Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 1 of 126




                  Exhibit 2
Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 2 of 126
        Case: 20-10249 Date Filed: 04/20/2020 Page: 1 of 125


                        Case No. 20-10249-RR
                         Case No. 20-10609

          IN THE UNITED STATES COURT OF APPEALS
                FOR THE ELEVENTH CIRCUIT

                      SHIYANG HUANG, et al.,
                        Objectors-Appellants,

                                   v.

                       BRIAN SPECTOR, et al.,
                         Plaintiffs-Appellees.
                                  and
                        EQUIFAX INC., et al.,
                        Defendants-Appellees

            On Appeal from the United States District Court
                for the Northern District of Georgia,
                      No. 1:17-md-02800-TWT

       Motion for Relief under Fed. R. App. Proc. 10(e)(2)(C)
                 by Appellants Watkins and Frank

                               HAMILTON LINCOLN LAW INSTITUTE
                               CENTER FOR CLASS ACTION FAIRNESS
                               Theodore H. Frank
                               Melissa A. Holyoak
                               1629 K Street NW, Suite 300
                               Washington, D.C. 20006
                               (703) 203-3848

                               Attorneys for Objector-Appellants Theodore H. Frank
                                  and David R. Watkins
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 3 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 2 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.



                     Eleventh Circuit Rule 26.1-2(a) Statement

      Pursuant to Eleventh Circuit Rule 26.1-2(a), the following trial judges, attorneys,

persons, association of persons, firms, partnerships, and corporations are believed to
have an interest in the outcome of this case or appeal:


1. Aaron, Mathew, Objecting Class Member
2. Abay, Jeremy E., counsel for Plaintiff(s)
3. Abbey Gardy, counsel for Plaintiff(s)
4. Abbott Law Group, P.A., counsel for Plaintiff(s)
5. Abbott, Donna, Plaintiff
6. Abbott, Melissa, Plaintiff
7. Abdullah, Nafeesa, Objecting Class Member
8. Abraham, Fruchter & Twersky, LLP, counsel for Plaintiff(s)
9. Abraham, James, Plaintiff
10. Abraham, Jeffrey S., counsel for Plaintiff(s)
11. Abramowitz, Paige, Plaintiff
12. Abramson, Ashley, Plaintiff
13. Acklin-Davis, Cheyra, Plaintiff
14. Acone, Angela, Objecting Class Member
15. Acosta, Russell, Plaintiff
16. Acosta-Smith, Katiushka Rebeca, Plaintiff
17. Adams, Andrew III, Counsel for Fond du Lac Band of Lake Superior Chippewa
18. Adams, Christy, Plaintiff
19. Adams, Elizabeth, Objecting Class Member
20. Adams, Lee Objecting Class Member
21. Adams, Nicole, Objecting Class Member
22. Adams, Tina, Objecting Class Member
23. Aday, Danika, Plaintiff
24. Adcock, Sean Knute, Plaintiff
25. Ademi & O'Reilly LLP, counsel for Plaintiff(s)
26. Ademi, Shpetim, counsel for Plaintiff(s)
27. Adler, Elizabeth Dees, counsel for Defendant(s)
28. Agnew, Christopher, Plaintiff


                                         CIP-1
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 4 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 3 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

29. Agosto, Jackie L., Plaintiff
30. Aguilar, Jaime, Objecting Class Member
31. Ahdoot and Wolfson, APC, counsel for Plaintiff(s)
32. Ahdoot, Robert R., counsel for Plaintiff(s)
33. Ahmed, Imran, Plaintiff
34. Ahmed, Priom, Objecting Class Member
35. Ahmed, Salar Ali, counsel for Plaintiff(s)
36. Ahmed, Salar Ali, counsel for Plaintiff(s)
37. Aidenbaum Schloff and Bloom, PLLC, counsel for Plaintiff(s)
38. Air Line Pilots Association, counsel for Plaintiff(s)
39. Akeley, Lee, Objecting Class Member
40. Akin, Laronda, Objecting Class Member
41. Akkern, James, Objecting Class Member
42. Alam, Mohammed, Objecting Class Member
43. Albinda, Stephen, Objecting Class Member
44. Albrecht, David, Objecting Class Member
45. Albrecht, Lawrence G., counsel for Plaintiff(s)
46. Alderman, Catherine, Plaintiff
47. Aldridge, Emily C., counsel for Plaintiff(s)
48. Alexander, Dan, Plaintiff
49. Alexander, Eldridge, Objecting Class Member
50. Alexander, John, Plaintiff
51. Alexander, Richard, Plaintiff
52. Alford, Michael, Objecting Class Member
53. Alger Law LLC, counsel for Plaintiff(s)
54. Alger, Melody A., counsel for Plaintiff(s)
55. Ali, Akbar, Plaintiff
56. Ali, Poonam, Plaintiff
57. Ali, Reesa, former Plaintiff
58. Allabaugh, Jaclyn, Plaintiff
59. Allabaugh, Jason, Plaintiff
60. Allanoff, Ben, Plaintiff
61. Allen, Colleen, Objecting Class Member
62. Allen, Darnell, Objecting Class Member
63. Allen, Gregory Joseph, counsel for Plaintiff(s)
64. Allen, Jerry, Plaintiff
65. Allen, Kaitlyn, Objecting Class Member
66. Allen, Rosa, Objecting Class Member


                                      CIP-2
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 5 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 4 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

67. Allen, Teresa Denise, counsel for Plaintiff(s)
68. Allison, Chris, Plaintiff
69. Allman, Stacy, Objecting Class Member
70. Allred, Loretta, Objecting Class Member
71. Almeida, Daniel E, Plaintiff
72. Almonrode, Sharon S. counsel for Plaintiff(s)
73. Alvarez, Kimberly Dawn, Plaintiff
74. Alvarez, Maria, Objecting Class Member
75. Amadick, Margaret, Plaintiff
76. Amador, Edwin Jeffrey, Plaintiff
77. Amador, Raymundo, Objecting Class Member
78. Amic, Kimberly, Objecting Class Member
79. Amir J. Goldstein, Esq., counsel for Plaintiff(s)
80. Amjed, Naumon A., counsel for Plaintiff(s)
81. Amon, Richard, Objecting Class Member
82. Amos, II, Charles Edward, counsel for Plaintiff(s)
83. Ams, Jason T., counsel for Plaintiff(s)
84. Amsden, John L., counsel for Plaintiff(s)
85. Amuial, Adi, Plaintiff
86. Anderson, Christine, Plaintiff
87. Anderson, Jesse, Objecting Class Member
88. Anderson, Jill, Plaintiff
89. Anderson, Keneil, Plaintiff
90. Anderson, Kimberly, Objecting Class Member
91. Anderson, Mary, Objecting Class Member
92. Anderson, Michelle, Objecting Class Member
93. Anderson, Patricia, Objecting Class Member
94. Anderson, Patrick, Plaintiff
95. Anderson, Rebekah Leann, Plaintiff
96. Anderson, Robert, Settlement Class Representative
97. Anderson, Roy, Objecting Class Member
98. Anderson, Tracey, Plaintiff
99. Andrea S. Hirsch, LLC, counsel for Plaintiff(s)
100. Andreica, Marius, Plaintiff
101. Andrews, Christopher, Objector
102. Andrews, James, Plaintiff
103. Andrews, Phyllis, Plaintiff
104. Andriotis, Sunilda, Objecting Class Member


                                       CIP-3
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 6 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 5 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

105. Anecito, Scott, Objecting Class Member
106. Angelechio, Donald, Settlement Class Representative
107. Anglin, Clarence, Objecting Class Member
108. Anholt, Eric, Objecting Class Member
109. Annabelle Lee Patterson, PLC, counsel for Plaintiff(s)
110. Anthony, Donald, Plaintiff
111. Antrim, Shawna Michelle, Plaintiff
112. Apathy, Justin, Plaintiff
113. Apjok, Scott, Objecting Class Member
114. Appel, Dawn, Plaintiff
115. Archambault, Michele Renee, Plaintiff
116. Areta, Ronnell, Plaintiff
117. Arisohn, Joshua D., counsel for Plaintiff(s)
118. Armstrong, Dean, Plaintiff
119. Armstrong, Dennis, Objecting Class Member
120. Armstrong, Michael, Objecting Class Member
121. Armstrong, Steven Edward, counsel for Plaintiff(s)
122. Arnall Golden Gregory LLP-ATL, counsel for Defendant(s)
123. Arnell, Chelsea, Plaintiff
124. Arnold M. Johnson Law Offices, counsel for Plaintiff(s)
125. Arnwine, Brandon, Objecting Class Member
126. Arrants, Andrew, Objecting Class Member
127. Arreaza, Alex, counsel for Plaintiff(s)
128. Arslan, Engin, Objecting Class Member
129. Artino, Lynda L., Plaintiff
130. Artrip, Eric J., counsel for Plaintiff(s)
131. Arwood, David Russell, Plaintiff
132. Ash, Avery, Plaintiff
133. Ashford, Lakunta, Plaintiff
134. Ashley, Mark, Plaintiff
135. Ashley, Wendy, Objecting Class Member
136. Asti, Gary, Plaintiff
137. Astor, Timothy, Plaintiff
138. Atiles, Jose, Plaintiff
139. Atkinson, Ashlie, Plaintiff
140. Atnip, III, Jack, counsel for Plaintiff(s)
141. Attig, David, Objecting Class Member
142. Aumais, Christopher T., counsel for Plaintiff(s)


                                    CIP-4
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 7 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 6 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

143. Austin, Bradley, counsel for Defendant(s)
144. Austin, Michelle E., Plaintiff
145. Avise, Grant, former Plaintiff
146. Ayala, Love Morales, Plaintiff
147. Aylor, Pamela, Objecting Class Member
148. Aylswotih, Jason, Objecting Class Member
149. Azocar, Adrian Michael, Plaintiff
150. Bacon, Adrian R., counsel for Plaintiff(s)
151. Baggett, Jeannie, Plaintiff
152. Baggett, Patrick, Objecting Class Member
153. Bagnato, Ellen, Objecting Class Member
154. Bahnfleth, Doreen, Objecting Class Member
155. Bahnmaier, Mikayla Dawn, Plaintiff
156. Bailey & Galyen, counsel for Plaintiff(s)
157. Bailey & Glasser LLP-MA, counsel for Plaintiff(s)
158. Bailey, Benjamin, counsel for Plaintiff(s)
159. Bailey, Elaine, Objecting Class Member
160. Bailey, John Kennedy, Plaintiff
161. Bain, David Andrew, counsel for Plaintiff(s)
162. Baize, Barbara, Objecting Class Member
163. Baker, Jason, Plaintiff
164. Baker, Jeff, Objecting Class Member
165. Bakken, Keri, Plaintiff
166. Bakko, Justin, Settlement Class Representative
167. Baldwin, Alan, Objecting Class Member
168. Ball, Jeannie, Plaintiff
169. Ballard, Stephanie, Objecting Class Member
170. Balser, David Lewis, counsel for Defendant(s)
171. Balzar John, Objecting Class Member
172. Bandoh-Aidoo, Samuel, Plaintiff
173. Banks, Gary, Objecting Class Member
174. Banks, Nancy, Objecting Class Member
175. Banlett, David, Objecting Class Member
176. Barber, Carol, Plaintiff
177. Barber, Eric, Plaintiff
178. Barbera, Sharon, Objecting Class Member
179. Barbier, Cliff, Defendant
180. Barker, Patrick, former Plaintiff


                                       CIP-5
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 8 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 7 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

181. Barker, Rita Bolt, counsel for Defendant(s)
182. Barlieb, Ethan J., counsel for Plaintiff(s)
183. Barnes, Angela, Objecting Class Member
184. Barnes, James, Objecting Class Member
185. Barnes, Joel, Objecting Class Member
186. Barnes Law Group, LLC, Law Firm for Appellees
187. Barnes, Roy E. CFP, counsel for Plaintiff(s)
188. Barnett, Mary, Objecting Class Member
189. Barnow & Associates, P.C., counsel for Plaintiff(s)
190. Barnow, Ben, counsel for Plaintiff(s)
191. Barone, John, Plaintiff
192. Barrack Rodos & Bacine, counsel for Plaintiff(s)
193. Barrett Law Group, P.A., counsel for Plaintiff(s)
194. Barrett, John, counsel for Plaintiff(s)
195. Barrett, Sandra, Plaintiff
196. Barry, James A., counsel for Plaintiff(s)
197. Barry, Mike, Claimant
198. Bartholomew-King, Julia, Objecting Class Member
199. Bartkowiak, Barbara, Objecting Class Member
200. Bartlett-May, Donna, Objecting Class Member
201. Bartlett-May, Richard, Objecting Class Member
202. Basconi, Pamela, Objecting Class Member
203. Basser, Stephen R., counsel for Plaintiff(s)
204. Bassett, Alan B., Plaintiff
205. Bassett, Pamela R., Plaintiff
206. Baswell, Karen, Plaintiff
207. Bateman, Ricky, Objecting Class Member
208. Batten, David, Plaintiff
209. Battle & Winn, LLP, counsel for Plaintiff(s)
210. Battle, Fleenor, Green, Winn & Clemmer, LLP, counsel for Plaintiff(s)
211. Battle, Robert E., counsel for Plaintiff(s)
212. Bauer, Fanah, Objecting Class Member
213. Bauer, Jeffrey, Objecting Class Member
214. Bauer, Michael, Objecting Class Member
215. Baumbach, Robert, Objecting Class Member
216. Baumbusch, Millie, Objecting Class Member
217. Baumgardner, Derek, Plaintiff
218. Bax, Nicolas, Objecting Class Member


                                       CIP-6
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 9 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 8 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

219. Baxter & Baxter, LLP, counsel for Plaintiff(s)
220. Baxter, Justin M., counsel for Plaintiff(s)
221. Baxter, Patricia, Plaintiff
222. Bayne, Dustin, Objecting Class Member
223. Beard, Leon, Plaintiff
224. Beasley Allen Crow Methvin Portis & Miles-AL, counsel for Plaintiff(s)
225. Beauchamp, Jay, Objecting Class Member
226. Beauvais, Michelle, Objecting Class Member
227. Beavers, James, Objecting Class Member
228. Beck & Amsden, counsel for Plaintiff(s)
229. Beck, Monte D., counsel for Plaintiff(s)
230. Becker, Carolyn, Plaintiff
231. Beekman, Bernadette, former Plaintiff
232. Befort, Arlinda, Objecting Class Member
233. Beisel, Monica, Objecting Class Member
234. Beko, Sharon, Objecting Class Member
235. Belden, Matthew, Plaintiff
236. Belfon, Lawrence R., Plaintiff
237. Beligan, Jerusalem F., counsel for Plaintiff(s)
238. Bell, Michael, Objecting Class Member
239. Bell, William, Objecting Class Member
240. Bell, Andrew P., counsel for Plaintiff(s)
241. Belland, Jaclyn, Plaintiff
242. Bellin, Peter, Objecting Class Member
243. Belong, Tyler Jay, counsel for Plaintiff(s)
244. Belsky, Adam C., counsel for Plaintiff(s)
245. Benavides, Olivia, Objecting Class Member
246. Benavidez, John, Plaintiff
247. Benavidez, Veronika, Plaintiff
248. Bench, Douglas J., counsel for Plaintiff(s)
249. Bendiksen, Lauren, Objecting Class Member
250. Bendiksen, Matthew, Objecting Class Member
251. Bendler, Marc, Objecting Class Member
252. Bene, Devin Xavier, Plaintiff
253. Bene, Kristina Ruidas, Plaintiff
254. Benedict, Sarah, Objecting Class Member
255. Benedick, Victoria, Objecting Class Member
256. Benevento, Megan A., counsel for Plaintiff(s)


                                       CIP-7
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 10 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 9 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

257. Benne, Adam J., Plaintiff
258. Bennett, Corey Benjamin, counsel for Plaintiff(s)
259. Bennett, Kenneth, Objecting Class Member
260. Bennett, Leonard A., counsel for Plaintiff(s)
261. Benson, Jamie, Plaintiff
262. Benson, Robert Todd, Settlement Class Representative
263. Benson, Russ, Plaintiff
264. Benton, James, Objecting Class Member
265. Benvenutti, Jami, Objecting Class Member
266. Benway, Patricia M., Plaintiff
267. Benz, Douglas, Plaintiff
268. Berezofsky Law Group, LLC, counsel for Plaintiff(s)
269. Berezofsky, Esther Eva, counsel for Plaintiff(s)
270. Berg, Amy, Objecting Class Member
271. Berg, Jessie, Objecting Class Member
272. Berger & Montague, P.C. -MN, counsel for Plaintiff(s)
273. Berger & Montague, P.C. -P.A, counsel for Plaintiff(s)
274. Berger, David Michael, counsel for Plaintiff(s)
275. Bergquist, Karen, former Plaintiff
276. Berish, Joseph Michael, Plaintiff
277. Bermijo, Jane, Objecting Class Member
278. Bermijo, Paul, Objecting Class Member
279. Bernath, Michelle, Objecting Class Member
280. Bernstein, Anita, Objecting Class Member
281. Berry, Ken, Objecting Class Member
282. Bethea, Candice, Plaintiff
283. Bever, Mark, Objecting Class Member
284. Bevis, John Raymond, counsel for Plaintiff(s)
285. Beznoska, Bernice A., Plaintiff
286. Beznoska, Jr., Norman J., Plaintiff
287. Bhat, Vijay, Objecting Class Member
288. Bialecki, Valentine, Objecting Class Member
289. Bickerton Dang, LLP, counsel for Plaintiff(s)
290. Bickerton, James J., counsel for Plaintiff(s)
291. Biedinger, Robert, Objecting Class Member
292. Biehl, Jeffrey, Objecting Class Member
293. Bielecki, David, Settlement Class Representative
294. Bierstein, Andrea, counsel for Plaintiff(s)


                                       CIP-8
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 11 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 10 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

295. Bigler, Debra, Plaintiff
296. Bigler, Emil, Plaintiff
297. Biles, Wayne, Plaintiff
298. Bill, Thomas, Objecting Class Member
299. Binder, Brendan, Objecting Class Member
300. Bingham Greenebaum Doll LLP - Lexington, counsel for Plaintiff(s)
301. Biorn, Ron, Plaintiff
302. Bireda, Saba, counsel for Plaintiff(s)
303. Birkett, Brenda, Plaintiff
304. Birkett, Brenda, Plaintiff
305. Biscup, Thomas Adam, counsel for Plaintiff(s)
306. Bishop, Lorna, Objecting Class Member
307. Bishop, Michael, Settlement Class Representative
308. Bishop, Paul W., counsel for Plaintiff(s)
309. Bishop, Paul William, Plaintiff
310. Bishop, Roy, former Plaintiff
311. Bishop, Roy, Plaintiff
312. Bisnar Chase LLP, counsel for Plaintiff(s)
313. Bitton, Avi Joshua, Plaintiff
314. Bjugan, Julie, Objecting Class Member
315. Black, James A., Plaintiff
316. Black, Kenneth, Objecting Class Member
317. Black, Petre Fiona, Plaintiff
318. Blake, Daniel, Plaintiff
319. Blakeman, J. Benjamin, Plaintiff
320. Blakemore, Chevera, Plaintiff
321. Blanchfield, Jr., Garrett D., counsel for Plaintiff(s)
322. Blankinship, Douglas Gregory, counsel for Plaintiff(s)
323. Blatt, Gayle M., counsel for Plaintiff(s)
324. Blaudeau, Francois M., counsel for Plaintiff(s)
325. Blauvelt, Christine L., Plaintiff
326. Bleckley, Jeanette Ann, Plaintiff
327. Bledsoe, Kathryn, Plaintiff
328. Bledsoe, Marilyn, Plaintiff
329. Bledsoe, Matthew, Plaintiff
330. Bleichmar Fonti & Auld LLP, counsel for Plaintiff(s)
331. Blieberg, Joseph Gershon, Plaintiff
332. Block, Carson, Plaintiff


                                      CIP-9
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 12 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 11 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

333. Blood Hurst & O'Reardon, LLP, counsel for Plaintiff(s)
334. Blood, Timothy G., counsel for Plaintiff(s)
335. Blumenthal, Aaron, counsel for Plaintiff(s)
336. Blythin, John D. counsel for Plaintiff(s)
337. Boado, Alexi, Objecting Class Member
338. Bobb, Stuart, Objecting Class Member
339. Bobbitt, Kristine, Plaintiff
340. Bobko, Joseph, Objecting Class Member
341. Boden, Elizabeth, Objecting Class Member
342. Boehl Stopher & Graves, LLP - Paducah, counsel for Plaintiff(s)
343. Boehm, Deborah, Objecting Class Member
344. Bogenrieder, Christine, Objecting Class Member
345. Boggan, Joel, Objecting Class Member
346. Bohne, Steven, Objecting Class Member
347. Bolen, Earl, Plaintiff
348. Boller, Brett, Objecting Class Member
349. Bologna, Sabina, Plaintiff
350. Bolton, Jordan S., counsel for Defendant(s)
351. Bonillas, Phillip, Objecting Class Member
352. Bonney, William, Objecting Class Member
353. Bony, David, Objecting Class Member
354. Boodhoo, Gaitri, counsel for Plaintiff(s)
355. Boone, Stephen, Objecting Class Member
356. Boothyby, Madelaine, Objecting Class Member
357. Boothe, John M., Plaintiff
358. Bordenkircher, Paul, Objecting Class Member
359. Borkoskie, Debra, Objecting Class Member
360. Borland, Tim, Plaintiff
361. Bornt, Rhonda, Objecting Class Member
362. Borrello, Robert John, counsel for Plaintiff(s)
363. Bosak, Emily, Plaintiff
364. Bosak, Sean, Plaintiff
365. Bouchard, Dina, Objecting Class Member
366. Boundy, Samuel, Plaintiff
367. Bourne, Joseph C., counsel for Plaintiff(s)
368. Boutin, Harold, Defendant
369. Boutin, Timothy, Objecting Class Member
370. Bowe, Sean, Objecting Class Member


                                      CIP-10
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 13 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 12 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

371. Bowie, Carol, Objecting Class Member
372. Boyd, Daniel, Objecting Class Member
373. Boyd, Laurel, Objecting Class Member
374. Boyer-Rainwater, Rodney, Plaintiff
375. Bozin, Daniel, Plaintiff
376. Brachat, William L., Plaintiff
377. Bradford, Sharon, Objecting Class Member
378. Bradley, Alana M., Plaintiff
379. Bradley, Mary, Plaintiff
380. Bradley, Michael S., counsel for Plaintiff(s)
381. Bradley, Sherri Vernetta, Plaintiff
382. Bradley, Valencia Vee, Plaintiff
383. Braid, Barbara, Objecting Class Member
384. Brainin, Gary, Objecting Class Member
385. Brammer, Jr., J. William, counsel for Plaintiff(s)
386. Branch, Amy, Objecting Class Member
387. Branch, Ebonie, counsel for Plaintiff(s)
388. Branch, Michael, Plaintiff
389. Brandon, Judy Diane, Plaintiff
390. Brannan, Emily Smith, Plaintiff
391. Brannan, Samuel Tillman, counsel for Plaintiff(s)
392. Brannen, Jerad Russell, Plaintiff
393. Branstetter Stranch & Jennings PLLC, counsel for Plaintiff(s)
394. Brashier, Andrew E., counsel for Plaintiff(s)
395. Brass, Barbara, Objecting Class Member
396. Bratslavsky, David, Objecting Class Member
397. Bratton, Barbara A., Plaintiff
398. Braun, Brendan, Objecting Class Member
399. Breen Law Firm, counsel for Plaintiff(s)
400. Breen, David H., Plaintiff
401. Breen, David Hart, counsel for Plaintiff(s)
402. Breen, Mathew M., Plaintiff
403. Breen, Pamela A., Plaintiff
404. Brendon, Charles, Objecting Class Member
405. Brennan, Kenneth J., counsel for Plaintiff(s)
406. Bressack, Darryl, counsel for Plaintiff(s)
407. Bretholz, Michael, Objecting Class Member
408. Brett H. Oppenheimer, PLLC, counsel for Plaintiff(s)


                                       CIP-11
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 14 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 13 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

409. Brian D. Flick, Attorney at Law, counsel for Plaintiff(s)
410. Bridges, James, Objecting Class Member
411. Brightwell, Anita, Objecting Class Member
412. Brinkerhoff, Susan, Objecting Class Member
413. Brisini, Jr., John L., former Plaintiff
414. Briskin, Alan M., counsel for Defendant(s)
415. Briskin, Cross & Sanford, LLC, counsel for Defendant(s)
416. Bristol, Jason Robert, counsel for Plaintiff(s)
417. Britton, Emma, Objecting Class Member
418. Broadhead, Desirae, Plaintiff
419. Broder, Laura, Plaintiff
420. Brody, Jay I., counsel for Plaintiff(s)
421. Bronstein, Gewirtz & Grossman, ESQS., counsel for Plaintiff(s)
422. Bronstein, Peretz, counsel for Plaintiff(s)
423. Brooks, Jeffrey, Objecting Class Member
424. Broome, Christopher Justin, counsel for Plaintiff(s)
425. Broome, Christopher Justin, counsel for Plaintiff(s)
426. Brophy, Timothy, Objecting Class Member
427. Brough, Sandra, Objecting Class Member
428. Broughton, Deanne, Objecting Class Member
429. Brown, Benjamin, Objecting Class Member
430. Brown, Chris, Plaintiff
431. Brown, Darlene, Plaintiff
432. Brown, David, Objecting Class Member
433. Brown, Diane, Plaintiff
434. Brown, Fred, Objecting Class Member
435. Brown, Jeffrey, Objecting Class Member
436. Brown, LaShawn, Plaintiff
437. Brown, Michael, Objecting Class Member
438. Brown, Ronald, Plaintiff
439. Browning, Nancy, Settlement Class Representative
440. Bruce, Paula, Objecting Class Member
441. Brumfield, Tyoka., Plaintiff
442. Brummel, Richard, Objecting Class Member
443. Brundage, Adam, Objecting Class Member
444. Bruno, George, Objecting Class Member
445. Brush, Frank J., Plaintiff
446. Brust, Charles, Objecting Class Member


                                      CIP-12
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 15 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 14 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

447. Brust, Stephen, Objecting Class Member
448. Buchanan, David R., counsel for Plaintiff(s)
449. Buche, Ronald, Objecting Class Member
450. Buckner & Miles, counsel for Plaintiff(s)
451. Buckner, David Marc, counsel for Plaintiff(s)
452. Buckton, Todd, Objecting Class Member
453. Budilov, Emil, Plaintiff
454. Budny, Kaitlyn, Objecting Class Member
455. Buether Joe & Carpenter, LLC, counsel for Plaintiff(s)
456. Buether, Eric W., counsel for Plaintiff(s)
457. Buhler, Patricia, Plaintiff
458. Burchett, Amy M., Plaintiff
459. Burchette, Robert L., counsel for Plaintiff(s)
460. Burgess Law Firm, P.C., counsel for Plaintiff(s)
461. Burgess, Mitchell L., counsel for Plaintiff(s)
462. Burgstahler, Jody, Plaintiff
463. Burgstahler, Kevin, Plaintiff
464. Burke, Kimberly, Objecting Class Member
465. Burns Charest, LLP, counsel for Plaintiff(s)
466. Burns, James, Objecting Class Member
467. Burns, Katrina, Objecting Class Member
468. Burns, Megan Elizabeth, counsel for Plaintiff(s)
469. Burns, Warren T., counsel for Plaintiff(s)
470. Burr, Lisa, Objecting Class Member
471. Burrows, Matthew Vernon, counsel for Defendant(s)
472. Bursor & Fisher, P.A., counsel for Plaintiff(s)
473. Burt Langley, P.C., counsel for Plaintiff(s)
474. Burt, Thomas H., counsel for Plaintiff(s)
475. Butler, Crystal, Objecting Class Member
476. Butler, II, George Edwin, counsel for Plaintiff(s)
477. Butler, Kathryn France, Plaintiff
478. Byas, Deidra, Plaintiff
479. Byrd, Courtenay, Plaintiff
480. Byrd, Evans, Plaintiff
481. Byrd, Gail, Plaintiff
482. Byrne Davis & Hicks, P.C., counsel for Plaintiff(s)
483. Cable, Sara, Counsel for the Commonwealth of Massachusetts
484. Cacioppo, Jayna Morse, counsel for Defendant(s)


                                     CIP-13
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 16 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 15 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

485. Cadwallader, Brian A., Plaintiff
486. Cafferty Clobes Meriwether & Sprengel LLP, counsel for Plaintiff(s)
487. Calahan, Michael, Objecting Class Member
488. Calcut, Devin, Objecting Class Member
489. Calderon, Jose, Plaintiff
490. Caldwell, Jr., Robert Edward, counsel for Plaintiff(s)
491. Callison Tighe and Robinson, counsel for Plaintiff(s)
492. Calvert, Sam, Objecting Class Member
493. Campbell, Francine, Settlement Class Representative
494. Campbell, Gary, Plaintiff
495. Campbell, Kody, Plaintiff
496. Campbell, Melissa Anne, counsel for Defendant(s)
497. Campbell, Robert Leonard, counsel for Plaintiff(s)
498. Campbell, Tammy L., Plaintiff
499. Campbell, Timothy F., counsel for Defendant(s)
500. Campolo, Eric Andrew, counsel for Plaintiff(s)
501. Campolo, Paul E., counsel for Plaintiff(s)
502. Campos, Iris, Plaintiff
503. Canfield, Kenneth S., counsel for Plaintiff(s)
504. Cantrell, Michael, Objecting Class Member
505. Caplan, David, Plaintiff
506. Cappio, Gretchen Freeman, counsel for Plaintiff(s)
507. Capron, Lori, Objecting Class Member
508. Capron, Ronald, Objecting Class Member
509. Cardador, Joe, Objecting Class Member
510. Cardoze, Justin, Objecting Class Member
511. Cardwell, Robert, Objecting Class Member
512. Carey, Jennifer, Objecting Class Member
513. Carithers, Elnest, Objecting Class Member
514. Carlberg, Paul, Objecting Class Member
515. Carlin, Nicholas A., counsel for Plaintiff(s)
516. Carlson, Charles, Plaintiff
517. Carlson, Clara, Plaintiff
518. Carmer, Tami, Objecting Class Member
519. Carney, Benjamin Howard, counsel for Plaintiff(s)
520. Carney, Kristi, Objecting Class Member
521. Carney, Roxanne, Objecting Class Member
522. Carobene, Robert, Plaintiff


                                      CIP-14
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 17 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 16 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

523. Carpenter, Becky, Objecting Class Member
524. Carpenter, Brian Andrew, counsel for Plaintiff(s)
525. Carpenter, Charles Henry, counsel for Defendant(s)
526. Carpenter, Dustin, counsel for Plaintiff(s)
527. Carpenter, Dustin, Plaintiff
528. Carpenter, Dustin, Pro Se
529. Carr & Carr (Tulsa), counsel for Plaintiff(s)
530. Carr and Weatherby, LLP, counsel for Plaintiff(s)
531. Carr, Maria, Plaintiff
532. Carr, Mark, Settlement Class Representative
533. Carr, Natasha, Settlement Class Representative
534. Carr, Patrick Eugene, counsel for Plaintiff(s)
535. Carr, Pualette, Objecting Class Member
536. Carr, W. Pitts, counsel for Plaintiff(s)
537. Carrow, James, Objecting Class Member
538. Carson, Shanon J., counsel for Plaintiff(s)
539. Carter, Shawnette, Plaintiff
540. Cary, III, Randolph Jefferson, Plaintiff
541. Casad, Mike, Objecting Class Member
542. Casamayor, Rebecca Newman, counsel for Plaintiff(s)
543. Cascio, Raymond, Objecting Class Member
544. Case, Heather, Objecting Class Member
545. Casella, Jon, Objecting Class Member
546. Casey Gerry Reed & Schenk, counsel for Plaintiff(s)
547. Casey, Kathy, Objecting Class Member
548. Cashman, Michael Richard, counsel for Plaintiff(s)
549. Cashon, Ashley, former Plaintiff
550. Cashon, Ashley, Plaintiff
551. Cates, Cheryl, Objecting Class Member
552. Cavette, Carol, Objecting Class Member
553. Cawley, Molly Renee Hamilton, counsel for Defendant(s)
554. Cederdahl, James A., Plaintiff
555. Cejas, Miriam, Plaintiff
556. Cento Law, LLC, counsel for Plaintiff(s)
557. Cento, G. John, counsel for Plaintiff(s)
558. Chabot, Douglas, Objecting Class Member
559. Chaffin, Christopher, Plaintiff
560. Chagnon, Armand, Objecting Class Member


                                     CIP-15
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 18 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 17 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

561. Chaiken, David M., counsel for Defendant(s)
562. Chakan, Elizabeth, Plaintiff
563. Chalmers, Dawn Lea, Plaintiff
564. Chamberlain, Ruth, Objecting Class Member
565. Chambers, Alexia, Plaintiff
566. Chambers, Rachael, Objecting Class Member
567. Chandler, Arren, Objecting Class Member
568. Chandler, Michael, Objecting Class Member
569. Chandler, Susan, Plaintiff
570. Chaney, Katesha, Objecting Class Member
571. Chaney, Kevin, Objecting Class Member
572. Chang, Vivian, Objecting Class Member
573. Chap, Amanda, Plaintiff
574. Chapel, Jr., Nimrod T., counsel for Plaintiff(s)
575. Chapin, Edward Dewey, counsel for Plaintiff(s)
576. Charest, Daniel H., counsel for Plaintiff(s)
577. Charles T. Lester, Jr., Attorney at Law, counsel for Plaintiff(s)
578. Chase, Brian D., counsel for Plaintiff(s)
579. Chase, Michael, Settlement Class Representative
580. Chaselight, LLC, counsel for Plaintiff(s)
581. Chavez, Elizabeth Christine, counsel for Plaintiff(s)
582. Chavez, Kathleen Currie, counsel for Plaintiff(s)
583. Cheever, Melissa, Objecting Class Member
584. Chehebar, Solomon, Plaintiff
585. Chekmazov, Val, Plaintiff
586. Chen, Mimi, Objecting Class Member
587. Chenault, Jasmine, Plaintiff
588. Cheney, Jacqueline, Objecting Class Member
589. Cherepko, Michael, Objecting Class Member
590. Cherney, Andrew, Plaintiff
591. Cherney, Jack, Settlement Class Representative
592. Cherry, Patricia, Objecting Class Member
593. Cheskie, Peter, Objecting Class Member
594. Chidester, Anthony, Objecting Class Member
595. Chilivis, Cochran, Larkins & Bever, LLP, counsel for Defendant(s)
596. Chimicles & Tikellis, LLP, counsel for Plaintiff(s)
597. Chimicles Schwartz Kriner & Donaldson-Smith LLP, counsel for Plaintiff(s)
598. Chinander, Marie, Plaintiff


                                     CIP-16
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 19 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 18 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

599. Chipp, Stephen, Objecting Class Member
600. Cho, Grace, Settlement Class Representative
601. Chochran, George, Objecting Class Member
602. Chon, Andrew, Objecting Class Member
603. Chrisman, Ethan, Plaintiff Chrisman, Tyler, Plaintiff
604. Christen, Peggy, Plaintiff
605. Christensen Young & Associates PLLC, counsel for Plaintiff(s)
606. Christensen, Cameron, Plaintiff
607. Christensen, Jennifer J., Plaintiff
608. Christensen, Steven A., counsel for Plaintiff(s) Christensen, Zane L., Plaintiff
609. Church, Megan Cunniff, counsel for Plaintiff(s)
610. Ciampitti, Alene, Plaintiff
611. Ciccaglione, Adele, Objecting Class Member
612. Cid, Yvette, Objecting Class Member
613. Cipollone, Pat, counsel for Plaintiff(s)
614. Cirsch, Lee A., counsel for Plaintiff(s)
615. Clardy, William, Objecting Class Member
616. Clare, Christine, Objecting Class Member
617. Clarke, Bradon, Objecting Class Member
618. Clark Hill, PLC, counsel for Defendant(s)
619. Clark, Joseph, Plaintiff
620. Clark, LPN, Katherine, Plaintiff
621. Clark, Meghan, Plaintiff
622. Clark, Melinda, Objecting Class Member
623. Clark, Melissa Ryan, counsel for Plaintiff(s)
624. Clark, Miles N., counsel for Plaintiff(s)
625. Clark, Robin Frazer, counsel for Plaintiff(s)
626. Clark, Thurman Bryan, Plaintiff
627. Clark, Walter, Objecting Class Member
628. Clate, Anthony, Plaintiff
629. Clay, Jr., Charles L., counsel for Plaintiff(s)
630. Clayton, Laurence, Objecting Class Member
631. Clem, Tami, Objecting Class Member
632. Clemente, Ricardo, Settlement Class Representative
633. Clifford Law Offices, P.C., counsel for Plaintiff(s)
634. Clifford, Robert A., counsel for Plaintiff(s)
635. Clifton, Latesha, Objecting Class Member
636. Clobes, Bryan L., counsel for Plaintiff(s)


                                         CIP-17
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 20 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 19 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

637. Clore, Robert, counsel for Objector
638. Clough, Michael C., Plaintiff
639. Clouser, Jamie P., counsel for Plaintiff(s)
640. Coade-Wingate, Mona, Plaintiff
641. Coast Law Group, LLP, counsel for Plaintiff(s)
642. Cobb, Debra, Objecting Class Member
643. Cochran, Anthony L., counsel for Defendant(s)
644. Cochran, George W., Pro Se, Objector
645. Coe, Cherie, Objecting Class Member
646. Coe, Mathew Patterson, Plaintiff
647. Coffman, Richard L., counsel for Plaintiff(s)
648. Coggins, Jeffery Scott, Plaintiff
649. Cohen & Malad, LLP, counsel for Plaintiff(s)
650. Cohen Milstein Hausfeld & Toll, counsel for Plaintiff(s)
651. Cohen Milstein Sellers & Toll PLLC - DC, counsel for Plaintiff(s)
652. Cohen Rosenthal & Kramer, LLP, counsel for Plaintiff(s)
653. Cohen, David Michael, counsel for Plaintiff(s)
654. Cohen, Rosenthal & Kramer, counsel for Plaintiff(s)
655. Colchin, Angela, Plaintiff
656. Cole, Matthew, Plaintiff
657. Cole, Philip, Plaintiff, counsel for Plaintiff(s)
658. Cole, Scott Edward, counsel for Plaintiff(s)
659. Cole, Shirley M., Plaintiff
660. Coleman, Ed, Objecting Class Member
661. Colley & Colley LLP, counsel for Plaintiff(s)
662. Colley Firm, P.C., counsel for Plaintiff(s)
663. Colley, Jr., Paul, counsel for Plaintiff(s)
664. Collier, Clarence, Objecting Class Member
665. Collier, Robert, Objecting Class Member
666. Collins, Charles, Objecting Class Member
667. Collins, Jill, Objecting Class Member
668. Collins, Randall, Plaintiff
669. Collins, Robert L, Plaintiff
670. Colson Hicks Eidson, counsel for Plaintiff(s)
671. Colville, Zalfen, Objecting Class Member
672. Colwell, Johnwayne, Objecting Class Member
673. Comery, Sean, Objecting Class Member
674. Comess, Keith, Objecting Class Member


                                       CIP-18
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 21 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 20 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

675. Complex Law Group, LLC, counsel for Plaintiff(s)
676. Compton, Avery, Objecting Class Member
677. Compton, Cheryl, Objecting Class Member
678. Conley Griggs Partin, LLP- GA, counsel for Plaintiff(s)
679. Conlin, Roxanne Barton, counsel for Plaintiff(s)
680. Conn, Heather, Objecting Class Member
681. Connell, Justin Beecher, counsel for Plaintiff(s)
682. Conner, Margaret, Objecting Class Member
683. Connick Law, counsel for Plaintiff(s)
684. Connick, Thomas J., counsel for Plaintiff(s)
685. Conroy, Jayne, counsel for Plaintiff(s)
686. Consumer Justice Center, P.A., counsel for Plaintiff(s) Consumer Law -PA,
counsel for Plaintiff(s)
687. Consumer Litigation Associates, counsel for Plaintiff(s)
688. Consumer Litigation Associates, P.C.-NN VA, counsel for Plaintiff(s)
689. Coogle, Thomas Leslie, Plaintiff
690. Cook, Jeffrey Joseph, counsel for Plaintiff(s)
691. Cook, Leslie, Objecting Class Member
692. Cooke, Adam, counsel for Defendant(s)
693. Cooke, Peter, Plaintiff
694. Coombs, Leo Michael, Plaintiff
695. Coombs, Leo Michael, Plaintiff
696. Coomes, Andrew Joseph, counsel for Plaintiff(s)
697. Cooper & Kirk, PLLC, counsel for Plaintiff(s)
698. Cooper, Corinne, Plaintiff
699. Cooper, Davis, counsel for Plaintiff(s)
700. Cooper, III, Paul Berry, counsel for Plaintiff(s)
701. Copans, Kathleen, Objecting Class Member
702. Cope, Breanne Vandemeer, counsel for Plaintiff(s)
703. Copeland, Kimberly, Objecting Class Member
704. Copeland, William Lloyd, counsel for Plaintiff(s)
705. Corboy & Demetrio, counsel for Plaintiff(s)
706. Cordell, Donald A., former Plaintiff
707. Corison, Bianca, Objecting Class Member
708. Cornett, Robert, Plaintiff
709. Corona, John, former Plaintiff
710. Corona, Yvette, Objecting Class Member
711. Corsale, Peter, counsel for Defendant(s)


                                      CIP-19
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 22 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 21 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

712. Cortez, Alejandrina, Plaintiff
713. Cortez, Elizabeth, Plaintiff
714. Cortez, Joaquin Antonio, Plaintiff
715. Cortez, Yulissa, Plaintiff, Plaintiff
716. Costa, Yvonne, Objecting Class Member
717. Cotchett, Joseph W., counsel for Plaintiff(s)
718. Cotchett, Pitre & McCarthy, counsel for Plaintiff(s)
719. Cottle, Robert W., counsel for Plaintiff(s)
720. Couch Law, PLLC, counsel for Plaintiff(s)
721. Couch, Nina B., counsel for Plaintiff(s)
722. Coughlin, Joseph T., Plaintiff
723. Coulter, Crystal, Objecting Class Member
724. Cox, Brian, Plaintiff
725. Cox, Jessica, Plaintiff
726. Coyne, Mary, Plaintiff
727. Cox, Samuel, Objecting Class Member
728. Coxhead, Helen, Objecting Class Member
729. Coyne, Tonya M., Plaintiff
730. Crabtree, Beverly, Objecting Class Member
731. Craddock, Curtis, Objecting Class Member
732. Craig Kyle Hemphill Law Offices PLLC, counsel for Plaintiff(s)
733. Craney, Bridgettte, Settlement Class Representative
734. Craven, Michael, Objecting Class Member
735. Crawford, Kristen, Objecting Class Member
736. Craycraft, Philip, Objecting Class Member
737. Cress, Bryan, Objecting Class Member
738. Cresswell, Deborah Louise, Plaintiff
739. Criswell, Christian, Glenn, Objecting Class Member
740. Critelli, Glenn, Objecting Class Member
741. Crockett, Denise B., counsel for Plaintiff(s)
742. Crockett, Jr., Robert F., Plaintiff
743. Crossett, James A., Plaintiff
744. Crotts, Sarah, Objecting Class Member
745. Crouch, Emily, Objecting Class Member
746. Crouch, Julianne, Objecting Class Member
747. Crow, Andrew, Plaintiff
748. Crowe, David, Plaintiff
749. Crowell, John, Objecting Class Member


                                      CIP-20
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 23 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 22 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

750. Crowell, Thomas, Settlement Class Representative
751. Crumbley, Deborah, Objecting Class Member
752. Crumly, Tom, Plaintiff
753. Cseko, Joe, Objecting Class Member
754. Cuason, Maria Cristina, Plaintiff
755. Cuevas, Maricela, Plaintiff
756. Culver, Triel D., counsel for Plaintiff(s)
757. Culwell, Mary, Objecting Class Member
758. Cunneen, Jeanna, Objecting Class Member
759. Cunniff, John L., Plaintiff
760. Cunningham, Rachel, Objecting Class Member
761. Curcio, Megan, Objecting Class Member
762. Curran, Jr., Gary R., Plaintiff
763. Curtis, Brian, Plaintiff
764. Cushin, Thomas, Objecting Class Member
765. Czapiewski, Randall, Objecting Class Member
766. Dahlstrom, Patrick V., counsel for Plaintiff(s)
767. Dake, Cory, Objecting Class Member
768. Daley, Steven, Objecting Class Member
769. Dalton, Brittany S., Plaintiff
770. Dalton, Daniel R., Plaintiff
771. Dambrosio, Anthony, Objecting Class Member
772. Damewoof, Michael, Objecting Class Member
773. Dana, Jacqueline, Objecting Class Member
774. D'Ancona, Joshua E., counsel for Plaintiff(s)
775. Daniel E. Morris Law Firm, PLLC, counsel for Plaintiff(s)
776. Daniel, James Nixon, Counsel for Fond du Lac Band of Superior Lake
Superior Chippewa
777. Dann Law, counsel for Plaintiff(s)
778. Dann, Marc Edward, counsel for Plaintiff(s)
779. Danny Sheena, Attorney at Law, counsel for Plaintiff(s)
780. Danzig, Aaron M., counsel for Defendant(s)
781. Dardick, Sarah, Objecting Class Member
782. Daughtery, Cady, Plaintiff, counsel for Plaintiff(s)
783. Davenport, Shannon, Objecting Class Member
784. David F. Miceli, LLC, counsel for Plaintiff(s)
785. David Hill Peck, Esq., counsel for Plaintiff(s)
786. David, Carl, Plaintiff


                                     CIP-21
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 24 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 23 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

787. Davidson, Stuart A., counsel for Plaintiff(s)
788. Davis, Alex C., counsel for Plaintiff(s)
789. Davis, Alvin, Objecting Class Member
790. Davis, Barbara, Objecting Class Member
791. Davis, Denis, Objecting Class Member
792. Davis, Germany, Settlement Class Representative
793. Davis, Jeremy, Plaintiff
794. Davis, John William, Objector and Counsel for Objector
795. Davis, Karen, Objecting Class Member
796. Davis, Leonard A., counsel for Plaintiff(s)
797. Davis, Olivia, Plaintiff Davis, Patrick, Plaintiff
798. Davis, Ryan, Objecting Class Member
799. Davison, Laura J., Plaintiff
800. Davison, Terry, Plaintiff
801. Davitz, Dianna, Plaintiff
802. Dawe, Tricia, Objecting Class Member
803. Day, Elaine, Objecting Class Member
804. de Jesus, Peter, Plaintiff
805. De Ville, Tammy Tonette, Plaintiff
806. Deacon, Daniel, Objecting Class Member
807. Dean, Kevin R., counsel for Plaintiff(s)
808. Dearborn, Mark J., counsel for Plaintiff(s)
809. Dearman, Mark, counsel for Plaintiff(s)
810. Decker, Isabel Holguin, Plaintiff
811. DeConcini, Donna, Plaintiff
812. DeCosta, Christopher Joseph, counsel for Plaintiff(s)
813. Dees, Marshall P., counsel for Plaintiff(s)
814. Defliese, Lenore, Objecting Class Member
815. Dejesus, Michael, Objecting Class Member
816. Dela Cruz, Monique, Plaintiff
817. Delapp, Kenneth, Objecting Class Member
818. Delgado, Yesenia, Objecting Class Member
819. DeMarco, Jennifer Pascucci, Plaintiff
820. DeMarco, Jr., Daniel, Plaintiff
821. Demetrio, Thomas A., counsel for Plaintiff(s)
822. Dennett, Stanley, Objecting Class Member
823. Dennis Corry Smith & Dixon, LLP- ATL, counsel for Plaintiff(s)
824. Dennis, Jasmine, Plaintiff


                                     CIP-22
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 25 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 24 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

825. Dennis, Kaitlyn Leeann, counsel for Plaintiff(s)
826. Depalma, Peter, Objecting Class Member
827. Derby, Melissa, Plaintiff
828. Derderian, Jaime Lea, Plaintiff
829. Derek G. Howard Law Firm, Inc., counsel for Plaintiff(s)
830. Derook, Frances, Objecting Class Member
831. Derr, Charles, Plaintiff
832. Deschaux, Zachary, Objecting Class Member
833. Desiderato, Jerry, counsel for Plaintiff(s)
834. Desmit, Erin, Objecting Class Member
835. Desmit, Forrest, Objecting Class Member
836. Devol, Steven, Objecting Class Member
837. DeVore, Linda, Plaintiff
838. Dewitt, Holly, Objecting Class Member
839. DeWoskin Law Firm, LLC, counsel for Plaintiff(s)
840. DeWoskin, Daniel Eliot, counsel for Plaintiff(s)
841. Dhuka, Imtiyaz, Plaintiff
842. Dhukka, Abuzar, Plaintiff
843. Diamand, Nicholas, counsel for Plaintiff(s)
844. Diamond, Douglas, former Plaintiff
845. Diaz, Ernesto, Plaintiff
846. Diaz, Johann Manuel, Plaintiff
847. Diaz, Pedro, Objecting Class Member
848. Dibble-Love, Kathlyn, Objecting Class Member
849. DiCello Levitt and Casey LLC, counsel for Plaintiff(s)
850. DiCello Levitt Gutzler, LLC, counsel for Plaintiff(s)
851. DiCello, Mark A., counsel for Plaintiff(s)
852. Dickey, Amy, Objecting Class Member
853. Digiovani, Mary, Objecting Class Member
854. Dilworth Paxson LLP, counsel for Plaintiff(s)
855. DiMichele, John A., Plaintiff
856. Dimitrioski, Zlatko, Objecting Class Member
857. Dimmagio, Anthony, Plaintiff
858. Dingler, Jimmy, Objecting Class Member
859. Dirnbach, Michelle, Objecting Class Member
860. Dixon, Brittany, Plaintiff
861. Dixon, Clarence, Objecting Class Member
862. Dixon, Jeffrey Warren, former Plaintiff


                                      CIP-23
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 26 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 25 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

863. Dobrowolski, Chris, Objecting Class Member
864. Dodick, Dan, Plaintiff
865. Does 1 through 50, inclusive, Defendants
866. Doffermyre Shields Canfield & Knowles, LLC, counsel for Plaintiff(s)
867. Dolan, Michael, Objecting Class Member
868. Dolan, Susan, Objecting Class Member
869. Dolence, Jennifer, Objecting Class Member
870. Dolence, Robert, Objecting Class Member
871. Dollhopf, Jeffrey, Objecting Class Member
872. Domaratz, Michael, Objecting Class Member
873. Dominguez, Oscar, Objecting Class Member
874. Dominick, Keith W, Plaintiff.
875. Domino, Barbara J., Plaintiff
876. Donaldson, Krista, Objecting Class Member
877. Donnelly, John, Plaintiff
878. Dooley, Robert S., counsel for Plaintiff(s)
879. Doolittle, Dennis, Plaintiff
880. Door, Jacqueline, Objecting Class Member
881. Dorros Law, counsel for Plaintiff(s)
882. Dorros, Torin Aaron, counsel for Plaintiff(s)
883. Dorsey & Gates, PLLC, counsel for Plaintiff(s)
884. Dorsey, Marilyn, Plaintiff
885. Dorsey, Trevor, Plaintiff
886. Dorssom, Elizabeth, former Plaintiff
887. Doss, Jason R., counsel for Plaintiff(s)
888. Doten, Eileen, Plaintiff
889. Douglas, Austin, Objecting Class Member
890. Douglas, John, Objecting Class Member
891. Douglas, Kim, Objecting Class Member
892. Douglas Leonard & Garvey PC, counsel for Plaintiff(s)
893. Douglas, Phillip, Objecting Class Member
894. Douglas, III, Charles G., counsel for Plaintiff(s)
895. Dover, Kenneth, Objecting Class Member
896. Dowd, Tara, Objecting Class Member
897. Dowgin, Maura, Plaintiff
898. Downey, Jacob, Objecting Class Member
899. Downing, Chris, Objecting Class Member
900. Doyle, Nora, Objecting Class Member


                                      CIP-24
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 27 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 26 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

901. Dozer, Kirk, Objecting Class Member
902. Drake, E. Michelle, counsel for Plaintiff(s)
903. Dremak, Andrew, Plaintiff
904. Drobny, Stephen Paul, counsel for Defendant(s)
905. Drugan, Christopher S., Plaintiff
906. Drummer, K'acia, Plaintiff
907. Dublin, Nancy, Plaintiff
908. Dudas, Mark A., Plaintiff
909. Duenas, Heather, Plaintiff
910. Duke, Christian, former Plaintiff
911. Dumoulin, Donald, Objecting Class Member
912. Dunaway, Daniel, Objecting Class Member
913. Duncan Law Group, LLC, counsel for Plaintiff(s)
914. Duncan, Debbie, Plaintiff
915. Duncan, Robert R., counsel for Plaintiff(s)
916. Dundee, Caroline, Objecting Class Member
917. Dundee, Peter, Objecting Class Member
918. Dunlap, Joe J., Plaintiff
919. Dunlap, Leigh, former Plaintiff
920. Dunleavy, Christopher P., Settlement Class Representative
921. Duran, Franklin, Plaintiff
922. Duran, Roy, Plaintiff
923. Duran, Wendy, Plaintiff
924. Durham, Timothy, Plaintiff
925. Durling, Darlene, Objecting Class Member
926. Durrang, Joanne, Plaintiff
927. Dutton & Associates, PLLC, counsel for Plaintiff(s)
928. Dye, Phillip, Objecting Class Member
929. Dykes, Keisha, Plaintiff
930. Eames, William M., Plaintiff
931. Earl, Jonathon, Plaintiff
932. Eastman, John, Plaintiff
933. Eaton, Rosalyn, Objecting Class Member
934. Eckerson, Janet, Objecting Class Member
935. Edelsberg, Scott Adam, counsel for Plaintiff(s)
936. Edelson & Associates, LLC, counsel for Plaintiff(s)
937. Edelson, Marc H., counsel for Plaintiff(s)
938. Eden, William, Objecting Class Member


                                      CIP-25
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 28 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 27 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

939. Edison, McDowell & Hetherington LLP -TX, counsel for Plaintiff(s)
940. Edmands, James, Objecting Class Member
941. Edward B. Geller, Esq., P.C., counsel for Plaintiff(s)
942. Edwards Frickle & Culver, counsel for Plaintiff(s)
943. Edwards, A. Clifford, counsel for Plaintiff(s)
944. Edwards, Katherine, Plaintiff
945. Edwin, Atir, Plaintiff
946. Eggnatz, Joshua Harris, counsel for Plaintiff(s)
947. Eidson, Jr., Lewis S., counsel for Plaintiff(s)
948. Eikost, Karl Gordon, Plaintiff
949. Eilbacher, Maryann, Objecting Class Member
950. Einstein, Eric, Objecting Class Member
951. Eisenach, Jared, Objecting Class Member
952. Eisenstein, Corinna, Objecting Class Member
953. Elarbee, Thompson, Sapp & Wilson, LLP, counsel for Plaintiff(s)
954. Eldridge, Mark A., counsel for Plaintiff(s)
955. Ellenberg, Stanley, counsel for Plaintiff(s)
956. Elliott, Abby, Settlement Class Representative
957. Elliott, Maureen, Plaintiff
958. Elliot, Stephen, Objecting Class Member
959. Els, Brian, Plaintiff
960. Elston, Terry, Objecting Class Member
961. Emerson Firm, PLLC, counsel for Plaintiff(s)
962. Emerson, John G., counsel for Plaintiff(s)
963. Emert, Melissa Robin, counsel for Plaintiff(s)
964. Emmons, Gloria, Objecting Class Member
965. End, James P., counsel for Plaintiff(s)
966. Endicott, Laura, Objecting Class Member
967. Engel, Julie, Objecting Class Member
968. Engelsen, Candace, Objecting Class Member
969. England, Cynthia Jane, Plaintiff
970. Englert, Gina, Plaintiff
971. Engley-Moore, Evelyn, Objecting Class Member
972. English, Melissa L., counsel for Plaintiff(s)
973. Enslow, Christopher, Plaintiff
974. Entsminger, Carrie L., former Plaintiff
975. Entsminger, Johnathan C., former Plaintiff
976. Eppy, Samuel, Plaintiff


                                     CIP-26
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 29 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 28 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

977. Epstein, Zedd, Objecting Class Member
978. Equifax Consumer Services, LLC also known as Equifax Personal Solutions
also known as PSOL, Defendant
979. Equifax Credit Information Services, Inc., Defendant
980. Equifax Health Services, Defendant
981. Equifax Information Services LLC, Defendant
982. Equifax Information Solutions, LLC, Defendant
983. Equifax, Inc., (EFX), Defendant
984. Erdman, Brett, Objecting Class Member
985. Erickson, Michael, Plaintiff
986. Ernst, Leslie, Objecting Class Member
987. Esades, Vincent J., counsel for Plaintiff(s)
988. Escajeda, Hilary, Objecting Class Member
989. Eschrich, Kristin, Objecting Class Member
990. Esq, Janice, Objecting Class Member
991. Essary, Michelle, Plaintiff
992. Estes, Erin, Objecting Class Member
993. Etten, Robert, Settlement Class Representative
994. Evangelista Worley, LLC, counsel for Plaintiff(s)
995. Evangelista, James M., counsel for Plaintiff(s)
996. Evans, Dawn, Plaintiff
997. Evans, Douglas C., Plaintiff
998. Evans, Janet, Plaintiff
999. Evans, Kay, Plaintiff
1000. Evans, Keymia, Plaintiff
1001. Evans, McKean J., counsel for Plaintiff(s)
1002. Eveland, Clark, Objecting Class Member
1003. Everly, Valerie Anita, Plaintiff
1004. Ewing, Jamie, Objecting Class Member
1005. Ex, Francine, Objecting Class Member
1006. Experian PLC (EXPGY), Service Provider
1007. Facinoli, Dr. John, Plaintiff
1008. Fail, Jonathan, Plaintiff
1009. Faillace, Ondrea, Plaintiff
1010. Faircloth, Objecting Class Member
1011. Falco, Joe, Plaintiff
1012. Falco, Maria, Plaintiff
1013. Falcon, Richard V., counsel for Plaintiff(s)


                                     CIP-27
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 30 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 29 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1014. Falcone, Kate, Objecting Class Member
1015. Falk, Melissa, Objecting Class Member
1016. Falkenberg, Paul, Plaintiff
1017. Faria, Brandee J.K., counsel for Plaintiff(s)
1018. Faria, Brandee J.K., counsel for Plaintiff(s)
1019. Farinella, Adolpho, Plaintiff
1020. Farinella, Gus Michael, counsel for Plaintiff(s)
1021. Farley, Sarah, Objecting Class Member
1022. Farole, Michael, Objecting Class Member
1023. Farrell, Theresa, Objecting Class Member
1024. Farris-Olsen, Robert, counsel for Plaintiff(s)
1025. Farrow, Rik, Objecting Class Member
1026. Faruqi & Faruqi, LLP -Atl, counsel for Plaintiff(s)
1027. Faruqi, Rahul, Plaintiff
1028. Fausz, Ella J., Plaintiff
1029. Feeney, Patrick, Objecting Class Member
1030. Federman & Sherwood, counsel for Plaintiff(s)
1031. Federman & Sherwood, counsel for Plaintiff(s)
1032. Federman, William B., counsel for Plaintiff(s)
1033. Fee, Smith, Sharp & Vitullo, LLP, counsel for Plaintiff(s)
1034. Feehrer, Wesley, Plaintiff
1035. Feied, Malcolm B., Plaintiff
1036. Feinstein Doyle, counsel for Plaintiff(s)
1037. Felderman, Reed, Objecting Class Member
1038. Feldman, Lori G., counsel for Plaintiff(s)
1039. Feller, Robert, Objecting Class Member
1040. Felt, Greg, Objecting Class Member
1041. Ferguson, Michael, Objecting Class Member
1042. Ferland, Katrina, Objecting Class Member
1043. Fernandez, David, Objecting Class Member
1044. Ferrara, Susan, Plaintiff
1045. Ferrel, Kayla, Plaintiff- Settlement Class Representative
1046. Ferrel, Janelle- Settlement Class Representative
1047. Ferri, Daniel R., counsel for Plaintiff(s)
1048. Ferri, Joseph, Objecting Class Member
1049. Ferri, Karen, Objecting Class Member
1050. Feury, Todd, Objecting Class Member
1051. Fidler, Zackory, Objecting Class Member


                                        CIP-28
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 31 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 30 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1052. Fields, Alison, Objecting Class Member
1053. Fillippelli, Roberto, Objecting Class Member
1054. Filseth, Paula, Objecting Class Member
1055. Finch, Courtney, Plaintiff
1056. Finch, Michael, Plaintiff
1057. Findlay, James, Plaintiff
1058. Fink + Associates Law, counsel for Plaintiff(s)
1059. Fink, David H., counsel for Plaintiff(s)
1060. Fink, Nathan J., counsel for Plaintiff(s)
1061. Fink, Richard, Objecting Class Member
1062. Finkelstein Thompson, LLP, counsel for Plaintiff(s)
1063. Finkelstein, Blankinship, Frei-Pearson & Garber, LLP, counsel for Plaintiff(s)
1064. Finley, James Benjamin, counsel for Plaintiff(s)
1065. Finnerty, Robert William, counsel for Plaintiff(s)
1066. Firestone, Dylan, Objecting Class Member
1067. Fiore, Justin, Plaintiff
1068. First Albrecht & Blondis SC, counsel for Plaintiff(s)
1069. Fischer, John, Objecting Class Member
1070. Fischer, Steven, Objecting Class Member
1071. Fischman, Noam B., counsel for Defendant(s)
1072. Fish, Clarissa, Objecting Class Member
1073. Fisher, Barbra, Objecting Class Member
1074. Fisher, Connie, Objecting Class Member
1075. Fisher, Jr., David, Plaintiff
1076. Fitzgerald, Jack, counsel for Plaintiff(s)
1077. Fitzgerald, Jack, counsel for Plaintiff(s)
1078. Flanders, Kimbra, Plaintiff
1079. Fleischman, John, Objecting Class Member
1080. Fleischman, Mary, Objecting Class Member
1081. Fletcher, Chris, Objecting Class Member
1082. Fleming Law Firm, PLLC, counsel for Plaintiff(s)
1083. Fleming, Catherine J., counsel for Plaintiff(s)
1084. Flick, Brian D., counsel for Plaintiff(s)
1085. Flinchbaugh, Thomas, Objecting Class Member
1086. Flitton, Cheminant M., Plaintiff
1087. Flood, Kelly, Plaintiff
1088. Flores, Shervon, Plaintiff
1089. Florio-August, Alyssa, Objecting Class Member


                                       CIP-29
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 32 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 31 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1090. Flowers, Alice-Marie, Appellant
1091. Flowers, Jodi Westbrook, counsel for Plaintiff(s)
1092. Floyd, Karen, Objecting Class Member
1093. Flynn, Trevor, counsel for Plaintiff(s)
1094. Fong, Nathan, Objecting Class Member
1095. Fontana, Domenic, Objecting Class Member
1096. Foote, Mielke, Chavez & O'Neil, LLC, counsel for Plaintiff(s)
1097. Foote, Robert M., counsel for Plaintiff(s)
1098. Foraker, Jane, Objecting Class Member
1099. Ford, Mary, Objecting Class Member
1100. Ford, Terry, Plaintiff
1101. Fore, Lindsay Elisabeth, Plaintiff
1102. Forsyth, John, Objecting Class Member
1103. Fossett, Tiffany, Plaintiff
1104. Foster, James- Objecting Class Member
1105. Foster, Jason P., counsel for Plaintiff(s)
1106. Foster, Sallie, Objecting Class Member
1107. Foster, Stephen, Objecting Class Member
1108. Foutch, Pam, Objecting Class Member
1109. Fowler, Gloria, Objecting Class Member
1110. Fox, Timothy, Objecting Class Member
1111. Fox, William, Objecting Class Member
1112. Fragala, Mike, Objecting Class Member
1113. Fraietta, Philip L., counsel for Plaintiff(s)
1114. Fralick, John, Plaintiff
1115. Francis, Lori, Objecting Class Member
1116. Francis, Rob, Objecting Class Member
1117. Francis & Mailman, P.C., counsel for Plaintiff(s)
1118. Francis Mailman Soumilas, P.C., counsel for Plaintiff(s)
1119. Francis, James A., counsel for Plaintiff(s)
1120. Francofra, Alessandraale, Objecting Class Member
1121. Frank, Edward, Objecting Class Member
1122. Frank, Larry, Plaintiff
1123. Frank, Patrick, Objecting Class Member
1124. Frank, Patricia, Plaintiff
1125. Frank, Theodore, Objecting Class Member
1126. Frank, Theodore H., Counsel for Objectors Watkins and Frank
1127. Franken, Barbra, Objecting Class Member


                                      CIP-30
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 33 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 32 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1128. Franken, Govardus, Objecting Class Member
1129. Franklin, Alexander, Objecting Class Member
1130. Franklin, Karen, Plaintiff
1131. Franklin, Michael, Plaintiff
1132. Frazier, Tawanda, Plaintiff
1133. Frazier, Tracy, Objecting Class Member
1134. Fredrickson, Esther, Objecting Class Member
1135. Freeman, Randi, Plaintiff
1136. Freeman-Hargis, James, former Plaintiff
1137. Freeman, Sallie, Objecting Class Member
1138. Freeman, Varel, Objecting Class Member
1139. Frei-Pearson, Jeremiah Lee, counsel for Plaintiff(s)
1140. Fresh, Lisa, Objecting Class Member
1141. Fried, Albert Louis, Plaintiff
1142. Friedland, Shelly L., counsel for Plaintiff(s)
1143. Friedman, Andrea, Plaintiff
1144. Friedman, Andrew N. counsel for Plaintiff(s)
1145. Friedman, Todd M., counsel for Plaintiff(s)
1146. Friedrich, Robert, Defendant
1147. Friend, Brenda, Objecting Class Member
1148. Fritschi, Susan, Objecting Class Member
1149. Froelich, Jr., Jerome, counsel for Objector Mikell West
1150. Fryberger, Grace, Objecting Class Member
1151. Fugate, Angel, Objecting Class Member
1152. Fuhrman, Todd, Plaintiff
1153. Fulbright, David, Objecting Class Member
1154. Fuller, Michael R., counsel for Plaintiff(s)
1155. Fulmore, Booker, Objecting Class Member
1156. Fulton, Nathan, Objecting Class Member
1157. Furry, Lester, Objecting Class Member
1158. Fuschetti, Danielle Anne
1159. Gaffney, Lilia, Objecting Class Member
1160. Gagne,Thomas, Objecting Class Member
1161. Gainey, Richard, former Plaintiff
1162. Gainey, Valerie, former Plaintiff
1163. Galiza-Whitehead, Rose, Objecting Class Member
1164. Gallagher Callahan & Gartrell PC, counsel for Defendant(s)
1165. Gallant, Jr., Joseph, Plaintiff


                                      CIP-31
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 34 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 33 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1166. Galligan & Reid PC, counsel for Plaintiff(s)
1167. Galligan, Brian P., counsel for Plaintiff(s)
1168. Gallo, Violet, Plaintiff
1169. Galloway, Kristen, Plaintiff
1170. Gallucci, Daniel N., counsel for Plaintiff(s)
1171. Galpem, Andre, Settlement Class Representative
1172. Galpern, Andrew, Plaintiff
1173. Galpern, Michael A., counsel for Plaintiff(s)
1174. Galpin, Theresa M., Plaintiff
1175. Gambaro, Jill, Objecting Class Member
1176. Gardner, Anthony, Objecting Class Member
1177. Gardner, Frederick, Plaintiff
1178. Gardner, Shanna, Objecting Class Member
1179. Gardner, Nikki-Lynn, Plaintiff
1180. Gardy and Notis, LLP, counsel for Plaintiff(s)
1181. Gardy, Mark C., counsel for Plaintiff(s)
1182. Garey, Deanna, Objecting Class Member
1183. Garrant, Michelle, Objecting Class Member
1184. Garren, Jordan, Objecting Class Member
1185. Garrett, Robert Walker, counsel for Plaintiff(s)
1186. Garrison, Jr., W. Lewis, counsel for Plaintiff(s)
1187. Garrity, James M., Plaintiff
1188. Garthright, Blair, Plaintiff
1189. Garvine, Brian M., counsel for Plaintiff(s)
1190. Gaskins, Joy, Objecting Class Member
1191. Gastel, Benjamin A., counsel for Plaintiff(s)
1192. Gastineau, Charles, Plaintiff
1193. Gates, Matthew, Plaintiff
1194. Gates, Sergeant James, Plaintiff
1195. Gates, Tanisha M., counsel for Plaintiff(s)
1196. Gauger, Andrew, Plaintiff
1197. Gauger, Nancy, former Plaintiff
1198. Gavlin, Christine, Objecting Class Member
1199. Gay, James, Settlement Class Representative
1200. Gay, James A., Plaintiff
1201. Gearlds, Eagle, Objecting Class Member
1202. Gedacht, Daniel, Objecting Class Member
1203. Geist, Johannes, Objecting Class Member


                                       CIP-32
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 35 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 34 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1204. Gellar, Paul J., counsel for Plaintiff(s)
1205. Geller, Andrew C., Plaintiff
1206. Geller, Edward B., counsel for Plaintiff(s)
1207. Geller, Jody L., Plaintiff
1208. Genardo, Nick, Objecting Class Member
1209. Genovese, Kelly, Objecting Class Member
1210. Gentile, Joseph, counsel for Plaintiff(s)
1211. Gentile, Ryan L, counsel for Plaintiff(s)
1212. Geragos & Geragos, counsel for Plaintiff(s)
1213. Geragos, Mark J., counsel for Plaintiff(s)
1214. Gerstein, Joshua, Plaintiff
1215. Gersten, Ehud, Plaintiff
1216. Getz, Michael, Settlement Class Representative
1217. Giaimo, David, Objecting Class Member
1218. Gianola, Barnum & Wigal, LC, counsel for Plaintiff(s)
1219. Gianola, James A., counsel for Plaintiff(s)
1220. Gianola, John Fulton, counsel for Plaintiff(s)
1221. Giatras, Troy N., counsel for Plaintiff(s)
1222. Gibbeny, Shelley, Objecting Class Member
1223. Gibbs Law Group LLP, counsel for Plaintiff(s)
1224. Gibbs, Eric H., counsel for Plaintiff(s)
1225. Gibbs, Robert, Plaintiff
1226. Gibbs, William T., counsel for Plaintiff(s)
1227. Giblin, Gwendolyn R., counsel for Plaintiff(s)
1228. Gibson, Mary, Objecting Class Member
1229. Gibson, Robin, Plaintiff
1230. Gibson, Troy K., Plaintiff
1231. Giesler, Shea, Defendant
1232. Gifford, Shenna, Plaintiff
1233. Gilbert, Alicia Bliss, counsel for Defendant(s)
1234. Gilbert, Cindy, Objecting Class Member
1235. Gilbert, Robert Cecil, counsel for Plaintiff(s)
1236. Gilchrist, Corinne, Counsel for the State of Indiana as Amicus Curiae
1237. Gilchrist, Wesley B., counsel for Defendant(s)
1238. Giles, Lewis, Objecting Class Member
1239. Gillman, Joanna, Objecting Class Member
1240. Gillin, Kathleen, Objecting Class Member
1241. Gilmore, Robert B., counsel for Plaintiff(s)


                                       CIP-33
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 36 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 35 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1242. Ginn, Marie, Objecting Class Member
1243. Ginzberg, Steven, Objecting Class Member
1244. Girard Gibbs, LLP, counsel for Plaintiff(s)
1245. Girardi & Keese, counsel for Plaintiff(s)
1246. Given, David M., counsel for Plaintiff(s)
1247. Gladwell, Lisa, Plaintiff
1248. Glancy Prongay & Murray, LLP -CA, counsel for Plaintiff(s)
1249. Glancy, Lionel Z., counsel for Plaintiff(s)
1250. Glassman, Marisa Kendra, counsel for Plaintiff(s)
1251. Glazier, Frederick, Objecting Class Member
1252. Glover, Karen, Objecting Class Member
1253. Glover, William, Objecting Class Member
1254. Gockley, Lovella, Objecting Class Member
1255. Godfrey & Kahn-WI, counsel for Defendant(s)
1256. Godino, Marc L., counsel for Plaintiff(s)
1257. Goebel, James, Objecting Class Member
1258. Goel, Karan, Objecting Class Member
1259. Goering, David, Objecting Class Member
1260. Gokey, Lynda, Objecting Class Member
1261. Goldberg, Todd, Objecting Class Member
1262. Golden, Kara, Objecting Class Member
1263. Goldenberg Schneider LPA, counsel for Plaintiff(s)
1264. Goldenberg, Jeffrey, counsel for Plaintiff(s)
1265. Goldfine, Evan, Objecting Class Member
1266. Goldman Scarlato & Penny, PC, counsel for Plaintiff(s)
1267. Goldman, Mark S., counsel for Plaintiff(s)
1268. Goldstein, Amir J., counsel for Plaintiff(s)
1269. Goldstein, Jennifer S., counsel for Plaintiff(s)
1270. Goldweber, Asha, Plaintiff
1271. Golnik, Gray, Objecting Class Member
1272. Gomez LLC, counsel for Plaintiff(s)
1273. Gomez, Julio C., counsel for Plaintiff(s)
1274. Gonzales, Savanna, Objecting Class Member
1275. Gonzales, Savannah, Objecting Class Member
1276. Gonzalez, Rosemary, Plaintiff
1277. Goodale, Zachary, Plaintiff
1278. Goode, Laura J., Plaintiff
1279. Goodman, Jennifer, Plaintiff


                                      CIP-34
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 37 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 36 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1280. Goodman, Jeremy, Objecting Class Member
1281. Goodnight, Belinda, Objecting Class Member
1282. Gordon, Karen, Objecting Class Member
1283. Gordon Shaw Law Group, PLLC, counsel for Plaintiff(s)
1284. Gordon, Richard S., counsel for Plaintiff(s)
1285. Gordon, Wolf & Carney, Chtd, counsel for Plaintiff(s)
1286. Gori Julian & Associates, P.C., counsel for Plaintiff(s)
1287. Goswami, Subrata, Objecting Class Member
1288. Gottesman, Michael, Plaintiff
1289. Gottlieb, Mark, Plaintiff
1290. Gould, Tiffany, Objecting Class Member
1291. Gower, C. Jacob, counsel for Plaintiff(s)
1292. Goza, Terry, Objecting Class Member
1293. Grabar Law Office, counsel for Plaintiff(s)
1294. Grabar, Joshua J., counsel for Plaintiff(s)
1295. Grabowski, Rebecca, Objecting Class Member
1296. Grady & Notis, LLP, counsel for Plaintiff(s)
1297. Grafton, Nicole, Plaintiff
1298. Graham, Kevin, Objecting Class Member
1299. Graifman, Gary S., counsel for Plaintiff(s)
1300. Grajeda, Rueben, Plaintiff
1301. Gralak, Lynnette, Objecting Class Member
1302. Gray & White, counsel for Plaintiff(s)
1303. Gray, Denise Carter, Plaintiff
1304. Gray, Mark K., counsel for Plaintiff(s)
1305. Gray, Walter, Objecting Class Member
1306. Green & Noblin, P.C., counsel for Plaintiff(s)
1307. Green, Emily, Plaintiff
1308. Green, Gary, counsel for Plaintiff(s)
1309. Green, John, counsel for Plaintiff(s)
1310. Green, Karen, Objecting Class Member
1311. Green, Latosha, Plaintiff
1312. Green, Lillian Katherine, counsel for Plaintiff(s)
1313. Green, Robert S., counsel for Plaintiff(s)
1314. Green, Robeti, Objecting Class Member
1315. Green, Shannon, Objecting Class Member
1316. Green, Sherry, Plaintiff
1317. Green, Wendy, Objecting Class Member


                                      CIP-35
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 38 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 37 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1318. Greene, Andrew, Objecting Class Member
1319. Greenlee, Mary, Plaintiff
1320. Greenwald, Jennifer, Plaintiff
1321. Greenwood, Steven, Objecting Class Member
1322. Greenwood, Thomas, Plaintiff
1323. Gregory Law Firm, P.C., counsel for Plaintiff(s)
1324. Gregory, Colton, Plaintiff
1325. Gregory, Steven P., counsel for Plaintiff(s)
1326. Grenier, John, Objecting Class Member
1327. Gresham, Dean, counsel for Plaintiff(s)
1328. Grieper, Robert, Objecting Class Member
1329. Griest, Robert Douglas, counsel for Defendant(s)
1330. Griffin & Strong, PC, counsel for Plaintiff(s)
1331. Griffin, Eric, Plaintiff
1332. Griffin, James, Objecting Class Member
1333. Griffin, Jennifer, Plaintiff
1334. Griffith, Jonathan, Objecting Class Member
1335. Griggs, Lisa, Plaintiff
1336. Grogen, Joyce M., Plaintiff
1337. Gross & Belsky, P.C., counsel for Plaintiff(s)
1338. Gross, Terry, counsel for Plaintiff(s)
1339. Grossberg, Josh, Plaintiff
1340. Grossberg, Josh, Settlement Class Representative
1341. Grossman Roth, PA, counsel for Plaintiff(s)
1342. Grossman, Neil, counsel for Plaintiff(s)
1343. Grover, Ralph, Objecting Class Member
1344. Grubaugh, Tonia, Objecting Class Member
1345. Grubb, II, Archie Irwin, counsel for Plaintiff(s)
1346. Gualandi, Evelyn, Plaintiff
1347. Guess, Jasmine, Plaintiff Settlement Class Representative
1348. Guillory, Jacob, Plaintiff
1349. Gulley, Roshunda, Plaintiff
1350. Gunola, Horica, Objecting Class Member
1351. Gurney, Michael, Objecting Class Member
1352. Gurtis, Amanda, Plaintiff
1353. Gustafson Gluek PLLC -MN, counsel for Plaintiff(s)
1354. Gustafson, Daniel E., counsel for Plaintiff(s)
1355. Gutierrez, Julia, Plaintiff


                                       CIP-36
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 39 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 38 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1356. Guzman, Elio, Plaintiff
1357. Haber Slade, P.A., counsel for Plaintiff(s)
1358. Haddon, Mallory E., Plaintiff
1359. Haeggquist & Eck, LLP -CA, counsel for Plaintiff(s)
1360. Haeggquist, Alreen, counsel for Plaintiff(s)
1361. Hagen, Kelly, Objecting Class Member
1362. Hagens Berman Sobol Shapiro, LLP -WA, counsel for Plaintiff(s)
1363. Hagey, Mary, Objecting Class Member
1364. Hagman, Nickolas, counsel for Plaintiff(s)
1365. Hagstrom, Richard M., counsel for Plaintiff(s)
1366. Hagy, Timothy, Objecting Class Member
1367. Haileselassie, Jade, former Plaintiff
1368. Haines and Krieger, LLC, counsel for Plaintiff(s)
1369. Haines, George, counsel for Plaintiff(s)
1370. Hale, Ricky Lee, Plaintiff
1371. Hall & Lampros, LLP, counsel for Plaintiff(s)
1372. Hall, Angela Michelle, Plaintiff
1373. Hall, Ashley Miranda, Plaintiff
1374. Hall, Catherine, Objecting Class Member
1375. Hall, Christopher Baker, counsel for Plaintiff(s)
1376. Hall, Ivan, Objecting Class Member
1377. Halpin, Patrick, Plaintiff
1378. Hames, Virginia, Objecting Class Member
1379. Hamid, Nosheen T., Plaintiff
1380. Hamilton Cawley, Molly Renee- Counsel for Equifax Information Services
LLC & Equifax, Inc.
1381. Hamilton Lincoln Law Institute, counsel for Objectors Watkins and Frank
1382. Hamilton, Donald, Plaintiff
1383. Hamilton, Jason, Objecting Class Member
1384. Hamilton, Jesse, Plaintiff
1385. Hamilton, Sarah, Plaintiff
1386. Hamilton, Sybille, Objecting Class Member
1387. Hamm, Rick, Objecting Class Member
1388. Hammel, Douglas, Plaintiff
1389. Hammer, Jonathan, Objecting Class Member
1390. Hammond, Dennis, Plaintiff
1391. Hammond, Ike, Objecting Class Member
1392. Hammond, John, Settlement Class Representative


                                     CIP-37
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 40 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 39 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1393. Hammond, Terry, Plaintiff
1394. Hamre, Angela, Plaintiff
1395. Hand, Austin Bradley, Plaintiff
1396. Handmaker, Sally M., counsel for Plaintiff(s)
1397. Handrock, John, Plaintiff
1398. Hanes, Elizabeth Wilson, counsel for Plaintiff(s)
1399. Hanes, Elizabeth Wilson, counsel for Plaintiff(s)
1400. Hannah, Kyle, Plaintiff
1401. Hannan, Mary, Defendant
1402. Hanneke, Mandi, Objecting Class Member
1403. Hannon, Kevin S., counsel for Plaintiff(s)
1404. Hannon, Tom W., Plaintiff
1405. Hannon, Thomas, Settlement Class Representative
1406. Hannum, David, Objecting Class Member
1407. Hansen, Linda, Objecting Class Member
1408. Harding-Estes, Elizabeth, Objecting Class Member
1409. Hardy, Carissa, Objecting Class Member
1410. Hardy, Sarah L., former Plaintiff
1411. Harper, Annette, Objecting Class Member
1412. Harris Lowry Manton, LLP, counsel for Plaintiff(s)
1413. Harris, Brian, Plaintiff
1414. Harris, David, Objecting Class Member
1415. Harris, Earl, Plaintiff
1416. Harris, Jasmine, Plaintiff
1417. Harris, Jeffrey R., counsel for Plaintiff(s)
1418. Harris, Jennifer, Settlement Class Representative
1419. Harris, Ramona, Objecting Class Member
1420. Harris, Theresa, Objecting Class Member
1421. Harris, Robert, Plaintiff
1422. Harris, Vanuel, Plaintiff
1423. Harrison, Belinda, Objecting Class Member
1424. Hart, Jennifer, Objecting Class Member
1425. Harte, Lilliana, Plaintiff
1426. Hartheimer, David, counsel for Plaintiff(s)
1427. Hartley Law Group, PLLC, counsel for Plaintiff(s)
1428. Hartley, David, Objecting Class Member
1429. Hartley, R. Dean, counsel for Plaintiff(s)
1430. Hartman, Jared M., counsel for Plaintiff(s)


                                      CIP-38
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 41 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 40 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1431. Hartman, Mark, Objecting Class Member
1432. Harvey, Kismet, Settlement Class Representative
1433. Haskell, David, Objecting Class Member
1434. Haskins, II, Sidney Stewart, counsel for Defendant(s)
1435. Hasley-Eanes, Kourtney, Objecting Class Member
1436. Hatfield, Randall, Objecting Class Member
1437. Hatfield, Ted, Objecting Class Member
1438. Hathaway, Christopher L., Plaintiff
1439. Haugen, Christopher J., counsel for Defendant(s)
1440. Hauk, Randall, Objecting Class Member
1441. Hausfeld, LLP - DC, counsel for Plaintiff(s)
1442. Hawker, Jordan, Objecting Class Member
1443. Hawkins, Ellen, Objecting Class Member
1444. Hawkins, Tabitha, Settlement Class Representative
1445. Hawkins, Thomas, Objecting Class Member
1446. Hawks, Karen, Objecting Class Member
1447. Hay, Donna, Objecting Class Member
1448. Hayden, Kellie, Objecting Class Member
1449. Hayes, Cara, Objecting Class Member
1450. Hayes, Renee, Plaintiff
1451. Hayes, Windish & Badgewick, counsel for Plaintiff(s)
1452. Haylock, Darren, Plaintiff
1453. Hearlihy, Davis, Objecting Class Member
1454. Heath, Todd, Settlement Class Representative
1455. Hebert, Mary, Objecting Class Member
1456. Hebrlee, Craig, Plaintiff
1457. Heck, Jeremiah E., counsel for Plaintiff(s)
1458. Hedlund, Daniel C., counsel for Plaintiff(s)
1459. Heidt, Hannah, Objecting Class Member
1460. Heins Mills & Olson P.L.C., counsel for Plaintiff(s)
1461. Heisler, Jeremy, counsel for Plaintiff(s)
1462. Hejny, Darlene, Plaintiff
1463. Held, Bj, Objecting Class Member
1464. Helfand, Steven, Objecting Class Member
1465. Heller, Lisa L., counsel for Plaintiff(s)
1466. Hellmuth & Johnson PLLC, counsel for Plaintiff(s)
1467. Helmsworth, Christopher, Objecting Class Member
1468. Helton, Bob, Plaintiff


                                       CIP-39
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 42 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 41 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1469. Helton, Bob, Settlement Class Representative
1470. Hemphill, Craig Kyle, counsel for Plaintiff(s)
1471. Hemphill, Morgan, Objecting Class Member
1472. Henderson, Joseph, Plaintiff
1473. Henderson, Shon, Plaintiff
1474. Hendricks, Deborah, Plaintiff
1475. Heninger Garrison & Davis, LLC - AL, counsel for Plaintiff(s)
1476. Henion, Nancy, Objecting Class Member
1477. Henkel, Margaret, Plaintiff
1478. Henry, Cathy, Objecting Class Member
1479. Hensley, Barbara, Plaintiff
1480. Hepburn, Alexander S., Plaintiff
1481. Hepburn, Alexander, Settlement Class Representative
1482. Herman Gerel, LLP, counsel for Plaintiff(s)
1483. Herman Jones LLP, counsel for Plaintiff(s)
1484. Herman, John C., counsel for Plaintiff(s)
1485. Herman, Matthew J., counsel for Plaintiff(s)
1486. Herman, Steven Alan, counsel for Plaintiff(s)
1487. Hermanson, Kiley, Objecting Class Member
1488. Hermina Law Group, counsel for Plaintiff(s)
1489. Hermina, John W., counsel for Plaintiff(s)
1490. Hernandez, Amber, Plaintiff
1491. Hernandez, Nicki, Objecting Class Member
1492. Hernandez, Yvonne, Objecting Class Member
1493. Herrera, Daniel O., counsel for Plaintiff(s)
1494. Herring, M. Stan, counsel for Plaintiff(s)
1495. Herrmann, Michael, Plaintiff
1496. Hershkowitz, Kory, Plaintiff
1497. Hesney, Solomon, Plaintiff
1498. Hess-Mahan, Theodore M., counsel for Plaintiff(s)
1499. Hetherington, Thomas F.A., counsel for Plaintiff(s)
1500. Heywood, Paul, Objecting Class Member
1501. Hiatt, Karen, Objecting Class Member
1502. Hiatt, Timothy, Objecting Class Member
1503. Hicks, Aletha, Objecting Class Member
1504. Higgins, Hugh, Objecting Class Member
1505. Higgins, Katherine, Objecting Class Member
1506. Highfield, Christopher, Plaintiff


                                      CIP-40
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 43 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 42 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1507. Hildenbrand, Zacariah, Plaintiff
1508. Hilger, Paul, Objecting Class Member
1509. Hill, Ashley, Objecting Class Member
1510. Hill, Catrice, Plaintiff Hill, Kazembe, Plaintiff
1511. Hill, Sarah, Objecting Class Member
1512. Hill, William, Plaintiff
1513. Hilliard & Munoz, counsel for Plaintiff(s)
1514. Hilliard, Robert C., counsel for Plaintiff(s)
1515. Hinck, Walter, Plaintiff
1516. Hinzman, Joseph, Objecting Class Member
1517. Hirsch, Andrea Solomon, counsel for Plaintiff(s)
1518. Hirst, Nathan P., Plaintiff
1519. Hisamune, Chris, Objecting Class Member
1520. Hitchcock, Eva, Settlement Class Representative
1521. Hobbs, Jared, Objecting Class Member
1522. Hobson, John A., counsel for Plaintiff(s)
1523. Hoerman, Timothy, counsel for Plaintiff(s)
1524. Hoerman, Tor, counsel for Plaintiff(s)
1525. Hoesly, Matthew Michael, counsel for Plaintiff(s)
1526. Hoffman, Fred, Objecting Class Member
1527. Hoffmeyer, Charles, Objecting Class Member
1528. Hofhenke, Casey, Objecting Class Member
1529. Hogan Lovells, counsel for Defendant(s)
1530. Hogan Lovells, US LLP-DC, counsel for Defendant(s)
1531. Hogan, James, Plaintiff
1532. Hoge, III, Arthur F., counsel for Defendant(s)
1533. Hogencamp, Charles, Plaintiff
1534. Hogue & Belong, counsel for Plaintiff(s)
1535. Hogue, Jeffrey L., counsel for Plaintiff(s)
1536. Holan, Mark, Plaintiff
1537. Holbrook, Teny, Objecting Class Member
1538. Holden, Lynne, Objecting Class Member
1539. Holden, Mark, Objecting Class Member
1540. Holder, Stephen, Objecting Class Member
1541. Holen, Mary L., counsel for Plaintiff(s)
1542. Holguin, Leonard Phillip, Plaintiff
1543. Holley, Sonia, Plaintiff
1544. Holloway, Angel, Plaintiff


                                    CIP-41
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 44 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 43 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1545. Holloway, Doris, Objecting Class Member
1546. Holloway, Matthew, Objecting Class Member
1547. Hollowell, Melvin B., counsel for Plaintiff(s)
1548. Holly, Kathleen, Settlement Class Representative
1549. Holoman, M. Justin, Plaintiff
1550. Holtrop, James, Objecting Class Member
1551. Holtz Mahshie DeCosta, PA, counsel for Plaintiff(s)
1552. Holyoak, Melissa, counsel for Objector
1553. Holzer & Holzer, LLC, counsel for Plaintiff(s)
1554. Holzer, Corey Daniel, counsel for Plaintiff(s)
1555. Holzman, Steven C., counsel for Plaintiff(s)
1556. Honanian, Robert, Plaintiff
1557. Hood, Christopher B., counsel for Plaintiff(s)
1558. Hood, II, Joseph Alexander, counsel for Plaintiff(s)
1559. Hood, James Carroll, Plaintiff
1560. Hood, Larry Bentley, Plaintiff
1561. Hood, Neva Joyce, Plaintiff
1562. Hoolwerf, Dan, Objecting Class Member
1563. Hootman, Dennis A., Plaintiff
1564. Hooser, Judy, Objecting Class Member
1565. Hopkins, Nathan W., counsel for Plaintiff(s)
1566. Hornblas, Michael, Settlement Class Representative
1567. Horne, David, Plaintiff
1568. Horowitz, Arlene, Objecting Class Member
1569. Horridge, Sherrill, Objecting Class Member
1570. Hortsmann, Cay, Objecting Class Member
1571. House, Aaron, Plaintiff House, Jesse, Plaintiff
1572. House, Kimberly, Objecting Class Member
1573. Hoyer, Paul, Objecting Class Member
1574. Hovsepyan, Hovsep, counsel for Plaintiff(s)
1575. Howard, Derek G., counsel for Plaintiff(s)
1576. Howard, John, Plaintiff
1577. Howard, Rickey L., Plaintiff
1578. Howard-Vesci, Luke, Plaintiff
1579. Hsu, Chaohsin, Objecting Class Member
1580. Hsu, Israel, Objecting Class Member
1581. Huang, Daniel, Objecting Class Member
1582. Huang, Shiyang, Pro Se, Movant, Appellant


                                       CIP-42
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 45 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 44 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1583. Hubbard, Daven, Objecting Class Member
1584. Hudson & King, LLC, counsel for Plaintiff(s)
1585. Hudson, Chanel, Plaintiff
1586. Hudson, Joseph Shane, counsel for Plaintiff(s)
1587. Huettigs, Steve, Objecting Class Member
1588. Huey, John, Plaintiff
1589. Hughes, Brent, Plaintiff
1590. Hughes, Emily E., counsel for Plaintiff(s)
1591. Hughes, John, Plaintiff
1592. Hughes, Paula, Objecting Class Member
1593. Humphrey, James, Objecting Class Member
1594. Hunt, Michelle, Objecting Class Member
1595. Hunt, Robert, Plaintiff
1596. Hunter, Lola, former Plaintiff
1597. Huppert, Richard, Plaintiff
1598. Hurford, Peter, Objecting Class Member
1599. Hurst, Robert, Objecting Class Member
1600. Hussain, Mohammed, Objecting Class Member
1601. Hussin Law, counsel for Plaintiff(s)
1602. Hussin, Tammy Gruder, counsel for Plaintiff(s)
1603. Hutchins, Barry, Objecting Class Member
1604. Hutchins, Joyce, Objecting Class Member
1605. Hutchings, Barsamian, Cross and Mandelcorn LLP, counsel for Plaintiff(s)
1606. Hutchinson, Christopher, Plaintiff
1607. Hutchinson, Cullen, Objecting Class Member
1608. Hutton, Mary, Objecting Class Member
1609. Hutz, Timothy, Plaintiff
1610. Hyatt, JoAnn, Plaintiff
1611. Hyrman, Joshua, Objecting Class Member
1612. Ialacci, Nick, Plaintiff
1613. Ingram, Tommie, Plaintiff
1614. Irmen, Carla, Objecting Class Member
1615. Irwin, Eric, Objecting Class Member
1616. Irwin, Michael, Plaintiff
1617. Isaacs, LatTy, Objecting Class Member
1618. Isaacs, Linda, Objecting Class Member
1619. Isacoff, Mark, Plaintiff
1620. Isajiw, Peter, counsel for Defendant(s)


                                      CIP-43
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 46 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 45 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1621. Israel, Adam, Objecting Class Member
1622. Issis. Odeh J., counsel for Plaintiff(s)
1623. Isso & Hughes Law Firm, counsel for Plaintiff(s)
1624. Isso, Jennifer, counsel for Plaintiff(s)
1625. Itzhak, Krista, Plaintiff
1626. J. Benjamin Blakeman, Attorney at Law, counsel for Plaintiff(s)
1627. Jackson, Anthony F., counsel for Plaintiff(s)
1628. Jakson, Cheryl, Objecting Class Member
1629. Jackson, Kashmir A., Plaintiff
1630. Jackson, Kelly, Objecting Class Member
1631. Jackson, Marlon, Plaintiff
1632. Jackson, Theodore, Objecting Class Member
1633. Jacobs, Gregory, Objecting Class Member
1634. Jacobs, Nicole, Objecting Class Member
1635. Jacobson, Lawrence, Objecting Class Member
1636. Jacobson, Lawrence M., Pro Se, Movant
1637. Jacobus, Juliann, Objecting Class Member
1638. Jaetzold, Gary, Plaintiff
1639. Jagadam, Vidya Sagar, Defendant
1640. Jakucki, Joshua, Objecting Class Member
1641. Jaloszynski, Michael, Objecting Class Member
1642. James G. Stranch, IV, counsel for Plaintiff(s)
1643. James, Alan, Objecting Class Member
1644. James, II, Charles, counsel for Plaintiff(s)
1645. James, Donald, Objecting Class Member
1646. Janusz, Alexis Budinas, Plaintiff
1647. Jaret & Jaret, counsel for Plaintiff(s)
1648. Jaret, Robert S., counsel for Plaintiff(s)
1649. Jasinski, Mathew, counsel for Plaintiff(s)
1650. Jaspers, Glenn, Plaintiff
1651. Jawa, Raj, Objecting Class Member
1652. Jazlowiecki, Edward A., Plaintiff
1653. Jazlowiecki, Edward A., Pro Se
1654. Jean-Baptiste, Annjeannette, Objecting Class Member
1655. Jefferson, Deloris, Objecting Class Member
1656. Jeffries, Dina, Objecting Class Member
1657. Jelli Donuts, LLC, counsel for Plaintiff(s)
1658. Jenkins Mulligan & Gabriel, LLP -CA, counsel for Plaintiff(s)


                                       CIP-44
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 47 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 46 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1659. Jenkins, Christian A., counsel for Plaintiff(s)
1660. Jenkins, Demetrice, Objecting Class Member
1661. Jenkins, Jeffry, Objecting Class Member
1662. Jenkins, Terry, Objecting Class Member
1663. Jensen, Benjamin C., counsel for Defendant(s)
1664. Jensen, Charlene, Objecting Class Member
1665. Jensen, Eric, Objecting Class Member
1666. Jenson, Ashley, Objecting Class Member
1667. Jett, Tammy, Plaintiff
1668. Jewel, Charles, Objecting Class Member
1669. Jimenez, Telesforo, Plaintiff
1670. JND Legal Administration Co. - Settlement Administrator
1671. Jobman, Carla, Objecting Class Member
1672. Joe, Christopher M., counsel for Plaintiff(s)
1673. John L. Green, CPA, Attorney at Law, counsel for Plaintiff(s)
1674. Johns, Benjamin F., counsel for Plaintiff(s)
1675. Johns, Greg, former Plaintiff
1676. Johns, Megan, Objecting Class Member
1677. Johnson, Aaron M., Plaintiff
1678. Johnson, Angela Melton, Plaintiff
1679. Johnson, Arnold Melvin, counsel for Plaintiff(s)
1680. Johnson, Dawn, Plaintiff
1681. Johnson, Elvis A., Plaintiff
1682. Johnson, Ernestine, Plaintiff
1683. Johnson, Jess Brandel, counsel for Plaintiff(s)
1684. Johnson, Jessica, Plaintiff
1685. Johnson, Jonathan Wesley, counsel for Plaintiff(s)
1686. Johnson, Kara, Objecting Class Member
1687. Johnson, Kevin, Objecting Class Member
1688. Johnson, Jr., Walter, former Plaintiff
1689. Johnson, Larry, Objecting Class Member
1690. Johnson, Lisa C., former Plaintiff
1691. Johnson, Marjorie, Objecting Class Member
1692. Johnson, Robin, Objecting Class Member
1693. Johnson, Rodney H., Plaintiff
1694. Johnson, Victoria, Objecting Class Member
1695. Johnston Allison & Hord, counsel for Plaintiff(s)
1696. Johnston, Heather, Plaintiff


                                       CIP-45
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 48 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 47 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1697. Johnston, Jennifer, Objecting Class Member
1698. Jonathan W. Johnson, LLC, counsel for Plaintiff(s)
1699. Jonckheer, Willem Frans, counsel for Plaintiff(s)
1700. Jones Walker LLP, counsel for Defendant(s)
1701. Jones Walker, LLP-ATL, counsel for Defendant(s)
1702. Jones Ward, PLC, counsel for Plaintiff(s)
1703. Jones, Beronica, Plaintiff
1704. Johns, Eric Objecting Class Member
1705. Jones, Frances, Plaintiff
1706. Jones, Heather, Objecting Class Member
1707. Jones, Jack, Objecting Class Member
1708. Jones, Jackie, Objecting Class Member
1709. Jones, Lisa Niambi, Plaintiff
1710. Jones, Makeshia, Objecting Class Member
1711. Joof, Henan Louis, Plaintiff
1712. Joost, Jennifer L., counsel for Plaintiff(s)
1713. Jordan, Brooke, Objecting Class Member
1714. Jordan, Lisa, Objecting Class Member
1715. Jordan, Patricia, Objecting Class Member
1716. Jorge, Christine, Plaintiff
1717. Josefsberg, Scott, Plaintiff
1718. Joseph Greenwald and Laake, PA, counsel for Plaintiff(s)
1719. Joseph, Mary, Objecting Class Member
1720. Joshpe Law Group LLP, counsel for Plaintiff(s)
1721. Joshpe, Brett, Plaintiff
1722. Jovanovic, Dejan, Objecting Class Member
1723. Joyce, Benny, Objecting Class Member
1724. Judge, J., Objecting Class Member
1725. Judkins, John, Pro Se, Movant
1726. Judkins, John, Objecting Class Member
1727. Judkins, Susan, Pro Se, Movant
1728. Judkins, Susan, Objecting Class Member
1729. Jungali, David, Plaintiff
1730. Just, Linda, Plaintiff
1731. Justice, Charles, Objecting Class Member
1732. Kaass Law, counsel for Plaintiff(s)
1733. Kabateck, Brian S., counsel for Plaintiff(s)
1734. Kabateck, Brown & Kellner, LLP, counsel for Plaintiff(s)


                                      CIP-46
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 49 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 48 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1735. Kacur, David, Settlement Class Representative
1736. Kaczmarek, James M., Plaintiff
1737. Kaczmarek, Kelly, Plaintiff
1738. Kaden, Brian, Plaintiff
1739. Kaether, Jason, Objecting Class Member
1740. Kahler, Ray W., counsel for Plaintiff(s)
1741. Kailies, Elizabeth, Objecting Class Member
1742. Kalmick, Bruce, Plaintiff
1743. Kam, Harald, Objecting Class Member
1744. Kamin, Correy A., counsel for Plaintiff(s)
1745. Kane, Julie Braman, counsel for Plaintiff(s)
1746. Kaneko, Tomoe, Objecting Class Member
1747. Kanterman, Jason Scott, counsel for Plaintiff(s)
1748. Kantrowitz, Goldhamer & Graifman, P.C. -NY, counsel for Plaintiff(s)
1749. Kaplan Fox & Kilsheimer, LLP-CA, counsel for Plaintiff(s)
1750. Kaplan Kilsheimer & Fox, counsel for Plaintiff(s)
1751. Kaplan, Nancy, Objecting Class Member
1752. Kaplan, Robert N., counsel for Plaintiff(s)
1753. Karo, Douglas, Objecting Class Member
1754. Kartchner, Sr., Milo Gene, Plaintiff
1755. Kartchner, Tamara Ann, Plaintiff
1756. Kasle, Douglas, Objecting Class Member
1757. Kates, Lori, Objecting Class Member
1758. Katona, Shanti Mulpuru, counsel for Defendant(s)
1759. Katz, Benjamin, Plaintiff
1760. Katz, David, Objecting Class Member
1761. Katz, Josef, Plaintiff
1762. Katz, Leslie, Plaintiff
1763. Katz, Marisa C., counsel for Plaintiff(s)
1764. Kauffman, Carol L., Plaintiff
1765. Kauffman, Paul R., Plaintiff
1766. Kaufman, Avi Robert, counsel for Plaintiff(s)
1767. Kaufman, Simon, Plaintiff
1768. Kaufman, Tracy, Objecting Class Member
1769. Kealy, Victoria, Plaintiff
1770. Keaster, Gray, Objecting Class Member
1771. Keats, Marilyn, Objecting Class Member
1772. Keel, Teresa, Objecting Class Member


                                     CIP-47
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 50 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 49 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1773. Keenan, Michael S., Plaintiff
1774. Keheley, Timoth, Objecting Class Member
1775. Keith, Diana, Objecting Class Member
1776. Keith, Vickie, Objecting Class Member
1777. Keller Rohrback, L.L.P, counsel for Plaintiff(s)
1778. Keller, Amy E., counsel for Plaintiff(s)
1779. Kelley Uustal, counsel for Plaintiff(s)
1780. Kelly, Joseph Creed, Plaintiff
1781. Kelston, Henry, counsel for Plaintiff(s)
1782. Keltesch, Jodi, Objecting Class Member
1783. Kemp, Greta L., counsel for Plaintiff(s)
1784. Kemp, Michael, Defendant
1785. Kemraj, Sueann, Objecting Class Member
1786. Kendall, Christopher John, Plaintiff
1787. Kendrick, III, Hezzie, Plaintiff
1788. Kenneth Metzger, Attorney at Law, counsel for Plaintiff(s)
1789. Kenney, Joseph B., counsel for Plaintiff(s)
1790. Kent & Risley, LLC, counsel for Plaintiff(s)
1791. Kent, Daniel Arthur, counsel for Plaintiff(s)
1792. Kerkman Wagner & Dunn, counsel for Plaintiff(s)
1793. Kert, David Earl, Plaintiff
1794. Kesden, Gregory, Plaintiff
1795. Kessler Topaz Meltzer & Check, LLP -CA, counsel for Plaintiff(s)
1796. Kessler Topaz Meltzer & Check, LLP-PA, counsel for Plaintiff(s)
1797. Kessler, Adriane, Plaintiff
1798. Ketring, Heather, Objecting Class Member
1799. Kevin T. Moore, P.C., counsel for Plaintiff(s)
1800. Khaddar, Kamel, Plaintiff
1801. Khalaf, Richard, Plaintiff
1802. Khalil, Chantal, counsel for Plaintiff(s)
1803. Khamvongsa, Khampha, Plaintiff
1804. Khan, Sheeraz, Objecting Class Member
1805. Kiehl, David, Objecting Class Member
1806. Kielian, Gregory, Objecting Class Member
1807. Kier, Aloha, former Plaintiff
1808. Kier, Aloha, Settlement Class Representative
1809. Kier, Jackie L., former Plaintiff
1810. Kilgore, Shelbi, Plaintiff


                                      CIP-48
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 51 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 50 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1811. Kilker, Dan, Objecting Class Member
1812. Killings, Carolyn, Plaintiff
1813. Killorin, Robert W., counsel for Plaintiff(s)
1814. King & Spalding, counsel for Defendant(s)
1815. King, Bradley K., counsel for Plaintiff(s)
1816. King, Brenda, Settlement Class Representative
1817. King, Chris, Objecting Class Member
1818. King, Justin, Plaintiff
1819. King, Laurence D., counsel for Plaintiff(s)
1820. King, Lynn, Objecting Class Member
1821. King, Marandell, Objecting Class Member
1822. Kingsland, Scott, Plaintiff
1823. Kinslow, Travis, Objecting Class Member
1824. Kinsman, Robert, Plaintiff
1825. Kiramijyan, Armen, counsel for Plaintiff(s)
1826. Kirsch, Noah, Objecting Class Member
1827. Kirsch, Rebecca, Objecting Class Member
1828. Kiser, David, Objecting Class Member
1829. Kishel, Timothy S., Plaintiff
1830. Kisloff, I, Michelle Anne, counsel for Defendant(s)
1831. Kitrick, Lewis & Harris Co. LPA, counsel for Plaintiff(s)
1832. Kittredge, William, Plaintiff
1833. Kittrell, Daniel, Plaintiff
1834. Kittrell, William Bradford, counsel for Plaintiff(s)
1835. Kivlan, Walter, Plaintiff
1836. Klavans, Jerry, Plaintiff
1837. Klein, Michael J., counsel for Plaintiff(s)
1838. Klein, Pamela, Plaintiff
1839. Klein, Steve, Plaintiff
1840. Kleiner, Brendon, Objecting Class Member
1841. Kleveno Jr., Alvin, Settlement Class Representative
1842. Klinem, Norma, Objecting Class Member
1843. Klisuric, Thomas, Objecting Class Member
1844. Klocm Michael, Objecting Class Member
1845. Klopfenstein, Brandon J, Plaintiff
1846. Kloss, Michael P., Plaintiff
1847. Klotzbaugh, Joanne, Settlement Class Representative
1848. Klotz, Steven, Objecting Class Member


                                       CIP-49
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 52 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 51 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1849. Knebel, Lara, Plaintiff
1850. Kneen, Jason, Objecting Class Member
1851. Knepper & Clark LLC, counsel for Plaintiff(s)
1852. Knepper, Matthew I., counsel for Plaintiff(s)
1853. Knepper, Terrance, Plaintiff
1854. Knowles, Emily, Plaintiff
1855. Knudsen, William, Plaintiff
1856. Knudson, Amanda, Plaintiff
1857. Koble, Benjamin, Objecting Class Member
1858. Kocak, Jordan, Objecting Class Member
1859. Kochanowski, Andrew, counsel for Plaintiff(s)
1860. Kocher, Charles, counsel for Plaintiff(s)
1861. Kodroff, Jeffrey L., counsel for Plaintiff(s)
1862. Koehler, Matthew, Plaintiff
1863. Koehn, Beth, Objecting Class Member
1864. Kohler, Charles, Objecting Class Member
1865. Kohn Swift & Graf, counsel for Plaintiff(s)
1866. Kohn Swift & Graf, P.C., counsel for Plaintiff(s)
1867. Kohn, Joseph C., counsel for Plaintiff(s)
1868. Kohn, Robert, Plaintiff
1869. Kohn, Susan, Plaintiff
1870. Koller, A. Laurie, counsel for Plaintiff(s)
1871. Koller, Patricia A., Plaintiff
1872. Koluncich, Nicholas, counsel for Plaintiff(s)
1873. Komen, Daniel, Objecting Class Member
1874. Komperda, James, Plaintiff
1875. Kopelowitz Ostrow Ferguson Weiselberg Gilbert, counsel for Plaintiff(s)
1876. Kopelowitz Ostrow, counsel for Plaintiff(s)
1877. Koretsky, Crystal, Plaintiff
1878. Koretsky, James, Plaintiff
1879. Korn, Ian, Objecting Class Member
1880. Korsinsky, Eduard, counsel for Plaintiff(s)
1881. Korte, Barabara, Objecting Class Member
1882. Kosack, Karla, Plaintiff
1883. Koskoff Koskoff Bieder, counsel for Plaintiff(s)
1884. Kozloff, Susan, Objecting Class Member
1885. Krachanus, Eric, Plaintiff
1886. Kranstuber, Scott, Plaintiff


                                      CIP-50
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 53 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 52 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1887. Krapivin, Viktor, Objecting Class Member
1888. Krasny, Robert, Objecting Class Member
1889. Kratovil, Jessica, Objecting Class Member
1890. Kravec, Jr., Joseph N., counsel for Plaintiff(s)
1891. Krawcyk, Jessica, Plaintiff
1892. Krieger, David H., counsel for Plaintiff(s)
1893. Krieger, Elazar, Objecting Class Member
1894. Krogman, Sandra, Objecting Class Member
1895. Krotine, Daniel John, Plaintiff
1896. Krout, Angela M., Plaintiff
1897. Krupnik, Daniel, Objecting Class Member
1898. Kubasiak, Benjamin, Objecting Class Member
1899. Kucerak, Olga, Plaintiff
1900. Kuhns, Hampden, Plaintiff
1901. Kuklin, Stephen, Objecting Class Member
1902. Kuklin, Bradley, Objecting Class Member
1903. Kula, Kenneth Paul, counsel for Plaintiff(s)
1904. Kulathungham, Murali, Objecting Class Member
1905. Kurtz, Janet, Objecting Class Member
1906. Kurtz, Orin, counsel for Plaintiff(s)
1907. Kushner, Gray, Objecting Class Member
1908. Kuss, Joseph M., former Plaintiff
1909. Kutz, Christina, Plaintiff
1910. Kutz, Kyle, Plaintiff
1911. Kuver, Daphne, Objecting Class Member
1912. Labelle, Marcela, Objecting Class Member
1913. LaBreck, Peter J, Pro Se, Movant
1914. LaBreck, Peter, Objecting Class Member
1915. LaCien, Brian, counsel for Plaintiff(s)
1916. Lacy Price & Wagner, counsel for Plaintiff(s)
1917. Laforest, Sheneda, Plaintiff
1918. LaGasse, Marc, Plaintiff
1919. Laguardia Law, counsel for Plaintiff(s)
1920. LaGuardia, Eric A., counsel for Plaintiff(s)
1921. Laguna, Justin, Objecting Class Member
1922. Lajoie, Benjamin, counsel for Plaintiff(s)
1923. Lakeshore Law Center, counsel for Plaintiff(s)
1924. Laktonen, Douglas, Plaintiff


                                      CIP-51
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 54 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 53 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1925. Lamb, Ellen, Plaintiff
1926. Lamb, Owen, Plaintiff
1927. Lambert, Meredith L., counsel for Plaintiff(s)
1928. Lambiras, Jon, counsel for Plaintiff(s)
1929. Lamonica, Ronaold, Objecting Class Member
1930. LaMontagne, Michelle Marie, Plaintiff
1931. Lampros, Peter Andrew, counsel for Plaintiff(s)
1932. Lanerout, Lawerence, Objecting Class Member
1933. Lange, Charles, Objecting Class Member
1934. Lang, Dan, former Plaintiff
1935. Lang, Elle, Objecting Class Member
1936. Langehaug, Mary, Objecting Class Member
1937. Langley, Katherine, counsel for Plaintiff(s)
1938. Langston & Langston, PLLC, counsel for Plaintiff(s)
1939. Langston, Rebecca McRae, counsel for Plaintiff(s)
1940. Langston, Shane Fredrick, counsel for Plaintiff(s)
1941. Lanham, Michelle Elizabeth, counsel for Plaintiff(s)
1942. Lanier, Dawn, Objecting Class Member
1943. Lanier, W. Mark, counsel for Plaintiff(s)
1944. Lanigan, Michael R., Plaintiff
1945. Lapter, Alain, Plaintiff
1946. Lapter, Ana, Plaintiff
1947. Larkin, Jr, Robert W., Plaintiff
1948. Larkins, Debbie, Plaintiff
1949. Larocchia, Lucia, Plaintiff
1950. Larson, Dianna, Plaintiff
1951. Last, Benjamin, Objecting Class Member
1952. Latendresse, Jason, Objecting Class Member
1953. Laudato, Matthew, Objecting Class Member
1954. Laufenberg, Cari C., counsel for Plaintiff(s)
1955. Law, David, Objecting Class Member
1956. Law Office of A. Joseph Coomes, LLC, counsel for Plaintiff(s)
1957. Law Office of Alex Arreaza, counsel for Plaintiff(s)
1958. Law Office of Brian M. Garvine, LLC, counsel for Plaintiff(s)
1959. Law Office of Gregory Joseph Allen, counsel for Plaintiff(s)
1960. Law Office of Jamie P. Clouser, counsel for Plaintiff(s)
1961. Law Office of John Davis, counsel for Objector
1962. Law Office of Nicholas F. Ortiz, P.C., counsel for Plaintiff(s)


                                       CIP-52
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 55 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 54 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

1963. Law Office of Rhine Law Firm, P.C., counsel for Plaintiff(s)
1964. Law Office of Rick Morin, PC, counsel for Plaintiff(s)
1965. Law Office of Steven C. Holzman, counsel for Plaintiff(s)
1966. Law Office of Steven F. Samilow, counsel for Plaintiff(s)
1967. Law Office of Timothy Hoerman, counsel for Plaintiff(s)
1968. Law Offices of Alexander M. Schack, counsel for Plaintiff(s)
1969. Law Offices of Charles James, II, counsel for Plaintiff(s)
1970. Law Offices of David A. Bain, LLC, counsel for Plaintiff(s)
1971. Law Offices of Gary Green, counsel for Plaintiff(s)
1972. Law Offices of Geoffrey R. Romero, counsel for Plaintiff(s)
1973. Law Offices of Gerald S. Ohn APC, counsel for Plaintiff(s)
1974. Law Offices of Gus Michael Farinella, counsel for Plaintiff(s)
1975. Law Offices of Kevin Rogers, counsel for Plaintiff(s)
1976. Law Offices of Maloney & Campolo, L.L.P., counsel for Plaintiff(s)
1977. Law Offices of Marc H. Richman, counsel for Plaintiff(s)
1978. Law Offices of Murphy & Associates PLLC, counsel for Plaintiff(s)
1979. Law Offices of Nicholas Koluncich LLC, counsel for Plaintiff(s)
1980. Law Offices of Paul C. Whalen, P.C., counsel for Plaintiff(s)
1981. Law Offices of Richard R. Rosenthal, PC
1982. Law Offices of Timothy P. Rumberger, counsel for Plaintiff(s)
1983. Law Offices of Todd M. Friedman, P.C, counsel for Plaintiff(s)
1984. Lawless, Jr, John R., counsel for Defendant(s)
1985. Lawson, Cheryl, Plaintiff
1986. Lawver, Joseph W., counsel for Defendant(s)
1987. Lawyer, Joan, Plaintiff
1988. Lax Vaughn Fortson Rowe Threet P.A, counsel for Defendant(s)
1989. Le, David, Plaintiff
1990. Leach, Eric, Objecting Class Member
1991. Leblanc, Raymond, Objecting Class Member
1992. LeBow, James B., counsel for Plaintiff(s)
1993. Lechner, Jay P., counsel for Plaintiff(s)
1994. Ledbetter, Richard, Objecting Class Member
1995. Lederman, Vicki, Objecting Class Member
1996. Lee Holen Law Office, counsel for Plaintiff(s)
1997. Lee, Annie, Plaintiff
1998. Lee, Ariel, Plaintiff
1999. Lee, Debra, Settlement Class Representative
2000. Lee, Kenneth, Objecting Class Member


                                      CIP-53
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 56 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 55 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2001. Leigh, Ralph, Plaintiff
2002. Lemmons, Brett, Settlement Class Representative
2003. Lemond, Jr., G. Franklin, counsel for Plaintiff(s)
2004. Lemoi, Brandi, Objecting Class Member
2005. Lenczewski, Daniel, Plaintiff
2006. Lenczewski, Nancy G., Plaintiff
2007. Leon Storie, Attorney at Law, counsel for Plaintiff(s)
2008. Leoni, Robert Joseph, counsel for Plaintiff(s)
2009. Lesowitz, Scott, counsel for Plaintiff(s)
2010. Lester, Clarence, Plaintiff
2011. Lester, Jr., Charles T., counsel for Plaintiff(s)
2012. Lester, Karen, Plaintiff
2013. Leveque, Roland, Objecting Class Member
2014. Levi and Korsinsky, LLP- CA, counsel for Plaintiff(s)
2015. Levin Sedran & Berman, counsel for Plaintiff(s)
2016. Levin, Arnold, counsel for Plaintiff(s)
2017. Levin, Daniel C., counsel for Plaintiff(s)
2018. Levin, Irwin B., counsel for Plaintiff(s)
2019. Levin, Joshua, Objecting Class Member
2020. Levin, Jr., Edward, Plaintiff
2021. Levine, Stephen M., Plaintiff
2022. Levinson, Noah, Objecting Class Member
2023. Levitt, Adam J., counsel for Plaintiff(s)
2024. Levy, David, Plaintiff
2025. Levy, James, Objecting Class Member
2026. Lewis, Christopher, Objecting Class Member
2027. Lewis, Deborah, Objecting Class Member
2028. Lewis, Donna, Objecting Class Member
2029. Lewis, Frederick, Objecting Class Member
2030. Lewis, Jennifer, Objecting Class Member
2031. Lewis, John, Plaintiff
2032. Lewis, Jon M., former Plaintiff
2033. Lewis, Jordan M., counsel for Plaintiff(s)
2034. Lewis, Kimberly, Objecting Class Member
2035. Lewis, Mark D., counsel for Plaintiff(s)
2036. Lewis, Richard, counsel for Plaintiff(s)
2037. Lewis, Pamela, Objecting Class Member
2038. Leyrer, Jennifer Louise, Plaintiff


                                       CIP-54
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 57 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 56 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2039. Li Rosa, Objecting Class Member
2040. Libasci, Barron A., Plaintiff
2041. Lieberman, Jeremy A., counsel for Plaintiff(s)
2042. Lieff Cabraser Heimann & Bernstein-CA, counsel for Plaintiff(s)
2043. Liftik, Michael E., counsel for Defendant(s) Richard F. Smith
2044. Lightfoot Franklin & White, LLC, counsel for Defendant(s)
2045. Lindemann, Jennifer, Objecting Class Member
2046. Lindgren, Drew, Objecting Class Member
2047. Lindsay, Heather, Objecting Class Member
2048. Lindsay, Julia, Plaintiff
2049. Lindsey, Wesley, Objecting Class Member
2050. Lineberry, Quentin, Objecting Class Member
2051. Linich, Margret, Plaintiff
2052. Linker, David, Plaintiff
2053. Linsheid, Matthew, Objecting Class Member
2054. Lipari, Barbara, Objecting Class Member
2055. Lipchitz, Bryan, Plaintiff
2056. Lipner, Leah, Settlement Class Representative
2057. Lisk, Bernard, Objecting Class Member
2058. Liska, John, Objecting Class Member
2059. Liu, Su, Objecting Class Member
2060. Llewellyn, Shanna, Objecting Class Member
2061. Lloyd, Lester, Objecting Class Member
2062. Locke, Leslie, Objecting Class Member
2063. Locks Law Firm, LLC - NJ, counsel for Plaintiff(s)
2064. Lockwood, Steven, Objecting Class Member
2065. Loeb, Roger, Objecting Class Member
2066. Loeffel, Jay, Plaintiff
2067. Loeser, Derek W., counsel for Plaintiff(s)
2068. Loeser, Thomas E., counsel for Plaintiff(s)
2069. Long, Terrence, Objecting Class Member
2070. Longman, Howard Theodore, counsel for Plaintiff(s)
2071. Longrich, Mark J., Plaintiff
2072. Longway, Tracey, Objecting Class Member
2073. Lonis, Kimberly, Objecting Class Member
2074. Loo, Jonathan, Objecting Class Member
2075. Looney, Jennifer, Objecting Class Member
2076. Lopez, Robert F., counsel for Plaintiff(s)


                                      CIP-55
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 58 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 57 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2077. Lots, Amanda, Plaintiff
2078. Love, Gary, Objecting Class Member
2079. Lowden, Brandon, Objecting Class Member
2080. Lowe, James, Objecting Class Member
2081. Lowe, Yorkman, former Plaintiff
2082. Lowell, Austin, Objecting Class Member
2083. Lowry, Stephen G., counsel for Plaintiff(s)
2084. Lowry, Stephen G., counsel for Plaintiff(s)
2085. Lu, Kathleen, Objecting Class Member
2086. Luc, Cheryl, Objecting Class Member
2087. Lucero, Manuel, Plaintiff
2088. Luchetti, Joseph, Objecting Class Member
2089. Luckett Tyner Law Firm, P.A., counsel for Defendant(s)
2090. Luckett, Jr., William O., counsel for Defendant(s)
2091. Ludolph, Mark, Objecting Class Member
2092. Luebke, Angela, Objecting Class Member
2093. Luftman & Heck and Associates, counsel for Plaintiff(s)
2094. Lugrin, IV, George H., counsel for Plaintiff(s)
2095. Lumb, Kenneth Thomas, counsel for Plaintiff(s)
2096. Lunkvitz, Terry, Plaintiff
2097. Luongo, Eric, Objecting Class Member
2098. Lutz, Katherine, Objecting Class Member
2099. Lynch, Alexandra Elizabeth, Plaintiff
2100. Lynch, Alicia, Plaintiff
2101. Lynch, Barton, Objecting Class Member
2102. Lynch, Jacob, Objecting Class Member
2103. Lynch, Mark, Objecting Class Member
2104. Lynch, Reagan, Plaintiff
2105. Lynch, Travis Edward, counsel for Plaintiff(s)
2106. Lyons Law Firm, P.A., counsel for Plaintiff(s)
2107. Lyons, Jr., Thomas J., counsel for Plaintiff(s)
2108. Lyons, Kathleen, Plaintiff
2109. Lyons, Thomas J., counsel for Plaintiff(s)
2110. Maar, Carl, Plaintiff
2111. Macabatat, Ryan, Objecting Class Member
2112. Macdonald, Nicholas, Objecting Class Member
2113. Macedonia, Jane Guzi, Plaintiff
2114. MacInnis, John, Plaintiff


                                      CIP-56
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 59 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 58 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2115. MacInnis, Kennedy, Objecting Class Member
2116. Mack, Tanya, Plaintiff
2117. Mack, Timothy, former Plaintiff
2118. Mackey, Belinda, Plaintiff
2119. Mackleer, Jack, Plaintiff
2120. MacPherson, Jennifer L., counsel for Plaintiff(s)
2121. Maddox, Hargett & Caruso, counsel for Plaintiff(s)
2122. Maddox, Mark E., counsel for Plaintiff(s)
2123. Madison, Steven G., counsel for Defendant(s)
2124. Madsen, Ivy, Plaintiff
2125. Madsen, Mike, Plaintiff
2126. Maese, Santiago, Objecting Class Member
2127. Maggiacomo, Patricia, Plaintiff
2128. Magnanini, Robert A., counsel for Plaintiff(s)
2129. Mah, Rosanne L., counsel for Plaintiff(s)
2130. Maher, David J., counsel for Plaintiff(s)
2131. Maholm, Timothy, Plaintiff
2132. Mahutga, Matthew Case, Plaintiff
2133. Maizitis, Peter, Plaintiff
2134. Majewski, Marc, Objecting Class Member
2135. Maldonado, Kelly, Objecting Class Member
2136. Mallahan, Kristopher A., counsel for Plaintiff(s)
2137. Mallh, Victor, Plaintiff
2138. Malmstrom, Carl V., counsel for Plaintiff(s)
2139. Malone, Donald D., Plaintiff
2140. Malone, Evelyn, Objecting Class Member
2141. Malone, Keeya S., Plaintiff
2142. Malone, Thomas, counsel for Plaintiff(s)
2143. Maloney, Debra, Plaintiff
2144. Maloney, Tim, counsel for Plaintiff(s)
2145. Maloney, Timothy F., counsel for Plaintiff(s)
2146. Malvasi, Peter, Plaintiff
2147. Mamone, James, Objecting Class Member
2148. Manaher, Alison, Plaintiff
2149. Manco, Justin Edison, Plaintiff
2150. Mandolfo, Samuel, Objecting Class Member
2151. Mandros, Metthew, Objecting Class Member
2152. Manian, Susan, Objecting Class Member


                                      CIP-57
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 60 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 59 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2153. Mann, Daniel J., Plaintiff
2154. Mannacio, Eugene, Objecting Class Member
2155. Manning, April, Plaintiff
2156. Manning, Danielle Leigh, counsel for Plaintiff(s)
2157. Manning, Franklin, Plaintiff
2158. Manning, Samiya, Plaintiff
2159. Manopla, Abraham, Plaintiff
2160. Manopla, Evelyn, Plaintiff
2161. Manopla, Fortuna, Plaintiff
2162. Manopla, Lilian, Plaintiff
2163. Mansfield, Jill, Objecting Class Member
2164. Mansfield, Mark, Objecting Class Member
2165. Mansfield, Neal, Objecting Class Member
2166. Manter, Alexander, Objecting Class Member
2167. Manton, Jed Davis, counsel for Plaintiff(s)
2168. Maranville, Daniel, Objecting Class Member
2169. Marchese, Joseph I., counsel for Plaintiff(s)
2170. Marchiando, Craig C., counsel for Plaintiff(s)
2171. Marcus, Theodore, Objecting Class Member
2172. Marcussen, Carin L., counsel for Plaintiff(s)
2173. Mardock, April, Plaintiff
2174. Maredia, Imtiaz, Plaintiff
2175. Maredia, Mumtaz, Plaintiff
2176. Mares, Gary, Plaintiff
2177. Margelony, Leah, Objecting Class Member
2178. Mariani, Christine, Objecting Class Member
2179. Marino, Lou, Plaintiff
2180. Marino, Michael, Objecting Class Member
2181. Marion, Darin, Plaintiff
2182. Markle, Ronald, Objecting Class Member
2183. Markowitz, Stacy, former Plaintiff
2184. Marks, Marcia, Objecting Class Member
2185. Marquardt, Jonathan, Objecting Class Member
2186. Marrs, Paul, Plaintiff
2187. Marrs, Tammy, Plaintiff
2188. Marshall, Edward Alexander, counsel for Defendant(s)
2189. Marshall, Elizabeth, Objecting Class Member
2190. Marshall, Qunay, Objecting Class Member


                                     CIP-58
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 61 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 60 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2191. Marshall, Robert, Objecting Class Member
2192. Martell, Christina, Plaintiff
2193. Martin White, Attorney at Law, counsel for Plaintiff(s)
2194. Martin, Carolyn, Objecting Class Member
2195. Martin, Daniel, Plaintiff
2196. Martin, Daniel, Objecting Class Member
2197. Martin, Drew, Plaintiff
2198. Martin, Faith, Objecting Class Member
2199. Martin, James, Plaintiff
2200. Martin, Jeremy, Objecting Class Member
2201. Martin, Jr., William Marvin, Plaintiff
2202. Martin, Patrice, Objecting Class Member
2203. Martin, Ronald, Objecting Class Member
2204. Martin, Sean J., Plaintiff
2205. Martin, Teresa Sue, Plaintiff
2206. Martinez, Anna, Plaintiff
2207. Martinez, Gary, former Plaintiff
2208. Martinez, Jacqueline, former Plaintiff
2209. Martinho, Carlos, Plaintiff
2210. Martucci, Maria, Settlement Class Representative
2211. Martyn, Terri, Objecting Class Member
2212. Marx, John, Objecting Class Member
2213. Marx, Victoria, Objecting Class Member
2214. Mashburn, Dori M., former Plaintiff
2215. Masie, Catherine, Objecting Class Member
2216. Mason, Cindy, Objecting Class Member
2217. Mason, Gary Edward, counsel for Plaintiff(s)
2218. Mason, Julia, Objecting Class Member
2219. Mastando & Artrip, LLC, counsel for Plaintiff(s)
2220. Mastando, Dennis A., counsel for Plaintiff(s)
2221. Mathews, D. Todd, counsel for Plaintiff(s)
2222. Matuit, Samuel, Objecting Class Member
2223. Matson, Carol, Objecting Class Member
2224. Mattice, Thomas, Objecting Class Member
2225. Mattock, Bruce, former Plaintiff
2226. Mattock, Bruce, Plaintiff
2227. Matusko, Joanne E., counsel for Plaintiff(s)
2228. Mauldin, Susan, Defendant


                                       CIP-59
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 62 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 61 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2229. Maureemootoo, Peter, Objecting Class Member
2230. Maxwell, Craig, Plaintiff
2231. Maxwell, Stephen C., counsel for Plaintiff(s)
2232. May, Delitha, Settlement Class Representative
2233. May, Joel, Objecting Class Member
2234. Maya, Theodore Walter, counsel for Plaintiff(s)
2235. Mayerson & Hartheimer, PLLC, counsel for Plaintiff(s)
2236. Mayerson, Sandra E., counsel for Plaintiff(s)
2237. Maynard, Rickey, Objecting Class Member
2238. Mayweather, Paula, Plaintiff
2239. McAllister, Ira, Objecting Class Member
2240. Mcardle, Alyssa, Plaintiff
2241. McBride, Blake, Plaintiff
2242. McCable, Margaret, Plaintiff
2243. McCaffrey, Meghan A., counsel for Defendant(s) Richard F. Smith
2244. McCall, Dorothy, Objecting Class Member
2245. McCall, Madison, Objecting Class Member
2246. McCall, Richard, Plaintiff
2247. McCall, William, Objecting Class Member
2248. McCalla, Alexander, Plaintiff
2249. McCann, Antonietta, former Plaintiff
2250. McCartney, Raymond, Plaintiff
2251. McClain, Brian, Objecting Class Member
2252. McClain, Deborah, Objecting Class Member
2253. McClung, Morgan, Plaintiff
2254. McClure, Kyle, Plaintiff
2255. McConnell, Sari, Objecting Class Member
2256. McCormick, Barbara, Objecting Class Member
2257. McCormick, Kevin, Objecting Class Member
2258. McCune, Wright, Arevalo, LLP -PA, counsel for Plaintiff(s)
2259. McDonald, Wallace A., counsel for Plaintiff(s)
2260. McDonough, III, James F. counsel for Plaintiff(s)
2261. McDonough, Matthew, Objecting Class Member
2262. McDowell Hetherington, LLP, counsel for Plaintiff(s)
2263. McDowell, Andrew, Plaintiff
2264. McEntyre, Zachary Andrew, counsel for Defendant(s)
2265. McGarry, Finbar, Objecting Class Member
2266. McGonnigal, James, Plaintiff


                                     CIP-60
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 63 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 62 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2267. McGowan Hood Felder & Johnson - Mt. SC, counsel for Plaintiff(s)
2268. McGrath, V. Brandon, counsel for Plaintiff(s)
2269. McGregor, Ann, Objecting Class Member
2270. McGregor, Kristi Stahnke, counsel for Plaintiff(s)
2271. McGuire, Daniel D., counsel for Defendant(s)
2272. McHenry, William Thomas, Plaintiff
2273. McHill, Mary, Plaintiff
2274. McKany, Steven M., counsel for Plaintiff(s)
2275. McKenna Long & Aldridge, counsel for Plaintiff(s)
2276. McKenney & Froelich, counsel for Objector
2277. McKenzie, William, Objecting Class Member
2278. McKinney, Maggie, Plaintiff
2279. McKnight, H. Vincent, counsel for Plaintiff(s)
2280. McMullan, Jr., Plaintiff
2281. McLane, Margaret, Objecting Class Member
2282. McLaughlin, Leo, Objecting Class Member
2283. McLeod, Karen, Objecting Class Member
2284. Mcloughlin, Kathryn, Objecting Class Member
2285. McMillan, Roy, Objecting Class Member
2286. David Malcolm, counsel for Plaintiff(s)
2287. McNabb Bragorgos & Burgess, PLLC, counsel for Plaintiff(s)
2288. McNamara, Douglas J., counsel for Plaintiff(s)
2289. McNeely, Alacyn, Objecting Class Member
2290. McNeeley, Madeline Elizabeth, counsel for Plaintiff(s)
2291. McNeeley, Madeline Elizabeth, counsel for Plaintiff(s)
2292. McNickles, Geoffrey, Objecting Class Member
2293. McNulty, Shannon, counsel for Plaintiff(s)
2294. McNulty, Shannon, counsel for Plaintiff(s)
2295. McShan, Edward Dean, former Plaintiff
2296. McShan, II, Edward Dean, former Plaintiff
2297. Meachum, Jennifer A., Plaintiff
2298. Mead, Terry, Plaintiff
2299. Meade, Suzanne, Plaintiff
2300. Meadows, Christopher G., counsel for Plaintiff(s)
2301. Mee Mee Hoge & Epperson PLLP, counsel for Defendant(s)
2302. Meegan, Rebecca, Objecting Class Member
2303. Meidinger, Paul, Objecting Class Member
2304. Meirer, Jane, Objecting Class Member


                                     CIP-61
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 64 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 63 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2305. Meiselas, Benjamin Jared, counsel for Plaintiff(s)
2306. Melby, Allan, Objecting Class Member
2307. Melegari, Lisa, Plaintiff
2308. Melrath, Jason, Plaintiff
2309. Melton, Jason M., counsel for Plaintiff(s)
2310. Melzer, Andrew, counsel for Plaintiff(s)
2311. Mendoza, Julia, Plaintiff
2312. Mendoza, Nicci, Plaintiff
2313. Mendoza, Zandra, Plaintiff
2314. Menzer, Allan, Plaintiff
2315. Merino, Brooke, Plaintiff
2316. Merino, Diana, Objecting Class Member
2317. Merino, Javier Luis, counsel for Plaintiff(s)
2318. Mertlich, Jennifer, Plaintiff
2319. Messer, David Mark, counsel for Defendant(s)
2320. Messer, Jr., Clifton Ralph, Plaintiff
2321. Messerli & Kramer, P.A., counsel for Defendant(s)
2322. Messerli & Kramer, P.A., counsel for Defendant(s)
2323. Metzgar, Geogory Michael, Plaintiff
2324. Metzgar, Kimberly Joy C., Plaintiff
2325. Metzger, Kenneth Albert, counsel for Plaintiff(s)
2326. Meyeer, Alan, Objecting Class Member
2327. Meyer, Amanada, Objecting Class Member
2328. Meyer & Nunez, P.A., counsel for Plaintiff(s)
2329. Meyers, Jody, Plaintiff
2330. Meyers, Scott, Plaintiff
2331. MHC Law, LLC, counsel for Defendant(s)
2332. Miceli, David F., counsel for Plaintiff(s)
2333. Michaeli, Daniel, counsel for Plaintiff(s)
2334. Michel, Thristian, Plaintiff
2335. Michelle E. Lanham Attorney at Law, LLC, counsel for Plaintiff(s)
2336. Mickelsen Dalton LLC, counsel for Plaintiff(s)
2337. Mickelsen, Brian Christian, counsel for Plaintiff(s)
2338. Mikolatits, Mike, Objecting Class Member
2339. Milberg Phillips Grossman LLP, counsel for Plaintiff(s)
2340. Miles, III, W. Daniel, counsel for Plaintiff(s)
2341. Miles, Matthew, Plaintiff
2342. Miles, Seth, counsel for Plaintiff(s)


                                      CIP-62
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 65 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 64 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2343. Mille, Wakeelah, Plaintiff
2344. Miller, Angela Lynn, Plaintiff
2345. Miller, Bradley, Plaintiff
2346. Miller, Cade, Plaintiff
2347. Miller, Dale, former Plaintiff
2348. Miller, David Waterstram, Plaintiff
2349. Miller, David, Objecting Class Member
2350. Miller, E. Powell, counsel for Plaintiff(s)
2351. Miller, Jason Wallace, counsel for Plaintiff(s)
2352. Miller, Matthew, Objecting Class Member
2353. Miller, Michael, Plaintiff
2354. Miller, Mike, counsel for Plaintiff(s)
2355. Miller, Nathan, Objecting Class Member
2356. Miller, Sonja, Objecting Class Member
2357. Miller, Todd Michael, counsel for Plaintiff(s)
2358. Miller, Vess Allen, counsel for Plaintiff(s)
2359. Milligan, Maria, Objecting Class Member
2360. Mills, John, Objecting Class Member
2361. Mills- Thysen, Mark, Objecting Class Member
2362. Milsted, David, Objecting Class Member
2363. Mims, Ronda, Objecting Class Member
2364. Mindling, James, Objecting Class Member
2365. Miner, Curtis B., counsel for Plaintiff(s)
2366. Minick, Robert, Objecting Class Member
2367. Minka, Bryan, Plaintiff
2368. Minka, Jacqueline, Plaintiff
2369. Minnilo & Jenkins Co., LPA, counsel for Plaintiff(s)
2370. Minter, Timothy, Objecting Class Member
2371. Mirarchi, Anthony, Plaintiff
2372. Mirarchi, Anthony, Settlement Class Representative
2373. Mitchel, Ernesto, Plaintiff
2374. Mitchell, Lauren, Objecting Class Member
2375. Mitchell, Linda, Objecting Class Member
2376. Mitchell, Richard, Objecting Class Member
2377. Mitchell, Roger, Objecting Class Member
2378. Mitchell, William, Objecting Class Member
2379. Mobbs, Robert, Plaintiff
2380. Mobley, Renee, Objecting Class Member


                                       CIP-63
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 66 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 65 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2381. Moellmer, Alison, Plaintiff
2382. Mogelberg, Chris, Plaintiff
2383. Mohamadi, Ashkahn, counsel for Plaintiff(s)
2384. Mohamedali, Sakina, Plaintiff
2385. Molenda, J, Objecting Class Member
2386. Mollaie, Mahri, Plaintiff
2387. Molo Lamken, LLP, counsel for Plaintiff(s)
2388. Molo, Steven F., counsel for Plaintiff(s)
2389. Molumphy, Mark Cotton, counsel for Plaintiff(s)
2390. Monahan, Sara, Objecting Class Member
2391. Moncagatta, Claudia, Objecting Class Member
2392. Monday, Antonio Barsonda, Plaintiff
2393. Moneypenny, Mary Hexter, Plaintiff
2394. Mongiat, James, Objecting Class Member
2395. Moore, Brad J., counsel for Plaintiff(s)
2396. Moore, Charles, Objecting Class Member
2397. Moore, Diane S, Plaintiff
2398. Moore, Hollie, former Plaintiff
2399. Moore, Jimmie, Plaintiff
2400. Moore, John Austin, counsel for Plaintiff(s)
2401. Moore, Kevin Trent, counsel for Plaintiff(s)
2402. Moore, Linda, Objecting Class Member
2403. Moore, Mark, Objecting Class Member
2404. Moore, Mary, Objecting Class Member
2405. Moore, Michael, Plaintiff
2406. Moore, Paul, Objecting Class Member
2407. Moore, Patrick B., counsel for Plaintiff(s)
2408. Moore, Steven J., counsel for Plaintiff(s)
2409. Moore, Wendy, Objecting Class Member
2410. Moorehead, Stacey, Objecting Class Member
2411. Morales, Melissa, Objecting Class Member
2412. Morales, Rosendo, Objecting Class Member
2413. Moran, Dow, Objecting Class Member
2414. Moreno, Eric Objecting Class Member
2415. Morgan & Morgan, P.A. -T.FL, counsel for Plaintiff(s)
2416. Morgan, Bridget Gallagher, counsel for Plaintiff(s)
2417. Morgan, Dennis, Objecting Class Member
2418. Morgan, Felicia, Objecting Class Member


                                      CIP-64
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 67 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 66 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2419. Morgan, John, Plaintiff
2420. Morgan, Julie, Plaintiff
2421. Morgan, Sharon, Plaintiff
2422. Moriarty, William, Plaintiff
2423. Morin, Charles, Plaintiff
2424. Morin, Richard John, counsel for Plaintiff(s)
2425. Morin, Susan, Plaintiff
2426. Morris, Daniel Ellis, counsel for Plaintiff(s)
2427. Morris, Grant E., counsel for Plaintiff(s)
2428. Morris, James, Objecting Class Member
2429. Morris, Jason, Plaintiff
2430. Morrison, Robert, Objecting Class Member
2431. Morrison, Sherwood, Wilson & Deola, PLLP, counsel for Plaintiff(s)
2432. Morton, Henry, Objecting Class Member
2433. Morvin, Bonnie, Plaintiff Moscato, Beth, Pro Se, Movant
2434. Moscato, Beth, Objecting Class Member
2435. Moscato- Goodpastor, Elizabeth, Objecting Class Member
2436. Mosley, Donna, Plaintiff
2437. Motley Rice, LLC-SC, counsel for Plaintiff(s)
2438. Muhammad, Gerald, Plaintiff
2439. Mullane, Jonathan, Objecting Class Member
2440. Mullen P.C., counsel for Plaintiff(s)
2441. Mullen, Wesley Martin, counsel for Plaintiff(s)
2442. Mulligan, Daniel J., counsel for Plaintiff(s)
2443. Mullins, Steven, Objecting Class Member
2444. Munson, Morgan Objecting Class Member
2445. Murch, Deborah, Objecting Class Member
2446. Murdock, Rochelle, Plaintiff
2447. Murdock, Shawn, Plaintiff
2448. Murphy & Associates PLLC, counsel for Plaintiff(s)
2449. Murphy & Falcon, P.A., counsel for Plaintiff(s)
2450. Murphy Falcon & Murphy, P.A., counsel for Plaintiff(s)
2451. Murphy, David M, counsel for Plaintiff(s).
2452. Murphy, III, William H., counsel for Plaintiff(s)
2453. Murphy, Jr., William Hughes, counsel for Plaintiff(s)
2454. Murphy, John, Objecting Class Member
2455. Murphy, Kerri, Plaintiff
2456. Murphy, Kerri, Plaintiff


                                      CIP-65
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 68 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 67 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2457. Murphy, Kevin, Objecting Class Member
2458. Murphy, Leslie C., Plaintiff
2459. Murray Law Firm, counsel for Plaintiff(s)
2460. Myers, Joan, Objecting Class Member
2461. Myers, John, Objecting Class Member
2462. Myers, Shelia, Objecting Class Member
2463. Myers, Sr., Terry, Plaintiff
2464. Nabors, Jason L., counsel for Plaintiff(s)
2465. Nabors, Jason L., counsel for Plaintiff(s)
2466. Naddeo, James A., counsel for Plaintiff(s)
2467. Nadler, Benjamin, Objecting Class Member
2468. Namoski, Chrisitne, Objecting Class Member
2469. Namovic, John, Objecting Class Member
2470. Namovic, Jonathan, Objecting Class Member
2471. Namovic, Leanne, Objecting Class Member
2472. Nannis, Veronica Byam, counsel for Plaintiff(s)
2473. Napier, Barry, Plaintiff
2474. Napier, Barry, Settlement Class Representative
2475. Narayan, Akshay, Objecting Class Member
2476. Nast, Dianne M., counsel for Plaintiff(s)
2477. Nastlaw, LLC, counsel for Plaintiff(s)
2478. Nathan, II, Edward, Plaintiff
2479. Navarro, Christina Objecting Class Member
2480. Naylor, Rachel, Objecting Class Member
2481. Nazario, Christina J., Plaintiff
2482. Nazrio, Mark A., Plaintiff
2483. Neal, Harison, Objecting Class Member
2484. Nealon, James E., counsel for Plaintiff(s)
2485. Needleman, Joann, counsel for Defendant(s)
2486. Nehring, Michael, Plaintiff
2487. Neil, David, Objecting Class Member
2488. Neilan, Sean, Plaintiff
2489. Neilan, Sean, Plaintiff
2490. Nelson, Korey A., counsel for Plaintiff(s)
2491. Nelson, Pete, Plaintiff
2492. Neuman, Alex, Objecting Class Member
2493. Neumann, Alex, Objecting Class Member
2494. Newby, Robeli, Objecting Class Member


                                       CIP-66
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 69 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 68 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2495. Newcomer, Larry, former Plaintiff
2496. Newhart, Erica, Objecting Class Member
2497. Newkirk, Jeff, Plaintiff
2498. Newsome, Linda, Plaintiff
2499. Neyens, Sara, Objecting Class Member
2500. Neyman, Yelena, Objecting Class Member
2501. Nguyen, Ly, Objecting Class Member
2502. Nguyen, Tien Phi, Plaintiff
2503. Nichols, Kelly, Objecting Class Member
2504. Nickerson, Desirea, Objecting Class Member
2505. Nickolls, Robin, Objecting Class Member
2506. Nielson, Jerry, Plaintiff
2507. Nielson, Michelle, Plaintiff
2508. Nitkin, Benjamin, Objecting Class Member
2509. Nixon Vogelman Barry Slawsky & Simoneau PA, counsel for Plaintiff(s)
2510. Nixon, Leslie C., counsel for Plaintiff(s)
2511. Noa, Guy Kamealoha, counsel for Plaintiff(s)
2512. Noblin, James Robert, counsel for Plaintiff(s)
2513. Nocon, Shannon F., counsel for Plaintiff(s)
2514. Nolan, Glenntavius, Plaintiff
2515. Normoyle, Dana James, Plaintiff
2516. Normoyle, Sharon, Plaintiff
2517. Norris, Carol, Objecting Class Member
2518. Norris, Destinni, Plaintiff
2519. Norris, Michael, Plaintiff
2520. Norris, Wayne, Plaintiff
2521. North, Matthew, Objecting Class Member
2522. Nosek, Carl, Objecting Class Member
2523. Noster, Gloria, Plaintiff
2524. Noster, Russell A., Plaintiff
2525. Nowinsky, Craig, Plaintiff
2526. Nowyj, Paul, Objecting Class Member
2527. Nunez, David Anthony, counsel for Plaintiff(s)
2528. Nuosci, Paul, Plaintiff
2528A. Nutley, Benjamin, counsel for Objector John W. Davis
2529. Nutt, Jerry, Plaintiff
2530. Oberle, Bryan C., counsel for Plaintiff(s)
2531. Oberst, Daniel E., Plaintiff


                                     CIP-67
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 70 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 69 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2532. Obradovich, Hannah, Plaintiff
2533. Obrien, Arthur, Objecting Class Member
2534. O'Brien Law Firm, PC, counsel for Plaintiff(s)
2535. O'Brien, Edward K., counsel for Plaintiff(s)
2536. O'Brien, Regional Manager Kevin, former Plaintiff
2537. O'Brien, Sarah, former Plaintiff
2538. O'Dell & O'Neal, P.C., counsel for Plaintiff(s)
2539. O'Dell Properties, LLC, counsel for Plaintiff(s)
2540. O’Dell, Justin, Settlement Class Representative
2541. Odem, Amy, Objecting Class Member
2542. Odem, Anna, Objecting Class Member
2543. Odem, Steve, Objecting Class Member
2544. Odem, Vicky, Objecting Class Member
2545. Oechslin, Kristin, Objecting Class Member
2546. Offenbach, Seth, Objecting Class Member
2547. Office of George E. Butler, II, counsel for Plaintiff(s)
2548. Office of Grant E. Morris, counsel for Plaintiff(s)
2549. Ogburn, John, Plaintiff
2550. Ogden, Pamela Sue, Plaintiff
2551. Ogden, Simon, Objecting Class Member
2552. Ohara, Catherine, Objecting Class Member
2553. Ohn, Gerald S., counsel for Plaintiff(s)
2554. Ojeda, Steve, Plaintiff
2555. Oldja, Andrea, Plaintiff
2556. Oldja, Paul, Plaintiff
2557. Oleson, Dana, Plaintiff
2558. Olin, Michael S., counsel for Plaintiff(s)
2559. Olivo, Amy, Objecting Class Member
2560. Olivo, Lisa, Plaintiff
2561. Olsen Daines PC, counsel for Plaintiff(s)
2562. Olsen, Aaron M., counsel for Plaintiff(s)
2563. Olsen- Ecker, Britt, Objecting Class Member
2564. Olson, Dana, Plaintiff
2565. Olson, Kyle, Plaintiff
2566. Olson, Kyle, Settlement Class Representative
2567. Omara, Virginia, Objecting Class Member
2568. One Cent Lane, LLC, counsel for Plaintiff(s)
2569. O'Neal, Charles, Plaintiff


                                         CIP-68
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 71 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 70 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2570. O'Neill, Kevin, former Plaintiff
2571. O'Neill, Michelle, Plaintiff
2572. Onkst, Claudia, Objecting Class Member
2573. Oppenheimer, Brett H., counsel for Plaintiff(s)
2574. Orchard, III, Mel, Plaintiff
2575. Orchard III, Mel, Settlement Class Representative
2576. O'Reardon, Thomas J., counsel for Plaintiff(s)
2577. Orlando, Dominis, Objecting Class Member
2578. Orloff, Michael Steven, Plaintiff
2579. Ort, Tina, Objecting Class Member
2580. Ortiz, Nicholas F., counsel for Plaintiff(s)
2581. Osborne, Edward, Plaintiff
2582. Oselin, Sharon Suzanne, Plaintiff
2583. Ostoya, Paul, Plaintiff
2584. Ostrow, Jeffrey Miles, counsel for Plaintiff(s)
2585. Otsuka, Gregory S., counsel for Plaintiff(s)
2586. Overton, Thomas, Objecting Class Member
2587. Owens, Brian M., Plaintiff
2588. Owens, Denny, Objecting Class Member
2589. Owens, James, Objecting Class Member
2590. Ozzello Practice PC, counsel for Plaintiff(s)
2591. Ozzello, Mark A., counsel for Plaintiff(s)
2592. Pacelli, Robert, Plaintiff
2593. Pacheco, Anna, Plaintiff
2594. Pacheco, Juan, Plaintiff
2595. Packwood, Joseph, Settlement Class Representative
2596. Padjen, Sheryl, Objecting Class Member
2597. Pagliarulo, John J., Plaintiff
2598. Pagliarulo, John, Settlement Class Representative
2599. Paik, Deanna, Plaintiff
2600. Palmer, Tania, Objecting Class Member
2601. Palmer, Tanya, Plaintiff
2602. Paltzik, Edward Andrew, counsel for Plaintiff(s)
2603. Brett Joshpe, Plaintiff
2604. Palumbo, Frank, Plaintiff
2605. Palumbo, Jeanne, Plaintiff
2606. Pan, Arthur, Objecting Class Member
2607. Pang, Natalie S., counsel for Plaintiff(s)


                                     CIP-69
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 72 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 71 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2608. Pantaze, Nikolaos C, Plaintiff
2609. Pantek, Russell, former Plaintiff
2610. Parish Guy Castillo, PC, counsel for Plaintiff(s)
2611. Parish, William H., counsel for Plaintiff(s)
2612. Parker, Cheryl, Objecting Class Member
2613. Parker, Jennifer, Plaintiff
2614. Parker, Patrick, Objecting Class Member
2615. Parker, Ronald, Plaintiff
2616. Parker, Tamara, Objecting Class Member
2617. Parkhill, Anthony Lee, counsel for Plaintiff(s)
2618. Parkhill, Hayden D., Plaintiff
2619. Parks, Richard, Settlement Class Representative
2620. Parr, Nancy, Objecting Class Member
2621. Parrott, Sean, Plaintiff
2622. Parrow, Clara, Settlement Class Representative
2623. Parson, Dale, Plaintiff
2624. Partin, Ranse M., counsel for Plaintiff(s)
2625. Partridge, Barron, Plaintiff
2626. Partridge, Tom, Plaintiff
2627. Pascal, Bruce, Plaintiff
2628. Pascal, Bruce, Settlement Class Representative
2629. Pascucci, Michael James, counsel for Plaintiff(s)
2630. Paslay, Judy, Objecting Class Member
2631. Passeri, Joseph, Objecting Class Member
2632. Pate, Johnson & Church, LLC, counsel for Plaintiff(s)
2633. Pate, Page Anthony, counsel for Plaintiff(s)
2634. Patrick, Stephanie, former Plaintiff
2635. Patten, Jr., Marvin Allen, Plaintiff
2636. Patten, Julie, Objecting Class Member
2637. Patterson Law Firm, LLP - IA, counsel for Plaintiff(s)
2638. Patterson, Annabelle Lee, counsel for Plaintiff(s)
2639. Patterson, Dean, Objecting Class Member
2640. Patterson, Sylvia, Settlement Class Representative
2641. Patton, Bridget J., Plaintiff
2642. Patton, Deborah, Objecting Class Member
2643. Patton, Josh, Objecting Class Member
2644. Paul W. Bishop, Attorney at Law, counsel for Plaintiff(s)
2645. Paul, Richard, Plaintiff


                                       CIP-70
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 73 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 72 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2646. Paulo, Wanda, Settlement Class Representatives
2647. Pavesi, Jr., Charles, Plaintiff
2648. Pavitt, Jodie, Plaintiff
2649. Payne Law Firm, LLC, counsel for Plaintiff(s)
2650. Payne, Donnie, Objecting Class Member
2651. Payne, Graeme, Defendant
2652. Payne, Lori, Objecting Class Member
2653. Payne, Sean N., counsel for Plaintiff(s)
2654. Payne, William T., counsel for Plaintiff(s)
2655. Payton, Louis, Objecting Class Member
2656. Payton, Rusty, counsel for Plaintiff(s)
2657. Payton, Dann, counsel for Plaintiff(s)
2658. Peacock, James, Plaintiff
2659. Pearson Simon & Warshaw, LLP, counsel for Plaintiff(s)
2660. Pearson, Lara, Defendant
2661. Pearson, Simon & Warshaw, LLP, counsel for Plaintiff(s)
2662. Peay, Stewart O., counsel for Defendant(s)
2663. Peck, David Hill, counsel for Plaintiff(s)
2664. Peck, Deana, Objecting Class Member
2665. Pedroza, Richard, Plaintiff
2666. Peeler, Kate, Objecting Class Member
2667. Pellitteri, Carmen, Plaintiff
2668. Peltier, Justin, Plaintiff
2669. Pena, Christian, Objecting Class Member
2670. Pena, Katherine, Objecting Class Member
2671. Pengra, Patricia, Objecting Class Member
2672. Penney, Brant D., counsel for Plaintiff(s)
2673. Pepper Hamilton-DC, counsel for Defendant(s)
2674. Perez, Jose, Plaintiff
2675. Perez, Oshik, Plaintiff
2676. Perkin & Faria, LLC, counsel for Plaintiff(s)
2677. Perkin, John F., counsel for Plaintiff(s)
2678. Perkins Thompson, PA, counsel for Plaintiff(s)
2679. Perkins, Dallas, Plaintiff
2680. Perkins, Dallas, Settlement Class Representative
2681. Perkins, Monica Rae, Plaintiff
2682. Permar, Jeffery, Objecting Class Member
2683. Perotti, Gloria, Objecting Class Member


                                      CIP-71
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 74 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 73 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2684. Persinger, Melanie Rae, counsel for Plaintiff(s)
2685. Person, Deborah, Plaintiff
2686. Person, Donald, Plaintiff
2687. Pescia, Leslie L., counsel for Plaintiff(s)
2688. Pesek, Greg, Plaintiff
2689. Peter, Brian Objecting Class Member
2690. Peters, Christopher, Plaintiff
2691. Peters, Magaret, Objecting Class Member
2692. Peterson, Charles, Objecting Class Member
2693. Peterson, Jean, Objecting Class Member
2694. Peterson, Kenneth, Plaintiff
2695. Peterson, Robert- Objecting Class Member
2696. Peterson, Ron, Objecting Class Member
2697. Peterson, Sonja, Objecting Class Member
2698. Peterson, Walter, Objecting Class Member
2699. Petroplus, Parry, Plaintiff
2700. Petrungaro, Andrea E.,
2701. Plaintiff Pettery, Melinda, Plaintiff
2702. Pevey, William, Objecting Class Member
2703. Pfaff, James A., Plaintiff
2704. Pfahl, Raymond, Objecting Class Member
2705. Phalen, Ralph K., counsel for Plaintiff(s)
2706. Phelps, Jennifer, Objecting Class Member
2707. Phillips, Erlewine, Given & Carlin LLP, counsel for Plaintiff(s)
2708. Phillips, Michelle, Plaintiff
2709. Phillis, Deaun, Objecting Class Member
2710. Pierce, Colin, Objecting Class Member
2711. Pierre, Alvin, Plaintiff
2712. Pillette, Mercedes, Plaintiff
2713. Pilipenko, Oleg, Objecting Class Member
2714. Pilon, Richard, Objecting Class Member
2715. Pino, Krista, Plaintiff
2716. Piper, Derek, Objecting Class Member
2717. Piper, Michael, Objecting Class Member
2718. Pippin, Jason, Plaintiff
2719. Pitarra, Anthony Sabastian, former Plaintiff
2720. Pitarra, Rita Joyce, former Plaintiff
2721. Pittman, Dutton, Kirby & Hellums, P.C., counsel for Plaintiff(s)


                                       CIP-72
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 75 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 74 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2722. Pivotal Law Group, counsel for Plaintiff(s)
2723. Pizzirusso, James J., counsel for Plaintiff(s)
2724. Placencia, III, Leo, Plaintiff
2725. Plant, Adam P., counsel for Plaintiff(s)
2726. Plante, Lorraine, former Plaintiff
2727. Palnte, Stephen, Settlement Class Representative
2728. Platt, Christina, Plaintiff
2729. Platts, Diane, Plaintiff
2730. Pleasant, Thomas W., Plaintiff
2731. Plontus, Janet, Objecting Class Member
2732. Plumb, Peter, Objecting Class Member
2733. Poarch, Justin, Plaintiff
2734. Pobiner, Lori, Plaintiff
2735. Podalsky, Gregg, Settlement Class Representative
2736. Podolny, James Henry, counsel for Plaintiff(s)
2737. Poligan, Richard, Plaintiff
2738. Polischuk, Wesley K., counsel for Plaintiff(s)
2739. Polk, Adam E., counsel for Plaintiff(s)
2740. Pollack, David, Plaintiff
2741. Pollack, Janine L., counsel for Plaintiff(s)
2742. Polsinelli PC, counsel for Defendant(s)
2743. Pomerantz Haudek Block Grossman & Gross, counsel for Plaintiff(s)
2744. Pomerantz, James, Objecting Class Member
2745. Pomerantz, LLP -NY, counsel for Plaintiff(s)
2746. Pomerantz, LLP -NY, counsel for Plaintiff(s)
2747. Pomrehn, Gregory, Objecting Class Member
2748. Pontrelli, Paul Jay, counsel for Plaintiff(s)
2749. Poole, Brandy, Plaintiff
2750. Porta, Megan, Objecting Class Member
2751. Porter, Charles Millard, Plaintiff
2752. Porter, Robin D., Plaintiff
2753. Porter, William R, Plaintiff
2754. Poskey, Judith, Objecting Class Member
2755. Post, Richard, Objecting Class Member
2756. Potter, Joey, Objecting Class Member
2757. Powell, Daniel, Plaintiff
2758. Powers, Cassandra, Plaintiff
2759. Powers, Douglas Ivan, Plaintiff


                                     CIP-73
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 76 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 75 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2760. Powers, Gloria Jean, Plaintiff
2761. Powers, Rogers & Smith, counsel for Plaintiff(s)
2762. Poynter, Scott E., counsel for Plaintiff(s)
2763. Praden, Michele, Objecting Class Member
2764. Prasad,Krishna, Objecting Class Member
2765. Prater, IV, Harlan Irby, counsel for Defendant(s)
2766. Pratt Clay, LLC, counsel for Plaintiff(s)
2767. Pratt, Bradley W., counsel for Plaintiff(s)
2768. Prejean, Brett N.J., Plaintiff
2769. Prescott, Steven Robert, Plaintiff
2770. Preston, Debra, Objecting Class Member
2771. Preusch, Matthew J., counsel for Plaintiff(s)
2772. Price, Donna, Objecting Class Member
2773. Price, Lonny, Objecting Class Member
2774. Pryor, Jeffrey, Plaintiff
2775. Pryor, Jr., Anthony E., Plaintiff
2776. Przybylo, Nathan, Objecting Class Member
2777. Pugh, Michael, Plaintiff
2778. Pugliese, Joseph, Plaintiff
2779. Purnell-Reid, Chiaquitta, Plaintiff
2780. Putegnat, Kevin, Plaintiff
2781. Putegnat, Nydia, Plaintiff
2782. Quagliani, Natalie, Plaintiff
2783. Queenen, Barbara, Plaintiff
2784. Quick, Mark, Objecting Class Member
2785. Quinn Emanuel Urquhart & Sullivan, LLP-DC, counsel for Defendant(s)
2786. Quinn, Alison, Objecting Class Member
2787. Quinn, Connor, Weaver, Davies & Rouco LLP, counsel for Plaintiff(s)
2788. Quirk, Michael J., counsel for Plaintiff(s)
2789. Quirk, Michael J., counsel for Plaintiff(s)
2790. Ra, Laura, counsel for Plaintiff(s)
2791. Rado, Andrei V., counsel for Plaintiff(s)
2792. Rafael, Gunta, Objecting Class Member
2793. Rafco, LLC, counsel for Plaintiff(s)
2794. Raffin, Sheena, Plaintiff
2795. Ragatz, Nancy, Objecting Class Member
2796. Rager, Cathy, Objecting Class Member
2797. Rahenkamp, Daniel, Objecting Class Member


                                    CIP-74
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 77 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 76 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2798. Rainbolt, Kevin W., Plaintiff
2799. Raines, Bethanie, Objecting Class Member
2800. Raines Feldman, LLP, counsel for Plaintiff(s)
2801. Rajkovich, Williams, Kilpatrick & True, PLLC, counsel for Defendant(s)
2802. Rajput, Sanjay, Settlement Class Representative
2803. Rak, Brian, Objecting Class Member
2804. Ralph K. Phalen, Attorney at Law, counsel for Plaintiff(s)
2805. Ramage, Shelley, Objecting Class Member
2806. Ramey, Horace C., Plaintiff
2807. Ramey, Melissa, Objecting Class Member
2808. Ramirez, Edith, counsel for Defendant(s)
2809. Ramirez, Jonathan, Plaintiff
2810. Ramsay, Mark, Plaintiff
2811. Ramirez, Michael, Objecting Class Member
2812. Ramirez, Nadine, Objecting Class Member
2813. Ramirez- Coleman, Rosa, Objecting Class Member
2814. Ramos, Edith, Objecting Class Member
2815. Ramos, Rosa, Objecting Class Member
2816. Randall, Garry, Plaintiff
2817. Rankin, Alexandria Patel, counsel for Plaintiff(s)
2818. Ranis, Susan, Objecting Class Member
2819. Rasmussen, Craig, Objecting Class Member
2820. Rausher, Mitchell, Objecting Class Member
2821. Raymond, Jeffery, Objecting Class Member
2822. Raynor, Joseph, Plaintiff
2823. Reams Law, counsel for Plaintiff(s)
2824. Reams, Charles Austin, counsel for Plaintiff(s)
2825. Rebeta, Michael, Objecting Class Member
2826. Reed, Claiborne, Plaintiff
2827. Reid Collins & Tsai, counsel for Plaintiff(s)
2828. Reid, Kirkland E., counsel for Defendant(s)
2829. Reinert, Debbie, Plaintiff
2830. Reinert, Randy, Plaintiff
2831. Reinhard, Brook, Plaintiff
2832. Reinhardt & Anderson, counsel for Plaintiff(s)
2833. Reinhardt, Mark, counsel for Plaintiff(s)
2834. Reinhardt, Wendorf & Blanchfield, counsel for Plaintiff(s)
2835. Reisman, Keith, Plaintiff


                                      CIP-75
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 78 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 77 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2836. Ressetar, Nicholas, Plaintiff
2837. Reyes, Alberto, Plaintiff
2838. Reyes, Maribel X., Plaintiff
2839. Reyes, Ruth, Plaintiff
2840. Reynolds, Kathleen, Objecting Class Member
2841. Reynoso, Benjamin, Objecting Class Member
2842. Reznichek, Patricia Objecting Class Member,
2843. Rhine, Joel R., counsel for Plaintiff(s)
2844. Rhodes, Rebekah, Plaintiff
2845. Rhyne, Brenda, Objecting Class Member
2846. Rhyne, Hugh, Objecting Class Member
2847. Ribons, Michael, former Plaintiff
2848. Rice, Cynthia, Plaintiff
2849. Rice, Joseph F., counsel for Plaintiff(s)
2850. Rice-Wright, Anna, former Plaintiff
2851. Rich, Ashley R., Plaintiff
2852. Richards, Melissa, Objecting Class Member
2853. Richardson, Julie, Plaintiff
2854. Richardson, Marcus, Objecting Class Member
2855. Richland, Shae, Objecting Class Member
2856. Richman, Marc H., counsel for Plaintiff(s)
2857. Richmond, Bert, Objecting Class Member
2858. Richmond, Dan, Plaintiff
2859. Richmond, Kay, Objecting Class Member
2860. Richmond, Kimberly, Plaintiff
2861. Rickard, Peter, Objecting Class Member
2862. Rickard, Sarah L., counsel for Plaintiff(s)
2863. Rifkin, Ashley R., counsel for Plaintiff(s)
2864. Rimar, Gray, Objecting Class Member
2865. Rinehimer, Jared Andrew, Counsel for The Commonwealth of Massachusetts
2866. Rios, Dawn, Objecting Class Member
2867. Ritenour, Keri, Objecting Class Member
2868. Ritner, Robert, Objecting Class Member
2869. Ritterbeck, Adam, Plaintiff
2870. Rivas, Deborah, former Plaintiff
2871. Rivas, Rosemary M., counsel for Plaintiff(s)
2872. Robbins Arroyo, LLP-CA, counsel for Plaintiff(s)
2873. Robbins Geller Rudman & Dowd, LLP -FL, counsel for Plaintiff(s)


                                    CIP-76
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 79 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 78 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2874. Robbins Ross Alloy Belinfante Littlefield, LLC -Atl, counsel for Plaintiff(s)
2875. Robbins, Brian J., counsel for Plaintiff(s)
2876. Robbins, Cynthia, Plaintiff
2877. Robello, Ronann Marie, Plaintiff
2878. Roberson, Cydni, Objecting Class Member
2879. Robert J. Wagoner Co., L.L.C., counsel for Plaintiff(s)
2880. Roberts, Georgeanne, Plaintiff
2881. Robert, James, Objecting Class Member
2882. Roberts, Mollie Marcia, Plaintiff
2883. Roberts, Quentin A., counsel for Plaintiff(s)
2884. Roberts, Rose, Objecting Class Member
2885. Robin Frazer Clark, PC, counsel for Plaintiff(s)
2886. Robinson & Cole, counsel for Defendant(s)
2887. Robinson Calcagnie, Inc. -CA, counsel for Plaintiff(s)
2888. Robinson, Daniel S., counsel for Plaintiff(s)
2889. Robinson, Eric, Objecting Class Member
2890. Robinson, William, Objecting Class Member
2891. Rocheleau, Jessica, Objecting Class Member
2892. Rockcliff, Mara, Objecting Class Member
2893. Rackliff, Mara, Objecting Class Member
2894. Roda, Joseph N., counsel for Plaintiff(s)
2895. Roddy, John, counsel for Plaintiff(s)
2896. Roddy, Kevin Peter, counsel for Plaintiff(s)
2897. Rodgers, Elizabeth, Objecting Class Member
2898. Rodriguez, Nick, Plaintiff
2899. Roehl, Robert, Plaintiff
2900. Rogers, Carrie, Objecting Class Member
2901. Rogers, Kevin B., counsel for Plaintiff(s)
2902. Rogers, L. Kristine, counsel for Plaintiff(s)
2903. Rogers, Lisa, Objecting Class Member
2904. Rogers, Stephen, Objecting Class Member
2905. Rogers, Toli, Objecting Class Member
2906. Rogers, William, Objecting Class Member
2907. Rohrbeck, Cynthia, Objecting Class Member
2908. Romero, Ashley Marie, counsel for Plaintiff(s)
2909. Romero, Geoffrey R., counsel for Plaintiff(s)
2910. Roofener, Chad, Plaintiff
2911. Roofener, Corree, Plaintiff


                                        CIP-77
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 80 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 79 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2912. Rooney, Peter, Objecting Class Member
2913. Rosemore, Evan T., counsel for Plaintiff(s)
2914. Rosenthal, James B., counsel for Plaintiff(s)
2915. Rosenthal, Richard R., counsel for Plaintiff(s)
2916. Roshto, Randall K., former Plaintiff
2917. Roskovensky, Vincent M., counsel for Defendant(s)
2918. Roth, Maragaret, Objecting Class Member
2919. Rothman, Justin, Plaintiff
2920. Rothman, Michael, Plaintiff
2921. Rotkis, Susan Mary, counsel for Plaintiff(s)
2922. Rottman, Benjamin, Objecting Class Member
2923. Rouco, Richard P., counsel for Plaintiff(s)
2924. Rowe, Roger D., counsel for Defendant(s)
2925. Roxanne Conlin & Associates, counsel for Plaintiff(s)
2926. Rozenzweig, Allan, Plaintiff
2927. Rubio, Tanya Michelle, Plaintiff
2928. Rudman, Samuel H., counsel for Plaintiff(s)
2929. Rudo-Hutt, Brian, Objecting Class Member
2930. Rueter, Barbara, Objecting Class Member
2931. Ruf, Kevin F., counsel for Plaintiff(s)
2932. Ruff, Tenku, Plaintiff
2933. Ruiz, Aleida, Plaintiff
2934. Rumberger, Timothy Paul, counsel for Plaintiff(s)
2935. Rupnow, Josh, Plaintiff
2936. Ruscitto, Albert, Plaintiff
2937. Rush, Niesha, Objecting Class Member
2938. Rusing Lopez & Lizardi PLLC, counsel for Plaintiff(s)
2939. Rusing, Michael John, counsel for Plaintiff(s)
2940. Russ, Elizabeth, Objecting Class Member
2941. Russomanno & Borrello PA, counsel for Plaintiff(s)
2942. Russomanno, Herman Joseph, counsel for Plaintiff(s)
2943. Rutherford, Morgan, Plaintiff
2944. Ryan Bailey on behalf Frazier, Tawanda, Plaintiff
2945. Ryan, Elizabeth A., counsel for Plaintiff(s)
2946. Ryan, Ann, Objecting Class Member
2947. Rybak, Matthew, Plaintiff
2948. Saavedra, Jennifer, former Plaintiff
2949. Saavedra, Jennifer, Plaintiff


                                      CIP-78
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 81 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 80 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2950. Sacks Weston Diamond LLC, counsel for Plaintiff(s)
2951. Sacks, Andrew B., counsel for Plaintiff(s)
2952. Safford, II, Melvin, Plaintiff
2953. Salinas, Alejandro, Plaintiff
2954. Sallis, Randal, Objecting Class Member
2955. Salonis, Jonathan, Objecting Class Member
2956. Salsman, Carolyn, Objecting Class Member
2957. Salts, Amy, Objecting Class Member
2958. Saltz, Mongeluzzi, Barrett & Bendesky, PC, counsel for Plaintiff(s)
2959. Saltzman, Zachary, Objecting Class Member
2960. Samie, Christian, Objecting Class Member
2961. Samilow, Steven Frederick, counsel for Plaintiff(s)
2962. Samini Scheinberg PC, counsel for Plaintiff(s)
2963. Samini, Bobby, counsel for Plaintiff(s)
2964. Samson, Nida, Plaintiff
2965. Samuelson, Patricia, former Plaintiff
2966. Sanchez, Benjamin, Objecting Class Member
2967. Sanchez, Gustavo Carlo, Plaintiff
2968. Sancimino, Catherine, Objecting Class Member
2969. Sandberg, Angela, Objecting Class Member
2970. Sander, Laura, Plaintiff
2971. Sanders, Cicki, Objecting Class Member
2972. Sanders, Dawn, Objecting Class Member
2973. Sanders, Joe, Defendant
2974. Sands, David, Objecting Class Member
2975. Sanford Heisler Kimpel LLP, counsel for Plaintiff(s)
2976. Sanford Heisler Sharp, LLP, counsel for Plaintiff(s)
2977. Santana, Alexandra, Plaintiff
2978. Santello, Lea, Plaintiff
2979. Santiago, Deborah, Objecting Class Member
2980. Santoli, Joseph R., counsel for Plaintiff(s)
2981. Santomauro, Rodd, Settlement Class Representative
2982. Santos, Erik Dos, counsel for Plaintiff(s)
2983. Sapiro, David, Objecting Class Member
2984. Sardinha, Carol, Objecting Class Member
2985. Sarko, Lynn Lincoln, counsel for Plaintiff(s)
2986. Sarnelli, Jennifer, counsel for Plaintiff(s)
2987. Sarraf Gentile LLP, counsel for Plaintiff(s)


                                       CIP-79
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 82 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 81 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

2988. Sarraf, Ronen, counsel for Plaintiff(s)
2989. Saucier, Michael, Plaintiff
2990. Sauder, Joseph G., counsel for Plaintiff(s)
2991. Savell & Williams, counsel for Defendant(s)
2992. Saveri & Saveri, Inc. - SF CA, counsel for Plaintiff(s)
2993. Saveri, Richard Alexander, counsel for Plaintiff(s)
2994. Savett, Sherrie R., counsel for Plaintiff(s)
2995. Sawaya, Rose, McClure & Wilhite, P.C., counsel for Plaintiff(s)
2996. Saxton, April, Objecting Class Member
2997. Scales, Stacy, Objecting Class Member
2998. Scarlett, Caleb, Objecting Class Member
2999. Schaber, Michael, Plaintiff
3000. Schaffer, Charles E., counsel for Plaintiff(s)
3001. Schatz, Michael, Objecting Class Member
3002. Scheffler, Troy, Objecting Class Member
3003. Schelkopf, Matthew D., counsel for Plaintiff(s)
3004. Scherer, Edward L., Plaintiff
3005. Sheriff, John, Objecting Class Member
3006. Schifano, Maria, Plaintiff
3007. Schifano, Maria, Settlement Class Representative
3008. Schilke, Erik, Objecting Class Member
3009. Schlagle, Michael, Objecting Class Member
3010. Schlene, Eric, Objecting Class Member
3011. Schnabel, Bret, Objecting Class Member
3012. Schneider, Jon, Objecting Class Member
3013. Schneider, Tyler J., counsel for Plaintiff(s)
3014. Schneider, Tyler, Settlement Class Representative
3015. Schomburg, Susan, Objecting Class Member
3016. Schork, Erich Paul, counsel for Plaintiff(s)
3017. Schrage, David, Objecting Class Member
3018. Schriber, Paul, Objecting Class Member
3019. Schroeder, Jennifer, Objecting Class Member
3020. Schroeder, Kathleen, Objecting Class Member
3021. Schroeder, Leigh, Objecting Class Member
3022. Schubert Jonckheer Kolbe & Kralowec LLP, counsel for Plaintiff(s)
3023. Schubert, Noah M., counsel for Plaintiff(s)
3024. Schubert, Robert C., counsel for Plaintiff(s)
3025. Schumacher, Richard, Objecting Class Member


                                     CIP-80
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 83 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 82 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3026. Schumitsh, Jennifer C., Plaintiff
3027. Schur, Hong, Plaintiff
3028. Schur, W. Craig, Plaintiff
3029. Schwab, Judyann, Objecting Class Member
3030. Schwartz, Steven A., counsel for Plaintiff(s)
3031. Scott Cole & Associates, APC, counsel for Plaintiff(s)
3032. Scott Cole & Associates, APC, counsel for Plaintiff(s)
3033. Scott, Anthony, Plaintiff
3034. Scott, Jens, Objecting Class Member
3035. Scott, Lawerence, Objecting Class Member
3036. Scott, III, Ralph Downing, counsel for Defendant(s)
3037. Scribner, John, Objecting Class Member
3038. Scripps, Kerry, Objecting Class Member
3039. Scroggins, Joanna, Objecting Class Member
3040. Scrogham, Ronald, Objecting Class Member
3041. Scullion, Jennifer R., counsel for Plaintiff(s)
3042. Searless, Queen, Objecting Class Member
3043. Seaton, Calvin Objecting Class Member
3044. Seeger Weiss, LLP - NJ, counsel for Plaintiff(s)
3045. Seeger, Christopher A., counsel for Plaintiff(s)
3046. Seely, Kevin A., counsel for Plaintiff(s)
3047. Segal, Scott S., counsel for Plaintiff(s)
3048. Segur, Anna, Objecting Class Member
3049. Seidenspinner, Jeff, Objecting Class Member
3050. Seiter, Jeff, Plaintiff
3051. Sekiya, Julianne, Plaintiff
3052. Selders, Derek, Plaintiff
3053. Semnar & Hartman, LLP, counsel for Plaintiff(s)
3054. Semnar, Babak, counsel for Plaintiff(s)
3055. Semsak, Daniel, Objecting Class Member
3056. Serafine, Roberta, Plaintiff
3057. Serino, Natasha N., counsel for Plaintiff(s)
3058. Seror, Shimon, Plaintiff
3059. Seshardri, Amita, Objecting Class Member
3060. Seymore, Angela, Plaintiff
3061. Seymore, Omar, Plaintiff
3062. Shaffner, Thomas, Objecting Class Member
3063. Shafran, Andrea, former Plaintiff


                                       CIP-81
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 84 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 83 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3064. Shafran, Barbara A., former Plaintiff
3065. Shafran, Jr., Stephen M., former Plaintiff
3066. Shank, William, Objecting Class Member
3067. Shanken, Richard, Plaintiff
3068. Shanken, Tonya, Plaintiff
3069. Shapiro, Ralph, Objecting Class Member
3070. Shapiro, Terry, Plaintiff
3071. Sharp, James, Settlement Class Representative
3072. Sharp, Kevin Hunter, counsel for Plaintiff(s)
3073. Sharper, Ashaki, Objecting Class Member
3074. Sharpe, Miche', Plaintiff
3075. Sharpe, Shayna, Plaintiff
3076. Shaw, Amber Griffin, counsel for Plaintiff(s)
3077. Shearer, Donald K., Plaintiff
3078. Sheehan, Christine, Objecting Class Member
3079. Sheena, Danny M., counsel for Plaintiff(s) William Bishop
3080. Sheets, Billy, Objecting Class Member
3081. Shell, Dori, Plaintiff
3082. Shelsby & Leoni, counsel for Plaintiff(s)
3083. Shelsby, Gilbert F., counsel for Plaintiff(s)
3084. Shepard, Sharon, Plaintiff
3085. Shepard, Steven M., counsel for Plaintiff(s)
3086. Sheppe, Andrew, Plaintiff
3087. Sheridan, James, Objecting Class Member
3088. Sheridan, Shaun, Objecting Class Member
3089. Sherriff, Valerie Elizabeth, Plaintiff
3090. Shevitz, Richard E., counsel for Plaintiff(s)
3091. Shorf, Clifford, Objecting Class Member
3092. Shub, Jonathan, counsel for Plaintiff(s)
3093. Shulman Law, counsel for Plaintiff(s)
3094. Shulman, Harry, counsel for Plaintiff(s)
3095. Shultz, Wesley, Plaintiff
3096. Shunk, Kathleen, Objecting Class Member
3097. Sibley, Patricia, Objecting Class Member
3098. Sides, Tracy, Objecting Class Member
3099. Sidney, Ametrius V., Plaintiff
3100. Siegel, Norman E., counsel for Plaintiff(s)
3101. Sievers, Dustin, Plaintiff Sigall, Herschel, Plaintiff


                                      CIP-82
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 85 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 84 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3102. Signal Interactive Media, LLC, Service provider
3103. Sikes, Steven B., Plaintiff
3104. Silander, Olli, Objecting Class Member
3105. Silverman, Jesse N., counsel for Plaintiff(s) Silvestre, Luisa, Plaintiff
3106. Simmons Hanly Conroy, counsel for Plaintiff(s)
3107. Simmons, II, John W., Plaintiff
3108. Simmons II, John, Settlement Class Representative
3109. Simmons, Candace, Objecting Class Member
3110. Simmons, Meghan, Plaintiff
3111. Simons, David, Objecting Class Member
3112. Simons, Elizabeth M, Pro Se, Movant
3113. Simons, Elizabeth, Objecting Class Member
3114. Simons, Gregory A., Pro Se, Movant
3115. Simons, Gregory, Objecting Class Member
3116. Simons, Joshua D., Pro Se, Movant
3117. Simons Joshua, Objecting Class Member
3118. Simpson, Amanda, Plaintiff
3119. Sinclair, Alan, Objecting Class Member
3120. Singer, Debra, Objecting Class Member
3121. Sirer, Emin, Objecting Class Member
3122. Sirolly, Benjamin T., counsel for Plaintiff(s)
3123. Sisk, Trina Marie, Plaintiff
3124. Sistek, Jeanne L., Plaintiff
3125. Skillma, Richard, Objecting Class Member
3126. Skye, Kaethe, Plaintiff
3127. Slade, Roger, Plaintiff
3128. Slater, Caleb, Objecting Class Member
3129. Slayton, Cheryl, Objecting Class Member
3130. Slayton, Thomas, Objecting Class Member
3131. Slyne, Michael, Plaintiff
3132. Slyne, Patrick, counsel for Plaintiff(s)
3133. Small, Ann, Objecting Class Member
3134. Smart, Valorie Anne, Plaintiff
3135. Smat, Robert, Objecting Class Member
3136. Smit, Christine, Objecting Class Member
3137. Smith Gildea and Schmidt LLC, counsel for Plaintiff(s)
3138. Smith, Amie, Plaintiff
3139. Smith, Amy, Objecting Class Member


                                          CIP-83
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 86 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 85 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3140. Smith, Arnie, Settlement Class Representative
3141. Smith, Courtney D., Plaintiff
3142. Smith, Darell, Objecting Class Member
3143. Smith, Diana K., Plaintiff
3144. Smith, Donald, Objecting Class Member
3145. Smith, Ethan, Objecting Class Member
3146. Smith, Jack, Objecting Class Member
3147. Smith, J. Craig, counsel for Plaintiff(s)
3148. Smith, Jacqueline, Objecting Class Member
3149. Smith, Jeremiah, Plaintiff
3150. Smith, Jimmy, Plaintiff
3151. Smith, Joshua, Plaintiff
3152. Smith, Josie Lou, Plaintiff
3153. Smith, LA' Sohn, Plaintiff
3154. Smith, Mary, Objecting Class Member
3155. Smith, Melissa, Objecting Class Member
3156. Smith, Michael Paul, counsel for Plaintiff(s)
3157. Smith, Nathaniel, Objecting Class Member
3158. Smith, Phillips, Mitchell & Scott, counsel for Plaintiff(s)
3159. Smith, Richard F., Defendant
3160. Smith, Robert, Objecting Class Member
3161. Smith, Robin, Plaintiff
3162. Smith, Samuel, Plaintiff
3163. Smith, Seth Edward, Plaintiff
3164. Smith, Shalene, Objecting Class Member
3165. Smith, Todd A., counsel for Plaintiff(s)
3166. Smith, Yvonne, Objecting Class Member
3167. Smith, Travis Quintin, Plaintiff
3168. Smith. Phillips, Mitchell & Scott, counsel for Plaintiff(s)
3169. Smith-Norwood, Porsha, Plaintiff
3170. Smokowicz, Leslie, Objecting Class Member
3171. Snell & Wilmer, LLP, counsel for Defendant(s)
3172. Snell, Matthew, Plaintiff
3173. Snell, Rachel, Objecting Class Member
3174. Snell, Thomas Objecting Class Member
3175. Snyder, Jordan, Objecting Class Member
3176. Sobol, Michael W., counsel for Plaintiff(s)
3177. Sogomonyan, Akop, Plaintiff


                                         CIP-84
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 87 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 86 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3178. Sokol, Matthew, Objecting Class Member
3179. Solorio, Anna, Settlement Class Representative
3180. Solberg Stewart Miller & Johnson
3181. Solberg Stewart Miller, counsel for Plaintiff(s)
3182. Solin, Lauren, Plaintiff
3183. Solomon, Glenn Allen, Plaintiff
3184. Solorio, Anna, Plaintiff
3185. Sommers Schwartz, P.C., counsel for Plaintiff(s)
3186. Son-ell, Karen, Objecting Class Member
3187. Soumilas, John, counsel for Plaintiff(s)
3188. Southern Institute for Medical & Legal Affairs, LLC, counsel for Plaintiff(s)
3189. Souza, Sharon, Plaintiff
3190. Spahn, Brian C., counsel for Defendant(s)
3191. Spalding, Mary, Objecting Class Member
3192. Spanos, Theodore G., counsel for Plaintiff(s)
3193. Sparling, Andrew, Objecting Class Member
3194. Spear, Gillian, Objecting Class Member
3195. Specht, Laurance, Objecting Class Member
3196. Spector, Brian F., Plaintiff
3197. Spector Roseman & Kodroff, PC, counsel for Plaintiff(s)
3198. Spector, Brian F., Plaintiff
3199. Speed, Nathan, Objecting Class Member
3200. Spellman, Joe, Plaintiff
3201. Spencer, Andre, Plaintiff
3202. Spicer, Mike, Plaintiff
3203. Spicer, Richard, Plaintiff
3204. Spicher, Kristina, Objecting Class Member
3205. Spiegel, Lynda, Objecting Class Member
3206. Spiker, Andrew, Objecting Class Member
3207. Spiking, Ryan, Plaintiff
3208. Spivak, Shayna, Plaintiff
3209. Spositi, Melissa, Plaintiff
3210. Spositi, Michael, Plaintiff
3211. Sprecher, Taylor, Plaintiff
3212. Sprowles, Mary, Objecting Class Member
3213. Squitieri & Fearon, counsel for Plaintiff(s)
3214. Squitieri, Olimpio Lee, counsel for Plaintiff(s)
3215. Srikanth, Kannan, Objecting Class Member


                                        CIP-85
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 88 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 87 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3216. Sroka, Scott, Plaintiff
3217. St. Clair, Kurtis, Plaintiff
3218. St. Luc, Reevney, Plaintiff
3219. Stabell, Nancy, Plaintiff
3220. Stabenow, Justin, Plaintiff
3221. Stack, Brian J., counsel for Plaintiff(s)
3222. Stack, Fernandez & Harris, PA, counsel for Plaintiff(s)
3223. Stack, Steven, Objecting Class Member
3224. Staker, Megan, Plaintiff
3225. Stalpes, Justin P., counsel for Plaintiff(s)
3226. Standish, Vera, Plaintiff
3227. Stanfield, Tyler, Plaintiff
3228. Stanojevich, Nicolas Miguel, counsel for Plaintiff(s)
3229. Stansbury, Wade, Objecting Class Member
3230. Starbuck, Summer Nicole, Plaintiff
3231. Stark, Pamela, Objecting Class Member
3232. Starling, Mike, Objecting Class Member
3233. Starr, Danielle, Objecting Class Member
3234. Starr, Stephen, Objecting Class Member
3235. Stasek, Dawn, Objecting Class Member
3236. Stasiowski, Beth, Objecting Class Member
3237. Staudacher, Sandy, Objecting Class Member
3238. Staun, Mark R., counsel for Plaintiff(s)
3239. Steckler Gresham Cochran, counsel for Plaintiff(s)
3240. Steckler, Bruce W., counsel for Plaintiff(s)
3241. Steel, Wright, Gray & Hutchinson, PLLC, counsel for Plaintiff(s)
3242. Steele, Amy, Objecting Class Member
3243. Steele, Emily, Objecting Class Member
3244. Steele, Michael, Objecting Class Member
3245. Stein Mitchell Muse Cipollone & Beato LLP, counsel for Plaintiff(s)
3246. Stein, Steven B., former Plaintiff
3247. Steinmetz, Eric L, Plaintiff
3248. Stephan, Howard, Plaintiff
3249. Stephen C. Maxwell PC, counsel for Plaintiff(s)
3250. Stephens, Lynda, Objecting Class Member
3251. Stephenson, Samuel, Plaintiff
3252. Sternemann, Brian, Plaintiff
3253. Sternemann, Phyllis, Plaintiff


                                       CIP-86
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 89 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 88 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3254. Steufen, David, Plaintiff
3255. Stevens, John, Objecting Class Member
3256. Stewart, Daphne, Plaintiff
3257. Stewart, II, Dale F., Plaintiff
3258. Stewart, Leanne S., Plaintiff
3259. Stewart, Michael G., counsel for Plaintiff(s)
3260. Stiles, Brijit, Plaintiff
3261. Stimac, Jr., Charles, Defendant
3262. Stocks, Tina Objecting Class Member
3263. Stoecker, Andrew, Objecting Class Member
3264. Stone & Magnanini LLP, counsel for Plaintiff(s)
3265. Stone, Davod S., counsel for Plaintiff(s)
3266. Stone, Jarrett, counsel for Plaintiff(s)
3267. Stone, Patton, Kierce & Freeman, counsel for Plaintiff(s)
3268. Stone, Roger, Objecting Class Member
3269. Stonebarger, Gilbert, Objecting Class Member
3270. Stonebraker, Steven, Plaintiff
3271. Stonebraker, Theresa, Plaintiff
3272. Stoner, Allison, Objecting Class Member
3273. Storch, Jenny, Plaintiff
3274. Storey, Sharon, Objecting Class Member
3275. Storie, Leon R., counsel for Plaintiff(s)
3276. Stough, Tracey, Plaintiff
3277. Stranch, IV, James G., counsel for Plaintiff(s)
3278. Strauchman, Luke, Plaintiff
3279. Strauss, Joel B., counsel for Plaintiff(s)
3280. Strausser, Jonathan, Settlement Class Representative
3281. Streett Law Firm, P.A., counsel for Plaintiff(s)
3282. Streett, Alex G., counsel for Plaintiff(s)
3283. Streett, James A., counsel for Plaintiff(s)
3284. Streisfeld, Jonathan Marc, counsel for Plaintiff(s)
3285. Strickland, Ursula, Objecting Class Member
3286. Stritmatter, Kessler, Whelan, Koehler, Moore and Kahler, counsel for
Plaintiff(s)
3287. Strobl-Ban, Heidi, Objecting Class Member
3288. Strong, Rodney K., counsel for Plaintiff(s)
3289. Struse, Heidi, Objecting Class Member
3290. Strutz, Victoria Lynn, former Plaintiff


                                      CIP-87
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 90 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 89 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3291. Strychalski, Kim, Setllement Class Representative
3292. Stuart, Ludwig, Objecting Class Member
3293. Stubbs, Donald, Objecting Class Member
3294. Studer, Ryan Patrick, Plaintiff
3295. Stueve Siegel Hanson, LLP -MO, counsel for Plaintiff(s)
3296. Stull Stull & Brody, counsel for Plaintiff(s)
3297. Sturges, James, Objecting Class Member
3298. Sturing, Sara Joy, counsel for Plaintiff(s)
3299. Sucov, Andrew, Objecting Class Member
3300. Suderski, Jennifer, Objecting Class Member
3301. Sullenger, D. Wes, counsel for Plaintiff(s)
3302. Sullivan, Daniel P., counsel for Plaintiff(s)
3303. Sullivan, Robert B., counsel for Plaintiff(s)
3304. Sullivan, Sean, Objecting Class Member
3305. Sullivan, Thomas, Plaintiff
3306. Suminski, Richard A., Plaintiff
3307. Summer, Alexandra P., counsel for Plaintiff(s)
3308. Summers, Ivy, Objecting Class Member
3309. Sumner, Phyllis Buchen, counsel for Defendant(s)
3310. Super, Marty, Plaintiff
3311. Susman Godfrey, LLP-TX, counsel for Plaintiff(s)
3312. Susman, Stephen D., counsel for Plaintiff(s)
3313. Sussino, Donita, Objecting Class Member
3314. Sutkaytis, Cheryl, Plaintiff
3315. Sutkaytis, Steven, Plaintiff
3316. Sutton, Edward, Objecting Class Member
3317. Sutton, Mildred, Plaintiff
3318. Swan, Jack, Objecting Class Member
3319. Swann, Judith, Objecting Class Member
3320. Swetnam, Douglas Scott, Counsel for State of Indiana as Amicus Curiae
3321. Swick, Randall Adam, counsel for Plaintiff(s)
3322. Swiftbird, Pete, Settlement Class Representative
3323. Sypal, Christine, Objecting Class Member
3324. Syrowski, Michael J., Plaintiff
3325. Syverson, Erik Swen, counsel for Plaintiff(s)
3326. Syverson, Lesowitz & Gebelin LLP, counsel for Plaintiff(s)
3327. Szekely, Elisabeta, Plaintiff
3328. Szum, John, Objecting Class Member


                                      CIP-88
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 91 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 90 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3329. Szymanski, Witold, Objecting Class Member
3330. Tabish, Gene, Plaintiff
3331. Tabish, Jan, Plaintiff
3332. Tada, Caralyn, Plaintiff
3333. Tadler Law LLP, counsel for Plaintiff(s)
3334. Tadler, Ariana J., counsel for Plaintiff(s)
3335. Tadros, Isaac, Plaintiff
3336. Taenzer, York, Plaintiff
3337. Tafas, Cheryl, Settlement Class Representative
3338. Taft Stettinius & Hollister LLP (Indianapolis), counsel for Defendant(s)
3339. Talero, Daniel, Objecting Class Member
3340. Talley, Curtis, Objecting Class Member
3341. Talsania, Sonali, Objecting Class Member
3342. Tama, Adam P., Plaintiff
3343. Tamburello, Christopher, Plaintiff
3344. Tan, Phail, Objecting Class Member
3345. Tanks, Christopher, Plaintiff
3346. Tanner, Rema, Objecting Class Member
3347. Tapp, Jason, Objecting Class Member
3348. Tarczy, Paul, Objecting Class Member
3349. Tate, Jeannie L., Plaintiff
3350. Tate, Jr., George W., Plaintiff
3351. Taubel, Eric S., counsel for Plaintiff(s)
3352. Tauraso, Michael, Objecting Class Member
3353. Taylor, AmySue, Plaintiff
3354. Taylor, Karen, Objecting Class Member
3355. Taylor Martino & Hedge, counsel for Plaintiff(s)
3356. Taylor Martino Zarzaur, P.C., counsel for Plaintiff(s)
3357. Taylor Martino, P.C., counsel for Plaintiff(s)
3358. Taylor, AmySue, Plaintiff
3359. Taylor, Lauren Hoffman, former Plaintiff
3360. Taylor, Robin L., Plaintiff
3361. Taylor, Zachary L., counsel for Plaintiff(s)
3362. Tenant, Kristin, Objecting Class Member
3363. Tepfenhart, Jason, Plaintiff
3364. Tepfenhart, Nicholas, Plaintiff
3365. Teppler, Steven W., counsel for Plaintiff(s)
3366. Terk, Daniel, Objecting Class Member


                                       CIP-89
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 92 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 91 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3367. Tesch, Lori, Objecting Class Member
3368. Teske, Katz, Kitzer & Rochel, PLLP, counsel for Plaintiff(s)
3369. Teske, Vildan A., counsel for Plaintiff(s)
3370. Tharp, Tawnya, Objecting Class Member
3371. Thayer, Christopher L. counsel for Plaintiff(s)
3372. The Barnes Law Group, LLC, counsel for Plaintiff(s)
3373. The Brualdi Law Firm, counsel for Plaintiff(s)
3374. The Chapel Law Group LLC, counsel for Plaintiff(s)
3375. The Coffman Law Firm, counsel for Plaintiff(s)
3376. The Cottle Firm, counsel for Plaintiff(s)
3377. The Dann Law Firm Co. LPA, counsel for Plaintiff(s)
3378. The Dann Law Firm Co. LPA, counsel for Plaintiff(s)
3379. The Doss Firm, LLC, counsel for Plaintiff(s)
3380. The Eggnatz Law Firm, counsel for Plaintiff(s)
3381. The Finley Firm, P.C., counsel for Plaintiff(s)
3382. The Giatras Law Firm, PLLC, counsel for Plaintiff(s)
3383. The Hannon Law Firm, LLC, counsel for Plaintiff(s)
3384. The Lanier Law Firm - TX, counsel for Plaintiff(s)
3385. The Law Office of Jack Fitzgerald, PC, counsel for Plaintiff(s)
3386. The Law Offices of Steven E. Armstrong, PLLC, counsel for Plaintiff(s)
3387. The Malone Firm, LLC, counsel for Plaintiff(s)
3388. The Miller Law Firm, P.C.
3389. The Segal Law Firm, counsel for Plaintiff(s)
3390. Theodore, Julia, Objecting Class Member
3391. Theodore, Steven, Objecting Class Member
3392. Thibodeaux, Jeffery, Objecting Class Member
3393. Thomas A. Zimmerman, Jr. Attorney at Law, counsel for Plaintiff(s)
3394. Thomas, Andrew W., Plaintiff
3395. Thomas, Emily, Plaintiff
3396. Thomas, James, Objecting Class Member
3397. Thomas, Jennifer, Plaintiff
3398. Thomas, John, Objecting Class Member
3399. Thomas, Randall, Objecting Class Member
3400. Thomas, Rosalee B.C., counsel for Plaintiff(s)
3401. Thomas, Sheena, Objecting Class Member
3402. Thomas, Tuesday, Objecting Class Member
3403. Thompson, Brandi, Objecting Class Member
3404. Thompson, Brian, Plaintiff


                                      CIP-90
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 93 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 92 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3405. Thompson, David H., counsel for Plaintiff(s)
3406. Thompson, Dwight, Plaintiff
3407. Thompson, Valorie, Objecting Class Member
3408. Thompson, Zachary, Objecting Class Member
3409. Thomson, Clint, Plaintiff
3410. Thrash, Jr., Hon. Thomas W., U.S. District Court Judge for the Northern
District of Georgia
3411. Timmons, Katherine, Plaintiff
3412. Tinen, Chris, Plaintiff
3413. Tirelli, Linda, Plaintiff
3414. Tiscareno, Vanessa, Objecting Class Member
3415. Tischler, Eric, Plaintiff
3416. Tisdale, Sallie, Objecting Class Member
3417. Tittman, Carol, Objecting Class Member
3418. Tobias, Geny, Settlement Class Representative
3419. Toft, Kent, Plaintiff
3420. Toler, Lisa, Objecting Class Member
3421. Tomas, Patrick, Plaintiff
3422. Tomlin, Marilyn, Plaintiff
3423. Tomlin, Michael W., Plaintiff
3424. Tomlinson, Cole T., Plaintiff
3425. Tomlinson, Linda, Objecting Class Member
3426. Toops, Lynn A., counsel for Plaintiff(s)
3427. TorHoerman Law LLC, counsel for Plaintiff(s)
3428. Toro, John Christopher, counsel for Defendant(s)
3429. Torrey, Barbara, Plaintiff
3430. Tortoreti, Phillip A., counsel for Plaintiff(s)
3431. Tosco, Chris, Plaintiff
3432. Toth, Ashley S., Plaintiff
3433. Toth, Cody, Plaintiff
3434. Toubman, Jay L., Plaintiff
3435. Tracey, David H., counsel for Plaintiff(s)
3436. Tracy, Alison Suzanne, Plaintiff
3437. Tracy, Sharon, Plaintiff
3438. Trainer, Amanda, Objecting Class Member
3439. Treadwell, Frederick, Objecting Class Member
3440. Treat, Ryan, former Plaintiff
3441. Trevino, Barbara, Plaintiff


                                      CIP-91
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 94 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 93 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3442. Tribble, James Cameron CFP, counsel for Plaintiff(s)
3443. Tribble, James Cameron, counsel for Plaintiff(s)
3444. Trice, Norlene, Objecting Class Member
3445. Trief and Olk, counsel for Plaintiff(s)
3446. Trief, Ted, counsel for Plaintiff(s)
3447. Trimborn, Georg, Objecting Class Member
3448. Trinka, Bryce, Objecting Class Member
3449. Triola, Devenn, Plaintiff
3450. Trobliger, Robert, Objecting Class Member
3451. Trogdon-Livingston, Loretta, Objecting Class Member
3452. Troutman Sanders, LLP-ATL, counsel for Defendant(s)
3453. Truesdell, Lydia, Objecting Class Member
3454. Trusted ID, Inc., Defendant
3455. Tuck, Marlo, Plaintiff
3456. Tucker, Ezra, Objecting Class Member
3457. Tucker, Michele, Objecting Class Member
3458. Tucker, Regina, Plaintiff
3459. Tuel, Patricia, Plaintiff
3460. Tundidor, Bert, Plaintiff
3461. Turner, David, Objecting Class Member
3462. Turner, George, Objecting Class Member
3463. Turner, Nathan, Settlement Class Representative
3464. Turner, Trevor, Plaintiff
3465. Turnquist, Linda, Objecting Class Member
3466. Turok, Paul, Plaintiff
3467. Tuttle, Lori, Objecting Class Member
3468. Tuttle, Trinity, Objecting Class Member
3469. Tweeddale, Jennifer, Settlement Class Representative
3470. Twitchell, Elizabeth, former Plaintiff
3471. Twitchell, Nathan, Objecting Class Member
3472. Tyer, Rhea, Objecting Class Member
3473. Tyree, Lisa, Plaintiff
3474. Tyvand, James, Objecting Class Member
3475. Ugwumba, Chidozie, Objecting Class Member
3476. Uhl, Jenna, Objecting Class Member
3477. Ujke, Dave, Counsel for Red Cliff Bank of Lake Superior Chippewa Indians
3478. Ullman, Stacey J. P, Plaintiff
3479. Underwood, Guillermina, Objecting Class Member


                                     CIP-92
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 95 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 94 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3480. Unick, Lee, Objecting Class Member
3481. Unsdorfer, Gary, Plaintiff
3482. Unsdorfer, Jane, Plaintiff
3483. Uselmann, Gregory, Objecting Class Member
3484. Ussery, Gary, Objecting Class Member
3485. Utter, Alexander, Objecting Class Member
3486. Vahle, Barrett J., counsel for Plaintiff(s)
3487. Valdovinos, Marco, Objecting Class Member
3488. Valverde, Jonathan, Objecting Class Member
3489. Van Fleet, Katie, Settlement Class Representative
3490. Vance, Robin, Objecting Class Member
3491. Vancs, Steven M. , Plaintiff
3492. Vanet, Judi, Objecting Class Member
3493. Vannett, Elizabeth, Objecting Class Member
3494. Vasiliadis, Tom, Plaintiff
3495. Vassil Gibson, MaryBeth, counsel for Plaintiff(s)
3496. Vaughan, Anne, Objecting Class Member
3497. Vaughan, Robin, Objecting Class Member
3498. Vaughn, Matthew, Objecting Class Member
3499. Vecchio, Vincent, Objecting Class Member
3500. Velasquez, Nicolas, Plaintiff
3501. Vera, Kara, Plaintiff
3502. Verrill Dana, LLP – MA, counsel for Defendant(s)
3503. Vice, Mario, Plaintiff
3504. Vickery, Abraham, Plaintiff
3505. Vickery, Erica, Plaintiff
3506. Vidmar, Joann H., Plaintiff
3507. Viggiano, David, Objecting Class Member
3508. Vilberg, Kaia, Plaintiff
3509. Villanueva, Haydee, Objecting Class Member
3510. Villaneal, Christian, Objecting Class Member
3511. Villines, Meredith, Plaintiff
3512. Vita, Nancy M., Plaintiff
3513. Vivanz, Michelle A., Plaintiff
3514. Viverito, Jaimie, Objecting Class Member
3515. Vogel, Kathleen, Objecting Class Member
3516. Von Borke, Brett E., counsel for Plaintiff(s)
3517. Vonck, Marlice, Objecting Class Member


                                      CIP-93
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 96 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 95 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3518. VonWiller, Krista, Plaintiff
3519. Vore, Spencer, Objecting Class Member
3520. Vullings Law, LLC, counsel for Plaintiff(s)
3521. Vullings, Brent F., counsel for Plaintiff(s)
3522. W. Pitts Carr and Associates, PC, counsel for Plaintiff(s)
3523. Wade, James J., counsel for Plaintiff(s)
3524. Wade-Evans, Todd, Objecting Class Member
3525. Wagner, K. Scott, counsel for Plaintiff(s)
3526. Wagner, Lauren, Objecting Class Member
3527. Wagner, Shaun, Objecting Class Member
3528. Wagner, Tristin, Objecting Class Member
3529. Wagoner, Robert J., counsel for Plaintiff(s)
3530. Waitman, Dr. Heather, Plaintiff
3531. Waits, Kattina, Objecting Class Member
3532. Wakeford, Cynthia, Objecting Class Member
3533. Waldorf, Frank, Objecting Class Member
3534. Walker, Breset, Objecting Class Member
3535. Walker, Cipeo, Objecting Class Member
3536. Walker, Darryl W., Plaintiff
3537. Walker, Melissa, Objecting Class Member
3538. Walker, Nicole, Plaintiff
3539. Walker, Patricia A., Plaintiff
3540. Walker, Retha Pearl, Plaintiff
3541. Walker, Richard, Objecting Class Member
3542. Walker, Sheryl, Objecting Class Member
3543. Wall, Leavell, Objecting Class Member
3544. Wallis, Elizabeth, Objecting Class Member
3545. Walsh, Ann Marie, Plaintiff
3546. Walsh, Cassey, Objecting Class Member
3547. Walsh, Daniel, Plaintiff
3548. Walters, James, Plaintiff
3549. Walters, Jeffrey, Objecting Class Member
3550. Walthall, John, Objecting Class Member
3551. Walton, Deane, Objecting Class Member
3552. Walton, Jeffrey, Objecting Class Member
3553. Walton, Laurel, Objecting Class Member
3554. Wann, Kristi, Objecting Class Member
3555. Ward, Bristol, Plaintiff


                                        CIP-94
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 97 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 96 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3556. Ward, Craig, Plaintiff
3557. Ward, IV, Jasper D., counsel for Plaintiff(s)
3558. Ward, Jr., James L., counsel for Plaintiff(s)
3559. Ward, Ryan, Objecting Class Member
3560. Ward, Samuel M., counsel for Plaintiff(s)
3561. Ward, Susan, Objecting Class Member
3562. Ward, Tameka, Objecting Class Member
3563. Ware, Christopher, Plaintiff
3564. Ware, Lewis, Objecting Class Member
3565. Ware, Oliver Jr., Plaintiff
3566. Warihay, Doreen, Objecting Class Member
3567. Warner, Jerome, Plaintiff
3568. Warren, Allanna, Plaintiff
3569. Warren, Mary, Plaintiff
3570. Warren, Sharonda, Plaintiff
3571. Warren, Tessa Addie-Lee, counsel for Plaintiff(s)
3572. Warren, Todd, Plaintiff
3573. Warshaw, Daniel, counsel for Plaintiff(s)
3574. Washburn, John, Plaintiff
3575. Wasserman, Steven, Objecting Class Member
3576. Waszkelewicz, Paul, Plaintiff
3577. Watkins, David R., Objecting Class Member
3578. Watson, Brian, Objecting Class Member
3579. Watson, Jessica, Plaintiff
3580. Watson, Nicholas, Plaintiff
3581. Watts & Herring, LLC, counsel for Plaintiff(s)
3582. Weatherby, Alexander Dewitt, counsel for Plaintiff(s)
3583. Weatherly, Teri, Plaintiff
3584. Weaver, Lesley A., counsel for Plaintiff(s)
3585. Weaver, Nicholas, Objecting Class Member
3586. Weaver, Robert Moore, counsel for Plaintiff(s)
3587. Weaver, Terra, Plaintiff
3588. Webb, Edward Adam, counsel for Plaintiff(s)
3589. Webb, Klase & Lemond, LLC, counsel for Plaintiff(s)
3590. Webster, Kimberly, Objecting Class Member
3591. Weedon, Jacquelyn, Objecting Class Member
3592. Weedon, Milton, Objecting Class Member
3593. Wehner, Karen, Objecting Class Member


                                      CIP-95
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 98 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 97 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3594. Weigel, Jonathan, Objecting Class Member
3595. Weiler, Matthew S., counsel for Plaintiff(s)
3596. Weimann, RC, Objecting Class Member
3597. Weinberg Wheeler Hudgins Gunn & Dial, LLC-Atl, counsel for Plaintiff(s)
3598. Weiner, Justin B., counsel for Plaintiff(s)
3599. Weiner, Melissa S., counsel for Plaintiff(s)
3600. Weinstein-Raun, Benjamin, Objecting Class Member
3601. Weintraub, David, Objecting Class Member
3602. Weist, Roger, Plaintiff
3603. Wells, Joshua D., counsel for Plaintiff(s)
3604. Wells, Matt, Objecting Class Member
3605. Weloth, David, Plaintiff
3606. Weltchek Mallahan and Weltchek, counsel for Plaintiff(s)
3607. Weltchek, Nolan J., counsel for Plaintiff(s)
3608. Weltchek, Robert J., counsel for Plaintiff(s)
3609. Wendt, Alan, Objecting Class Member
3610. Wendt, Cheryl, Objecting Class Member
3611. Wertheimer, Rachel M., counsel for Defendant(s)
3612. West, Mikell, Objecting Class Member
3613. Westbrook, Barbara, Plaintiff
3614. Westerman Law Corp., counsel for Plaintiff(s)
3615. Westerman, Jeff S., counsel for Plaintiff(s)
3616. Westmoreland Hall PC, counsel for Plaintiff(s)
3617. Weston, John K., counsel for Plaintiff(s)
3618. Wetzel, Joseph Richard, counsel for Defendant(s)
3619. Wetzel, Joseph Richard, counsel for Defendant(s)
3620. Whalen, Paul C., counsel for Plaintiff(s)
3621. Whipper, Leslie, Plaintiff
3622. Whitcomb, Kaitlin, Plaintiff
3623. White, Amanda Janaye, Plaintiff
3624. White, Amy, Objecting Class Member
3625. White, Carolyn, Plaintiff
3626. White, Connie, Objecting Class Member
3627. White, David, Plaintiff
3628. White, Denise, Objecting Class Member
3629. White, Kim, Objecting Class Member
3630. White, Martin L., counsel for Plaintiff(s)
3631. Whiteman, Candace, Objecting Class Member


                                     CIP-96
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 99 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 98 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3632. Whitfield Bryson & Mason, LLP - DC, counsel for Plaintiff(s)
3633. Whitfield, Gregory, Objecting Class Member
3634. Whitfill, Jennifer, Plaintiff
3635. Whitlock, Kevin, Objecting Class Member
3636. Whittel & Melton, counsel for Plaintiff(s)
3637. Whitten, Austin B., counsel for Plaintiff(s)
3638. Whittington II, Richard, Settlement Class Representative
3639. Wickens, Robert, Plaintiff
3640. Wiegand, Amy, Objecting Class Member
3641. Wier, Jennifer, Objecting Class Member
3642. Wiggins, Williams & Wiggins, counsel for Defendant(s)
3643. Wight, Peter, Objecting Class Member
3644. Wilcox, Samantha, Objecting Class Member
3645. Wilcoxon, Bruce, Objecting Class Member
3646. Wilcoxson, Jane, Objecting Class Member
3647. Wilens, Gary, Plaintiff
3648. Wilens, Jeffrey, counsel for Plaintiff(s)
3649. Wilentz, Goldman & Spitzer, counsel for Plaintiff(s)
3650. Wiley, Debbie, Plaintiff
3651. Wilhelm, Heidi, Objecting Class Member
3652. Wilhite, Erin, Plaintiff
3653. Wilhite, George W., Plaintiff
3654. Wilhite, Jay Travis, Plaintiff
3655. Wilhite, Todd R., Plaintiff
3656. Wilkerson-Klopfenstein, Sara E., Plaintiff
3657. Wilkins, Kirby, Plaintiff
3658. Williams, Alfredo, Plaintiff
3659. Williams, Carl, Plaintiff
3660. Williams, Cherie, Plaintiff
3661. Williams, Chris, Plaintiff
3662. Williams, Clathlyn, Objecting Class Member
3663. Williams, David, Objecting Class Member
3664. Williams, Elexis, Plaintiff
3665. Williams, III, David Reece, counsel for Plaintiff(s)
3666. Williams, Jesse, Objecting Class Member
3667. Williams, John M., counsel for Defendant(s)
3668. Williams, Julia A., former Plaintiff
3669. Williams, Justin, Plaintiff


                                      CIP-97
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 100 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 99 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3670. Williams, Kellie, Plaintiff
3671. Williams, Lisa, Objecting Class Member
3672. Williams, Martin, Plaintiff
3673. Williams, Mary, Objecting Class Member
3674. Williams, Michael Jay, Plaintiff
3675. Williams, Patricia, counsel for Defendant(s)
3676. Williams, Patricia, counsel for Defendant(s)
3677. Williams, Phillip, former Plaintiff
3678. Williams, Rhonda, Objecting Class Member
3679. Williams, Rodney, Plaintiff
3680. Williams, Thomas A., Plaintiff
3681. Williamson, Fontenot, Campbell & Whittington, LLC, counsel for Plaintiff(s)
3682. Williamson, Ronald, Objecting Class Member
3683. Willis, Clare, Objecting Class Member
3684. Williams, Steven, Objecting Class Member
3685. Wilson, Christiana, Objecting Class Member
3686. Wilson, Cory Eugene, Plaintiff
3687. Wilson, Danial, Plaintiff
3688. Wilson, Elaine, Objecting Class Member
3689. Wilson, Matthew, Objecting Class Member
3690. Wilson, Scot D., counsel for Plaintiff(s)
3691. Wilson, Stanford Glenn, counsel for Plaintiff(s)
3692. Wiltz, Juliette Ann, former Plaintiff
3693. Wimmer, Dean, Objecting Class Member
3694. Windish, Richard J., counsel for Plaintiff(s)
3695. Wing, Joshua Iron, Plaintiff
3696. Wininger, Steven, Plaintiff
3697. Wink, Graham, Objecting Class Member
3698. Winn, III, Harlan F., counsel for Plaintiff(s)
3699. Wise, Jennifer, Plaintiff
3700. Wise, Rachel, Objecting Class Member
3701. Wisler, Dale, Objecting Class Member
3702. Wites & Kapetan, counsel for Plaintiff(s)
3703. Wites, Marc A., counsel for Plaintiff(s)
3704. Withers Bergman, LLP, counsel for Plaintiff(s)
3705. Witt, Brian, Objecting Class Member
3706. Wittenberg, Richard, Plaintiff
3707. Wittman, David, Objecting Class Member


                                      CIP-98
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 101 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 100 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3708. Wizig, Diane Sharon, counsel for Plaintiff(s)
3709. Wolf Haldenstein Adler Freeman & Herz, counsel for Plaintiff(s)
3710. Wolf, Martin Eugene, counsel for Plaintiff(s)
3711. Wolf, Michael, Plaintiff
3712. Wolfe, Charles, Objecting Class Member
3713. Wolfe, John, Objecting Class Member
3714. Wolfe, Kim, Plaintiff
3715. Wolff, George, Plaintiff
3716. Wolff, Megan, Objecting Class Member
3717. Wolfson, Tina, counsel for Plaintiff(s)
3718. Wolson, Joshua D., counsel for Plaintiff(s)
3719. Womble, Franklin, Objecting Class Member
3720. Wong, Kenneth, Objecting Class Member
3721. Wong, Stephanie L., Plaintiff
3722. Wood, Cassey-Jo, Plaintiff
3723. Wood, David, Plaintiff
3724. Woods, Joshua, Plaintiff
3725. Woods, Samantha, counsel for Plaintiff(s)
3726. Woods, Samantha, Plaintiff
3727. Woodson, Steve, Objecting Class Member
3728. Woodward, Susan, Objecting Class Member
3729. Worden, Robert, Objecting Class Member
3730. Worley, David James, counsel for Plaintiff(s)
3731. Wright, Danita, Objecting Class Member
3732. Wright, James R., former Plaintiff
3733. Wright, Jonathan, Objecting Class Member
3734. Wright, Marshall Alan, counsel for Plaintiff(s)
3735. Wright, Valencia, Plaintiff
3736. Wright, William L., Plaintiff
3737. Wussick, Nita, Objecting Class Member
3738. Wyatt, Mitchell, Plaintiff
3739. Wyche P.A., counsel for Defendant(s)
3740. Wyckoff, Rae, Plaintiff
3741. Wygal, Brenda Kay, Plaintiff
3742. Wygal, Edward, Plaintiff
3743. Wyly Rommel, PLLC, counsel for Plaintiff(s)
3744. Wyly, Jim, counsel for Plaintiff(s)
3745. Wysocki, John, Objecting Class Member


                                      CIP-99
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 102 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 101 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3746. Yamamoto, Kyoko, Plaintiff
3747. Yanchunis, John A. CFP, counsel for Plaintiff(s)
3748. Yanchunis, John A., counsel for Plaintiff(s)
3749. Yantz, Matthew, Objecting Class Member
3750. Yearout Myers & Traylor, counsel for Plaintiff(s)
3751. Yearout, J. Gusty, counsel for Plaintiff(s)
3752. Yeast, Emily, Objecting Class Member
3753. Yetter, Nancy, Objecting Class Member
3754. Yip, Filip, Objecting Class Member
3755. Yoder, David H., Plaintiff
3756. Yoder, Joe, Plaintiff
3757. Yoeckel, Kenneth, Plaintiff
3758. Young, Bridgette, Plaintiff
3759. Young, Donald, Plaintiff
3760. Young, Kelly E., Plaintiff
3761. Young, Melissa, Objecting Class Member
3762. Youngstrom, Scott, Plaintiff
3763. Yu, Dennis, Objecting Class Member
3764. Yunker & Schneider, counsel for Plaintiff(s)
3765. Yunker, Stephen F., counsel for Plaintiff(s)
3766. Zabawar, Nicholas, Objecting Class Member
3767. Zadrozny, Sarah A., counsel for Plaintiff(s)
3768. Zadworski, Monica, Objecting Class Member
3769. Zager, Joseph, counsel for Plaintiff(s)
3770. Zagerlaw, P.A., counsel for Plaintiff(s)
3771. Zajac, Andrew, Objecting Class Member
3772. Zaletel, Susan, Plaintiff
3773. Zamora, Martin, Plaintiff
3774. Zamora, Victor, Plaintiff
3775. Zamoyta, Ruth, Objecting Class Member
3776. Zapata, Richard, Objecting Class Member
3777. Zarpas, Christopher, Plaintiff
3778. Zarzaur Law PA- FL, counsel for Plaintiff(s)
3779. Zarzaur, Jr, Joseph A., counsel for Plaintiff(s)
3780. Zasada, Constance, Plaintiff
3781. Zasada, Theodore, Plaintiff
3782. Zaugg, Brooke, Plaintiff
3783. Zaugg, Jared, Plaintiff


                                       CIP-100
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 103 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 102 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.

3784. Zawieruszynski, Darlene, Objecting Class Member
3785. Zebrowski Law, counsel for Plaintiff(s)
3786. Zebrowski, Paul Alphonsus, counsel for Plaintiff(s)
3787. Zelakowski, Mark, Plaintiff
3788. Zeldes, Helen I., counsel for Plaintiff(s)
3789. Zeleznick, Mark, Plaintiff
3790. Zeleznick, Nicole, Plaintiff
3791. Zeman, Amy Marie, counsel for Plaintiff(s)
3792. Zende, Kurt, Plaintiff
3793. Zenonos, Leonidas, Objecting Class Member
3794. Zerbe, Rodney Mark, counsel for Plaintiff(s)
3795. Zhou, Lily, Plaintiff
3796. Zielenski, Vincent, Objecting Class Member
3797. Zimberoff, Rafael, Objecting Class Member
3798. Zimmerman Law Offices, P.C., counsel for Plaintiff(s)
3799. Zimmerman Levi & Korsinsky, counsel for Plaintiff(s)
3800. Zimmerman, Jr., Thomas A., counsel for Plaintiff(s)
3801. Zinser, Amy, Objecting Class Member
3802. Ziolkowski, Anthony, Objecting Class Member
3803. Zirker, Robeli, Objecting Class Member
3804. Zirpoli, Cadio, counsel for Plaintiff(s)
3805. Zolno, Sherene, Objecting Class Member
3806. Zorogastua, G. Gabriel, counsel for Defendant(s)
3807. Zorrilla, Edward, Objecting Class Member
3808. Zribi, Mary L., Plaintiff
3809. Zweig, Bernard J., Plaintiff
3810. Zweig, Marc, former Plaintiff
3811. Zyph-Hursh, Katherine, Objecting Class Member




                                     CIP-101
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 104 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 103 of 125

   Appeal Nos. 20-10249-RR, 20-10609, 20-10610, 20-10611, 20-10612, 20-10613
                     Shiyang Huang, et al. v. Brian Spector, et al.


Dated: April 20, 2020               Respectfully submitted,

                                    /s/ Theodore H. Frank
                                    Theodore H. Frank
                                    Melissa A. Holyoak
                                    HAMILTON LINCOLN LAW INSTITUTE
                                     CENTER FOR CLASS ACTION FAIRNESS
                                    1629 K Street NW, Suite 300
                                    Washington, DC 20006
                                    Telephone: (703) 203-3848
                                    Email: ted.frank@hlli.org

                                    Attorneys for Objector-Appellants Theodore H. Frank
                                           and David R. Watkins




                                   CIP-102
       Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 105 of 126
               Case: 20-10249 Date Filed: 04/20/2020 Page: 104 of 125




                                                      Table of Contents
Eleventh Circuit Rule 26.1-2(a) Statement .................................................................. CIP-1
Table of Contents .................................................................................................................... i
Table of Authorities ............................................................................................................... ii
Introduction ............................................................................................................................ 1
Background ............................................................................................................................. 3
I.        Equifax and its data breach........................................................................................ 3
II.       The case settles. ........................................................................................................... 3
III.      Frank objects. .............................................................................................................. 4
IV.       The fairness hearing. ................................................................................................... 5
V.        Class counsel volunteers to provide a proposed opinion and the court issues a
          122-page opinion without any disclosure of the proposed opinion. .................... 7
VI.       Post-judgment proceedings. ...................................................................................... 9
Argument ............................................................................................................................... 10
I.        The undisclosed proposed opinion submitted ex parte is material to the
          appeal. ......................................................................................................................... 10
II.       Rule 10(e)(2)(C) relief is appropriate. ..................................................................... 16
Conclusion ............................................................................................................................. 17
Certificate of Compliance with Type-Volume Limit, Typeface Requirements, and
       Type-Style Requirements ......................................................................................... 18
Certificate of Service ............................................................................................................ 19




                                                                      i
    Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 106 of 126
            Case: 20-10249 Date Filed: 04/20/2020 Page: 105 of 125


                                                Table of Authorities
Cases
Bright v. Westmoreland County,
        380 F.3d 729 (3rd Cir. 2004) .................................................................................... 10
Briseno v. Conagra Foods, Inc.,
       No. 19-56297 (9th Cir.) ............................................................................................ 12
Chudasama v. Mazda Motor Corp.,
      123 F. 3d 1353 (11th Cir. 1997)..................................................................... 1, 10, 15
In re Colony Square,
       819 F.2d 272 (11th Cir. 1987) ............................................................................ 10, 14
Commodores Entm’t Corp. v. McClary,
     879 F.3d 1114 (11th Cir. 2018) ................................................................................ 11
Edgar v. K.L.,
      93 F.3d 256 (7th Cir. 1996) ................................................................... 1-2, 14-15, 16
In re The Home Depot Inc. Shareholder Derivative Litig.,
       No. 15-cv-02999-TWT, Dkt. 84 (N.D. Ga. Oct. 2, 2017) .............................. 12-13
In re Lithium Ion Batteries Antitrust Litig.,
       777 Fed. Appx. 221 (9th Cir. 2019) .................................................................... 5, 13
Pearson v. NBTY, Inc.,
       772 F.3d 778 (7th Cir. 2014) .................................................................................... 12
Poertner v. Gillette Co.,
       618 F. App’x 624 (11th Cir. 2015) .......................................................................... 12
Stevo v. Frasor,
        662 F.3d 880 (2011) .................................................................................................. 15
In re Target Corp. Customer Data Sec. Breach Litig.,
       847 F.3d 608 (8th Cir. 2017),
       on remand, 2017 WL 2178306 (D. Minn.),
       affirmed, 892 F.3d 968 (8th Cir. 2018) .................................................................. 5, 14
United States v. El Paso Natural Gas Co.,
       376 U.S. 651 (1964) ................................................................................................... 10


                                                               ii
     Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 107 of 126
             Case: 20-10249 Date Filed: 04/20/2020 Page: 106 of 125


United States v. Forness,
       125 F.2d 928 (2d Cir. 1942) ..................................................................................... 11
United States v. Torkington,
       874 F.2d 1441 (11th Cir. 1989) ................................................................................ 16


Rules and Statutes
Fed. R. App. Proc. 10(e) ................................................................................... 1, 8, 9, 14, 16
Fed. R. App. Proc. 10(e)(2)(C) ..................................................................... 2, 14, 15, 16, 17
Fed. R. Civ. Proc. 23(a)(4) ............................................................................................... 4, 13
Fed. R. Civ. Proc. 59 ............................................................................................................ 13
Fed. R. Evid. 702 .................................................................................................................... 6
N.D. Ga. Loc. Civ. R. 5.1(A)(1)........................................................................................ 1, 7


Other Authorities

Editorial Board,
      The Anthem Class-Action Con,
      Wall Street Journal, Feb. 11, 2018 ............................................................................. 5
Liptak, Adam,
      When Lawyers Cut Their Clients Out of the Deal,
      N.Y. Times, Aug. 13, 2013, at A12 ........................................................................ 5-6
MacDonald, R. Robin,
    Equifax Judge Says “Serial Objector” Ted Frank Put Out Misleading Information
    About Settlement, Law.com Daily Report Online (Jan. 15, 2020) ............................ 7




                                                                  iii
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 108 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 107 of 125




                                     Introduction

      The appellate record is incomplete. Objector-Appellants Frank and Watkins
(“Frank”) ask this Court to correct an omission in the record that is material to the
appeal—specifically an ex parte written communication from class counsel to the district

court that both class counsel and the district court refuse to place on the docket.
      At the conclusion of the fairness hearing approving the settlement in this case,
the district court accepted class counsel’s offer to prepare a proposed opinion for the

court’s approval. Dkt. 945; Dkt. 943, December 19, 2019 Fairness Hearing Tr. (“Tr.”)
123-24. But the proposed opinion was never published on the docket, as N.D. Ga. Loc.
Civ. R. 5.1(A)(1) requires. Class counsel admits that they did submit a written proposed

opinion ex parte to the district court without putting it on the docket. Dkt. 971. And
Frank, joined by other appellants, requested that the record be corrected under Fed. R.
App. Proc. 10(e) to include the ex parte communications. Dkt. 961, 963, 964. The motion

was unopposed—but the district court mysteriously denied it in a single sentence
without explanation. “Any other motions and requests for specific relief asserted by
objectors are also denied.” Dkt. 1029 at 122.

      The district court’s 122-page opinion differs from the oral ruling at the fairness
hearing in material ways that are prejudicial to appellants. And if that 122-page
opinion—which remarkably and incorrectly sanctions several appellants based on a

request for relief that only occurred for the first time at the fairness hearing without
notice or an opportunity to respond—was largely a verbatim edition of an opinion class
counsel drafted, it would be grounds for reversal and reassignment. E.g., Chudasama v.



                                            1
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 109 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 108 of 125



Mazda Motor Corp., 123 F. 3d 1353, 1373 & n. 46 (11th Cir. 1997). Perhaps the ex parte
communication was harmless and the district court performed an independent analysis

and substantially rewrote the draft proposed opinion. But because neither class counsel
nor the district court are willing to put the ex parte proposed opinion on the docket,
“We cannot know.” Edgar v. K.L., 93 F.3d 256, 258 (7th Cir. 1996) (Easterbrook, J.)

(granting mandamus to disqualify judge who refused to disclose content of oral ex parte
communications with expert).
      The undisclosed ex parte communication is material to the appeal. This Court

should exercise its authority under Fed. R. App. Proc. 10(e)(2)(C) to order the district
court to put all written ex parte communications on the record.
                                    *      *      *

      For over a week, Frank has repeatedly requested other parties in this case to state
their position on this motion. Appellants Andrews, Davis, and West support the
motion. Appellant Huang stated his position was “unknown.” Plaintiffs-appellees

refused to provide a yes/no answer whether they oppose this motion or whether they
would place the ex parte communication on the docket without a court order. Plaintiffs-
appellees stated instead “you may represent our position as stated in response to your

motion in the trial court (Doc. 971).” No other appellee or appellant stated their
position.




                                           2
      Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 110 of 126
              Case: 20-10249 Date Filed: 04/20/2020 Page: 109 of 125


                                        Background

I.      Equifax and its data breach.

        Over the last decade, there have been dozens of data breaches exposing private
information about millions of consumers and businesses. Dkt. 374 at 92-93. In

response, many states have passed statutes bolstering the rights of consumers to recover
for data breaches and failures to timely disclose data breaches, including statutory
damages remedies.

        The Equifax defendants are credit reporting agencies: they collect and maintain
data on millions of Americans and sell that data to creditors evaluating requests for
credit; they also contract with federal agencies to verify eligibility and identity for various

government programs. Equifax received notice of a cybersecurity vulnerability in
March 2017, but failed to “patch” it appropriately; from May to July 2017, it suffered
an extensive and continuing data breach accessing the sensitive personal information

of 147.9 million American consumers. Dkt. 374 at 102-07. Equifax learned of the
breach in July 2017, but did not publicly announce it until September 7, 2017. Id.
at 119 ff. Class-action litigation followed, consolidated in a multidistrict litigation in the

Northern District of Georgia.

II.     The case settles.

        The consolidated complaint alleged claims on behalf of a national class, and
additional state-law claims for each of fifty-three state subclasses, many of which
survived a motion to dismiss. Dkt. 374; Dkt. 540. But the settlement was solely on




                                              3
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 111 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 110 of 125



behalf of a nationwide class, treating citizens of states with no statutory damages claims
identically to citizens of states with statutory damages claims.

       In the words of Senator Elizabeth Warren,

             The settlement offered affected consumers the option to choose
             four years of credit monitoring or a cash award of up to $125.
             However, the settlement only allotted $31 million to this cash
             award fund…on a pro rata basis…

Dkt. 1057-2 Ex. B. at 2. Warren criticized “the flaws in the FTC [sic] settlement that
first resulted in misleading consumers about their potential award, and then added
complicated new steps that appear to be clearly designed to weed out deserving

claimants.” Id. The New York Times issued similar criticism in an article discussing
objection options. Id. Ex. A. (Other damages were available to class members who
could document loss from the data breach, but most claimants were interested in the

$125 instead of redundant credit monitoring.) Hundreds of class members ultimately
complied with burdensome requirements to object, and the district court rejected
several hundred more objections as procedurally defective.

III.   Frank objects.

       Frank, who founded the non-profit Center for Class Action Fairness (“CCAF”)
in 2009, is a class member who was a citizen of the District of Columbia at the time of
the data breach. Dkt. 876-1. D.C. provides for $2,000 in statutory damages to citizens

victimized by data breaches.
       Frank objected, inter alia, to the nationwide class certification and failure under
Rule 23(a)(4) to subclass citizens of states with statutory damages claims. Dkt. 876



                                            4
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 112 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 111 of 125



at 4-12. He reiterated Senator Warren’s complaints of an attempt to “throttle” cash
claims. Id. at 13-17. At the fairness hearing, Frank’s counsel forthrightly acknowledged

that a similar Rule 23(a)(4) objection his law firm made was rejected by the district court
in the Target Data Breach case, but noted that the Eighth Circuit never reached the merits
of that particular objection, and that Supreme Court and other appellate-court

precedent supported Frank’s position. Tr. 77-78.

IV.      The fairness hearing.

         The evening before the December 19 fairness hearing, class counsel filed
hundreds of pages of declarations and exhibits making a variety of accusations against

a variety of objectors. Dkt. 939. At the fairness hearing, Frank asked for an opportunity
to respond in writing if the court was going to consider any of these claims. Tr. 79-80.
         At the fairness hearing, the court heard from objectors without asking Frank’s

counsel a single question about his objection. Tr. 76-80. Class counsel announced for
the first time, without notice, that they were seeking a ruling from the district court that
“serial objectors” were objecting for “an improper purpose,” which is “why we filed

the declaration last night.” Tr. 86-88. Class counsel then made a variety of false
allegations against Frank. Compare id. at 90-95 with Dkt. 1057-2. (Class counsel’s written
response to objections did accuse several other objectors of being “serial objectors,”

but not Frank. Dkt. 902 at 40-42.) Frank’s counsel was not given another chance to
speak.
         Class counsel’s accusations of Frank objecting in bad faith were unquestionably

baseless. A “serial objector” is a bad-faith objector who brings meritless boilerplate



                                             5
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 113 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 112 of 125



objections in the hopes of extorting payment in exchange for withdrawing his objection,
something neither Frank nor CCAF have ever done. Dkt. 876-1 at 41-42. (No one could

possibly claim Frank’s objection was boilerplate. Compare Dkt. 876 with Dkt. 1029 at As
required by the preliminary approval order (Dkt. 742), Frank and his counsel
documented his non-profit’s history of objections. That history includes winning over

a dozen federal appeals, a Supreme Court decision, and hundreds of millions of dollars
of benefits for class members. Dkt. 876-3; Dkt. 876-1. In particular, Frank argued an
almost identical objection to a nationwide class in In re Lithium Ion Batteries Antitrust

Litigation on behalf of a class member who resided in a state with indirect-purchaser
causes of action, but who was unfairly treated identically as class members from states
without indirect-purchaser causes of action, ultimately prevailing in the Ninth Circuit.

777 Fed. Appx. 221 (2019); Dkt. 1057-2 at 10-11. Frank and his counsel documented
their good faith in bringing the objections, and their policy against extorting class
counsel through settling appeals or withdrawing objections in exchange for payment

without benefit to the class. Dkt. 876-1 ¶¶ 24-26. Frank’s work has won national
acclaim. E.g., Editorial Board, The Anthem Class-Action Con, Wall Street Journal, Feb. 11,
2018 (stating “The U.S. could use more Ted Franks” after his success exposing class-

counsel wrongdoing in a data-breach class action, resulting in millions of dollars of
additional benefit to the class); Adam Liptak, When Lawyers Cut Their Clients Out of the
Deal, N.Y. Times, Aug. 13, 2013 at A12 (calling Frank “the leading critic of abusive class

action settlements”). The Department of Justice and bipartisan coalitions of state
attorneys general have filed briefs as amicus in support of CCAF’s objections in
numerous cases in federal appellate and district courts.


                                            6
     Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 114 of 126
             Case: 20-10249 Date Filed: 04/20/2020 Page: 113 of 125



       The district court approved class certification, the settlement, and the full fee
request from the bench. While the district court found that the objections were

“without merit” and overruled them, the district court made no factual findings at the
fairness hearing about Frank or his counsel, made no findings of “improper purpose”
for any of the objectors, and made no findings that anyone was a “serial objector.”

Tr. 113-21.
       Class counsel submitted a 72-page brief written by Professor Robert Klonoff
making legal arguments about objections, but labeled it an “expert opinion.” Dkt. 900-2.

Frank moved to strike the “expert opinion” as inappropriate under Fed. R. Evid. 702
and as a violation of the district court’s order setting briefing page limits. Dkt. 909. The
district court’s oral opinion did not acknowledge the motion, and stated “I did find

Professor Klonoff’s responses to the objections to be, generally speaking, meritorious
and appropriate.” Tr. 116. The court then repeatedly relied on the Klonoff report as
reasons to reject hundreds of objections. Id. at 116-17.

V.     Class counsel volunteers to provide a proposed opinion and the court
       issues a 122-page opinion without any disclosure of the proposed opinion.

       The district court “directed Mr. Canfield [class counsel] to prepare a written
order, to be approved by Mr. Balser [Equifax’s counsel], that summarizes the Court's
findings. Mr. Canfield suggested submitting to the Court a proposed (1) consent order

pertaining to the injunctive relief, (2) opinion containing the Court’s ruling, and (3) final
judgment, which the Court approved. All 3 documents to be submitted to the Court at
the same time.” Dkt. 945; Tr. 123-24.




                                             7
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 115 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 114 of 125



      N.D. Ga. Loc. Civ. R. 5.1(A)(1) requires all papers to be filed on the docket,
including any “proposed order.” But the proposed opinion was never filed on the

docket. On January 13, 2020, without any notice, the Court entered a 122-page Order
Granting Final Approval of Settlement, Certifying Settlement Class, and Awarding
Attorney’s Fees, Expenses and Service Awards. Dkt. 956. The issued opinion was

inconsistent with the court’s oral ruling. It repeated class counsel’s false claims about
Frank. The claims were made for the first time at the fairness hearing that Frank had
no notice of, no opportunity to rebut, and no reason to believe would be in the opinion.

From those claims came findings that Frank was a “serial objector” who objected
“merely to benefit the objector or attorney” and that Frank committed an ethical
violation of “disseminat[ing] false and misleading information” without identifying any

false and misleading information Frank supposedly disseminated. Id. at 110, 113-14.
These findings were so extraordinary that law.com chose to headline the criticism of
Frank in its coverage of the 122-page opinion, and repeat that criticism in almost every

story about the pending litigation since. E.g., R. Robin MacDonald, Equifax Judge Says
“Serial Objector” Ted Frank Put Out Misleading Information About Settlement, Law.com Daily
Report Online (Jan. 15, 2020).

      The written opinion denied the motion to strike the expert reports. Dkt. 956
at 115-19. Though the court repeatedly relied upon Professor Klonoff’s expert report
at the fairness hearing, the written opinion stated “Professor Klonoff’s declaration was

particularly helpful to the Court in the organization and consideration of the objections,
but the Court’s decisions regarding the objections are not dependent upon his
declaration.” Id. at 38. Notwithstanding this statement, the opinion mirrors the Klonoff


                                            8
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 116 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 115 of 125



“expert report” in many instances, sometimes verbatim. Compare, e.g., id. at 54 with
Dkt. 900-2 ¶ 89; Dkt. 956 at 64 with Dkt. 900-2 ¶ 96; Dkt. 956 at 65 with Dkt. 900-2

¶ 95.

VI.     Post-judgment proceedings.

        Frank moved to supplement the record under Fed. R. App. Proc. 10(e) to include
the proposed opinion submitted to the court. Dkt. 961. Class counsel’s response

acknowledged that it had submitted the proposed opinion to the court without putting
it on the docket, but argued that it had the right to do so. Dkt. 971. Class counsel
purported to be unopposed to the motion, but claimed that the district court had the

discretion to deny Frank’s motion. Id. Class counsel had every opportunity to simply
file the proposed opinion on the docket in response to the motion, and chose not to.
        Meanwhile, another objector, West, separately moved for Rule 59

reconsideration to strike a false statement about one of his attorneys in the opinion.
Dkt. 962. The court granted the motion, and issued an amended opinion that struck a
single sentence. Dkt. 1027; Dkt. 1029.

        The opinion concluded by denying Frank’s motion for Fed. R. App. Proc. 10(e)
relief in a single sentence without explanation: “Any other motions and requests for
specific relief asserted by objectors are also denied.” Dkt. 1029 at 122. The amended

opinion had the same factual findings about Frank inconsistent with the facts and the
oral ruling at the fairness hearing. Id. at 110, 113-14.
        Frank timely appealed the final judgment and the amended opinion. Dkt. 977;

Dkt. 1041. Seven weeks after Frank’s notice of appeal, plaintiffs moved for a punitive



                                              9
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 117 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 116 of 125



$40,000 appeal bond against Frank and Watkins based on the district court’s putative
finding of Frank’s status as a “serial objector” and extortionist; Frank has opposed.

Dkt. 1040; Dkt. 1057.

                                        Argument

I. The undisclosed proposed opinion submitted ex parte is material to the
   appeal.

       There is no dispute that class counsel submitted a proposed opinion to the
district court as the district court requested, and no dispute that this ex parte submission
is not in the record. Dkt. 945; Dkt. 971. This proposed opinion is material to the appeal,

and Frank is entitled under Fed. R. App. Proc. 10(e) to have the omission corrected.
The discrepancy between the oral opinion and the 122-page written opinion from the
bench sanctioning attorneys, combined with the refusal to disclose ex parte

communications and other procedural irregularities, demonstrates fundamental
unfairness and may require reversal and reassignment.
       This Court condemns “delegating the task of drafting important opinions to

litigants.”

              We have consistently frowned upon the practice of delegating the
              task of drafting important opinions to litigants, and the cases
              admonishing trial courts for the verbatim adoption of proposed
              orders drafted by litigants are legion. This practice harms the quality
              of the district court’s deliberative process, impedes our ability to
              review the district court’s decisions, and creates the potential for
              overreaching and exaggeration on the part of attorneys preparing
              findings of fact when they have already been informed that the
              judge has decided in their favor. See also United States v. El Paso


                                            10
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 118 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 117 of 125


             Natural Gas Co., 376 U.S. 651, 657 n. 4 (1964) (quoting Judge J.
             Skelly Wright’s admonition that the lawyers who draft opinions “in
             their zeal and advocacy and their enthusiasm are going to state the
             case for their side ... as strongly as they possibly can. When these
             [opinions] get to the courts of appeals they won’t be worth the
             paper they are written on as far as assisting the court of appeals in
             determining why the judge decided the case.”).

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1373 n.46. “In particular, the judge’s
practice of delegating the task of drafting sensitive, dispositive orders to plaintiffs’
counsel, and then uncritically adopting his proposed orders nearly verbatim, would belie

the appearance of justice to the average observer.” Id. at 1373. Accord Bright v.
Westmoreland County, 380 F.3d 729, 732 (3rd Cir. 2004).
      That said, the “fact that a judge allowed a litigant to draft the court’s orders

without notice to the opposing party does not automatically invalidate these orders,
however.” In re Colony Square, 819 F.2d 272, 276 (11th Cir. 1987). “Such orders will be
vacated only if a party can demonstrate that the process by which the judge arrived at

them was fundamentally unfair.” Id.
      If the written opinion reflects substantially verbatim duplication of class
counsel’s proposed opinion, that fundamental unfairness is at issue here.

      First, as discussed above, the written opinion substantially and materially differs
from the oral opinion. For example, though the oral opinion made no findings about
serial objectors, the written opinion falsely accuses Frank of objecting in bad faith, of

being a “serial objector,” and of committing ethical violations. Dkt. 1029 at 109-15. As
in United States v. Forness, “the findings made by the district court are not supported by
the evidence and not substantially in accord with the opinion.” 125 F.2d 928, 942 (2d



                                           11
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 119 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 118 of 125



Cir. 1942) (Frank. J.) (“The judiciary properly holds administrative officers to high
standards in the discharge of the fact-finding function. The judiciary should at least

measure up to the same standards.”).
       The district court’s oral opinion relying on Klonoff as an expert to adopt
Klonoff’s legal opinions would be reversible error, because those opinions are

inadmissible. Commodores Entm’t Corp. v. McClary, 879 F.3d 1114, 1129 (11th Cir. 2018).
The written opinion contradicts what happened at the fairness hearing. If it reflects the
court’s independent reasoning, it would preclude the appellate issue because the

assertion that the court did not depend on Klonoff would make its reliance harmless
error. But if those statements were crafted by class counsel to appeal-proof the error
committed in the oral ruling, the Eleventh Circuit would be entitled to disregard it as

not “worth the paper they are written on.” Chudasama, 123 F.3d at 1373 n. 46 (cleaned
up).
       Certainly, it is possible that the proposed written opinion was only a few pages

long, and the district court “performed its own independent legal research and analysis
and made up its own mind” (Dkt. 1029 at 119) and independently expanded upon its
conclusory oral findings to 122 detailed pages.

       But it seems well within the realm of possibility that class counsel overreached,
wrote their own preferred opinion that differed from the oral opinion in material ways,
and the district court improperly adopted it largely verbatim. (Judge Thrash has

previously rubber-stamped proposed opinions without reviewing for accuracy. For
example, in a recent class-action settlement approval, his opinion read “The Court has
considered any submitted objections to the Settlement and hereby overrules them”—


                                           12
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 120 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 119 of 125



but there were no objections. In re The Home Depot Inc. Shareholder Derivative Litig., No.
15-cv-02999-TWT, Dkt. 84 at 3 (N.D. Ga. Oct. 2, 2017).)

      Indeed, the opinion here is rife with errors mischaracterizing facts and precedent
to accuse Frank of wrongdoing and otherwise benefit class counsel. 1 For example:

 Amended written opinion (Dkt. 1029)                            Reality
 Finds Frank to be a “serial objector”         Frank has never settled an objection for
 advancing objections for the “improper        a payment without benefit to the class,
 purpose” of “enrich[ing] the objector or      and his non-profit has won over $200
 his attorney.” Dkt. 1029 at 109-10, 113.      million for class members. Dkt. 876-1
                                               at 5, 41-42. There was no evidence
                                               contradicting this.
 Poertner v. Gillette Co., 618 F. App’x 624    While Poertner denied Frank’s appeal, it
 (11th Cir. 2015), demonstrates Frank’s        never held that Frank’s objection was
 bad faith because the Eleventh Circuit        “improper.” Nor can Frank’s loss in
 found Frank’s arguments “improper[].”         Poertner be evidence of bad faith, because
 Dkt. 1029 at 113.                             Frank won on identical issues in Pearson
                                               v. NBTY, Inc., 772 F.3d 778 (7th Cir.
                                               2014).




      1 Frank is adverse to one of the lead class counsel firms in a pending Ninth
Circuit appeal where Frank’s client, supported by a bipartisan coalition of amicus state
attorneys general, is objecting to the fairness of a settlement that paid the attorneys
almost $7 million when the class received less than $1 million. Briseno v. Conagra Foods,
Inc., No. 19-56297. Frank expects class counsel to cite the Equifax criticism in their
merits brief.


                                              13
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 121 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 120 of 125



 Amended written opinion (Dkt. 1029)                           Reality
 Frank’s lack of success in the Target       The Eighth Circuit ordered remand in
 district court demonstrates bad faith in    Frank’s first appeal in Target and did not
 this objection. Dkt. 1029 at 113.           reach the merits of Frank’s arguments in
                                             a second appeal. Tr. 77-78; 847 F.3d 608
                                             (8th Cir. 2017). Frank prevailed on
                                             identical or similar Rule 23(a)(4) issues in
                                             the Third and Ninth Circuits. Dkt. 876-1
                                             at 6.
 Accuses Frank of unethically                Frank did not make any false or
 “misleading” about the settlement, but      misleading statements about the
 does not identify a single factually        settlement. Dkt. 1057-2 at 3-7.
 misleading statement Frank made.
 Dkt. 1029 at 113.
 Accuses Frank of unethically                Frank tweeted a link to a news story
 encouraging class members to use a          about the chatbot, but had no role in the
 misleading “chatbot” to file perfunctory    design of the “chatbot,” and told a
 objections. Dkt. 1029 at 113-14.            reporter the “chatbot” objections would
                                             be legally irrelevant. Dkt. 1057-2 at 7-8.

      One of the attacks on another objector’s counsel, falsely asserting another court

had rejected a motion for pro hac vice, was so sloppy that the court was compelled to
amend its opinion in response to a Rule 59 motion for reconsideration. Dkt. 969;
Dkt. 1027.

      If the district court did not exercise independent consideration in issuing
sanctions and instead adopted class counsel’s proposed findings verbatim to sanction
Frank and other objectors without fair notice, Chudasama would require reversal and

reassignment. Unfortunately, because neither class counsel nor the district court are
willing to put the ex parte proposed opinion on the docket, “We cannot know.” K.L., 93
F.3d at 258. Class counsel and the district court are attempting to preclude appellate


                                            14
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 122 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 121 of 125



review of whether the district court improperly relied on class counsel in delegating the
drafting of an opinion approving class certification and sanctioning Frank beyond what

the district court found in open court. The only reason for the district court to deny a
routine, unopposed Rule 10(e) motion is to spare itself and class counsel the
embarrassment of what granting that motion would disclose. This Court must rectify

the problem by granting relief under Rule 10(e)(2)(C).
       Second, unlike Colony Square, Frank did not have “ample opportunity to present
[his] arguments.” Colony Square accepted a verbatim adoption of an attorney’s proposed

opinion when it involved the decision of a bankruptcy judge where the appellant had
already had the opportunity of appeal to a district court judge that gave the decision
independent consideration. Here, however, Frank had no such opportunity for lower-

court appellate review, and, moreover, was unfairly surprised by the unnoticed request
for a factual finding that Frank was a “serial objector,” which class counsel only made
for the first time at the fairness hearing. The district court made no factual findings at

the fairness hearing that Frank was a “serial objector” acting in bad faith, and did not
accept Frank’s request for the opportunity on additional briefing on the question. Yet
the opinion criticizes Frank at length. This procedural unfairness compounded the

other irregular procedural unfairness where (1) objectors were limited to 25-page
objections; (2) class counsel was allowed to evade page limits to submit what became
dispositive legal argument through a lengthy inadmissible expert opinion; (3) class

counsel then was permitted to submit without leave of court additional factual
arguments the night before and at the fairness hearing, weeks after a court-ordered
deadline; and (4) the court then denied sub silentio Frank’s request for a right to respond.


                                            15
      Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 123 of 126
              Case: 20-10249 Date Filed: 04/20/2020 Page: 122 of 125



        If the district court adopted an ex parte proposed opinion of 122 pages to impose
de facto sanctions, the irregularity of this procedural unfairness followed by the step of

keeping that ex parte communication hidden from the record in attempting to deprive
appellate review of the extent to which that adoption was verbatim or independent,
would add up to requiring reversal and reassignment. Chudasama, 123 F.3d at 1353

(concluding reassignment necessary under factors of United States v. Torkington, 874 F.2d
1441, 1446 (11th Cir.1989)). As in Chudasama, delegating to counsel dispositive and
sanctions findings is inexcusable. 123 F.3d at 1353 n.46. And as in Chudasama, “[t]he

extent of the judge’s abuse of discretion—and the partiality of the practices constituting
that abuse—would have a significant effect on the appearance of justice should he
remain assigned to this case.” Id. at 1353.

II.     Rule 10(e)(2)(C) relief is appropriate.

        Frank would be unfairly prejudiced by the district court’s denial of his Rule 10(e)
motion, as he would not be able to fully demonstrate the Chudasama problem without
either this Court’s willingness to draw an adverse inference under K.L. or the proposed

opinion to discern the degree of improper delegation of judicial decision-making. This
Court has the authority under Rule 10(e)(2)(C) to order the record supplemented so
that there is no question about the contents of the ex parte communication and the basis

for the district court’s 122-page opinion. For example, in Stevo v. Frasor, the Seventh
Circuit granted 10(e) relief for an accidental omission to “avoid punishing innocent
parties.” 662 F.3d 880, 885 (2011). Here, the omission is intentional at the behest of a




                                              16
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 124 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 123 of 125



party to deprive its innocent adversaries of appellate review. Frank requests an order
under Rule 10(e)(2)(C).

                                     Conclusion

      This Court should issue an order under Rule 10(e) for the district court to add

the ex parte proposed opinion submitted in response to the district court’s December 19
order (Dkt. 945) to the record.
Dated: April 20, 2020                   Respectfully submitted,

                                        /s/ Theodore H. Frank
                                        Theodore H. Frank
                                        Melissa A. Holyoak
                                        HAMILTON LINCOLN LAW INSTITUTE
                                         CENTER FOR CLASS ACTION FAIRNESS
                                        1629 K Street NW, Suite 300
                                        Washington, DC 20006
                                        Telephone: (703) 203-3848
                                        Email: ted.frank@hlli.org

                                        Attorneys for Objector-Appellants Theodore H. Frank
                                               and David R. Watkins




                                          17
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 125 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 124 of 125


                     Certificate of Compliance with
 Type-Volume Limit, Typeface Requirements, and Type-Style Requirements

      This document complies with the word limit of Fed. R. App. P. 27 because,
excluding the parts of the document exempted by Fed. R. App. P. 32(f), this document
contains 4,371 words.

      This document complies with the typeface requirements of Fed. R. App.
P. 32(a)(5) and the type-style requirements of Fed. R. App. P. 32(a)(6).

Dated: April 20, 2020                   /s/ Theodore H. Frank
                                        Theodore H. Frank




                                           18
   Case 1:17-md-02800-TWT Document 1093-2 Filed 05/11/20 Page 126 of 126
           Case: 20-10249 Date Filed: 04/20/2020 Page: 125 of 125


                                  Certificate of Service

        I hereby certify that on this the 20th day of April, 2020, I electronically filed the
foregoing with the Clerk of the Court for the United States Court of Appeals for the
Eleventh Circuit by using the CM/ECF system and that as a result electronic notice of
the filing was served upon all attorneys of record.

       I further caused notice to be sent by email to:

       Alice-Marie Flowers
       PO BOX 2322
       ANDERSON, IN 46018

       John William Davis
       3030 N. Rocky Point Dr. W.
       Suite 150
       Tampa, Florida 33607



                                          /s/ Theodore H. Frank
                                          Theodore H. Frank




                                            19
